Exhibit 10.5

 

Master Loan And Security Agreement

   No. 2081009

MASTER LOAN AND SECURITY AGREEMENT

No. 2081009

dated as of October 16, 2002 (“Agreement”)

THIS AGREEMENT is between Oxford Finance Corporation (together with its
successors and assigns, if any, “Secured Party”) and Infinity Pharmaceuticals,
Inc. (“Debtor”). Secured Party has an office at 133 N. Fairfax Street,
Alexandria, VA 22314. Debtor is a corporation organized and existing under the
laws of the state of Delaware. Debtor’s mailing address and chief place of
business is 650 Albany Street, Boston, MA 02118.

 

1. CREATION OF SECURITY INTEREST.

Debtor grants to Secured Party, its successors and assigns, a security interest
in and against all property listed on any collateral schedule now or in the
future annexed to or made a part of this Agreement by the Debtor’s execution
thereof (“Collateral Schedule”), and in and against all additions, attachments,
accessories and accessions to such property, all substitutions, replacements or
exchanges therefor, and all insurance and/or other proceeds thereof (all such
property is individually and collectively called the “Collateral”). This
security interest is given to secure the payment and performance of all debts,
obligations and liabilities of any kind whatsoever of Debtor to Secured Party,
now existing or arising in the future, including but not limited to the payment
and performance of certain Promissory Notes executed by Debtor in favor of
Secured Party from time to time and identified on any Collateral Schedule
(collectively “Notes” and each a “Note”), and any renewals, extensions and
modifications of such debts, obligations and liabilities (such Notes, debts,
obligations and liabilities are called the “Indebtedness”). Unless otherwise
provided by applicable law, notwithstanding anything to the contrary contained
in this Agreement, to the extent that Secured Party asserts a purchase money
security interest in any items of Collateral (“PMSI Collateral”): (i) the PMSI
Collateral shall secure only that portion of the Indebtedness which has been
advanced by Secured Party to enable Debtor to purchase, or acquire rights in or
the use of such PMSI Collateral (the “PMSI Indebtedness”), and (ii) no other
Collateral shall secure the PMSI Indebtedness.

 

2. REPRESENTATIONS, WARRANTIES AND COVENANTS OF DEBTOR.

Debtor represents, warrants and covenants as of the date of this Agreement and
shall confirm the same as of the date of each Collateral Schedule that:

(a) Debtor’s exact legal name is as set forth in the preamble of this Agreement
and Debtor is duly organized, existing and in good standing under the laws of
the State set forth in the preamble of this Agreement, has its chief executive
offices at the location specified in the preamble, and is, and will remain, duly
qualified and licensed in every jurisdiction wherever necessary to carry on its
business and operations;

(b) Debtor has adequate power and capacity to enter into, and to perform its
obligations under this Agreement, each Note and any other documents evidencing,
or given in connection with, any of the Indebtedness (all of the foregoing are
called the “Debt Documents”);

(c) This Agreement and the other Debt Documents have been duly authorized,
executed and delivered by Debtor and constitute legal, valid and binding
agreements enforceable in accordance with their terms, except to the extent that
the enforcement of remedies may be limited under applicable bankruptcy and
insolvency laws;

(d) No approval, consent or withholding of objections is required from any
governmental authority or instrumentality with respect to the entry into, or
performance by Debtor of any of the Debt Documents, except any already obtained;

(e) The entry into, and performance by, Debtor of the Debt Documents will not
(i) violate any of the organizational documents of Debtor or any judgment,
order, law or regulation applicable to Debtor, or (ii) result in any breach of
or constitute a default under any contract to which Debtor is a party, or result
in the creation of any lien, claim or encumbrance on any of Debtor’s property
(except for liens in favor of Secured Party) pursuant to any indenture,
mortgage, deed of trust, bank loan, credit agreement, or other agreement or
instrument to which Debtor is a party;

 

   Page 1    Initial    /s/ Illegible



--------------------------------------------------------------------------------

Master Loan And Security Agreement

   No. 2081009

 

(f) There are no suits or proceedings pending in court or before any commission,
board or other administrative agency against or affecting Debtor which could, in
the aggregate, have a material adverse effect on Debtor, its business or
operations, or its ability to perform its obligations under the Debt Documents,
nor does Debtor have reason to believe that any such suits or proceedings are
threatened;

(g) All financial statements delivered to Secured Party in connection with the
Indebtedness have been prepared in accordance with generally accepted accounting
principles, and since the date of the most recent financial statement, there has
been no material adverse change in Debtors financial condition;

(h) The Collateral is not, and will not be, used by Debtor for personal, family
or household purposes;

(i) The Collateral is, and will remain, in good condition and repair and Debtor
will not be negligent in its care and use;

(j) Debtor is, and will remain, the sole and lawful owner, and in possession of,
the Collateral, and has the sole right and lawful authority to grant the
security interest described in this Agreement;

(k) The Collateral is, and will remain, free and clear of all liens, claims and
encumbrances of any kind whatsoever, except for (i) liens in favor of Secured
Party, (ii) liens for taxes not yet due or for taxes being contested in good
faith and which do not involve, in the judgment of Secured Party, any risk of
the sale, forfeiture or loss of any of the Collateral, and (iii) inchoate
materialmen’s, mechanic’s, repairmen’s and similar liens arising by operation of
law in the normal course of business for amounts which are not delinquent (all
of such liens are called “Permitted Liens”).

(l) All federal, state and local tax returns required to be filed by Debtor have
been filed with the appropriate governmental agencies and all taxes due and
payable by Debtor have been timely paid;

(m) To the knowledge of Debtor, and after due and reasonable investigation no
event or condition exists under any material agreement, instrument or document
to which Debtor is a party or may be subject, or by which Debtor or any of its
properties are bound, which constitutes a default or an event of default
thereunder, or will, with the giving of notice, passage of time, or both, would
constitute a default or event of default thereunder;

(n) All of the tangible Collateral is located at the locations set forth on each
Collateral Schedule;

(o) Debtor will pay when due all taxes, assessments and other liabilities except
as contested in good faith and by appropriate proceedings and for which adequate
reserves have been established;

(p) All reports, certificates, schedules, notices and financial information
submitted by Debtor to the Secured Party pursuant to this Agreement shall be
certified as true and correct by an Officer of Debtor;

(q) Debtor shall give the Secured Party (i) 30 days prior written notice of the
location of any Collateral at any place other than the Collateral Locations; and
(ii) prompt written notice of any event, occurrence or other matter which has
resulted or may result in a material adverse change in its financial condition
or business operations;

 

3. COLLATERAL.

(a) Until the occurrence of an Event of Default (as defined below), Debtor shall
remain in possession of the Collateral; except that Secured Party shall have the
right to possess (i) any chattel paper or instrument that constitutes a part of
the Collateral, and (ii) any other Collateral in which Secured Party’s security
interest may be perfected only by possession. Secured Party may inspect any of
the Collateral during normal business hours after giving Debtor reasonable prior
notice. If Secured Party asks, Debtor will promptly notify Secured Party in
writing of the location of any Collateral.

(b) Debtor shall (i) use the Collateral only in its trade or business,
(ii) maintain all of the Collateral in good operating order and repair, normal
wear and tear excepted, (iii) use and maintain the Collateral only in compliance
with manufacturers recommendations and all applicable laws, and (iv) keep all of
the Collateral free and clear of all liens, claims and encumbrances (except for
Permitted Liens).

(c) Secured Party does not authorize and Debtor agrees it shall not (i) part
with possession of any of the Collateral (except to Secured Party or for
maintenance and repair), (ii) remove any of the Collateral from the continental
United States, or (iii) sell, rent, lease, mortgage, license, grant a security
interest in or otherwise transfer or encumber (except for Permitted Liens) any
of the Collateral.

(d) Debtor shall pay promptly when due all taxes, license fees, assessments and
public and private charges levied or assessed on any of the Collateral, on its
use, or on this Agreement or any of the other Debt Documents. At its option,
Secured Party may discharge taxes, liens, security interests or other
encumbrances at any time levied or placed on the Collateral and may pay for the
maintenance, insurance and preservation of the Collateral and effect compliance

 

   Page 2    Initial    /s/ Illegible



--------------------------------------------------------------------------------

Master Loan And Security Agreement

   No. 2081009

 

with the terms of this Agreement or any of the other Debt Documents. Debtor
agrees to reimburse Secured Party, on demand, all costs and expenses incurred by
Secured Party in connection with such payment or performance and agrees that
such reimbursement obligation shall constitute Indebtedness.

(e) Debtor shall, at all times, keep accurate and complete records of the
Collateral, and Secured Party shall have the right to inspect and make copies of
all of Debtor’s books and records relating to the Collateral during normal
business hours, after giving Debtor reasonable prior notice.

(f) Debtor agrees and acknowledges that any third person who may at any time
possess all or any portion of the Collateral shall be deemed to hold, and shall
hold, the Collateral as the agent of, and as pledge holder for, Secured Party.
Secured Party may at any time give notice to any third person described in the
preceding sentence that such third person is holding the Collateral as the agent
of, and as pledge holder for, the Secured Party.

(g) Upon Debtor’s request, Secured Party shall release its security interest on
any obsolete or surplus Collateral, it being understood that it is not the
intention of Debtor to refinance such obsolete or surplus Collateral, up to an
aggregate amount of twenty percent (20%) of the Notes, if and only if, Debtor
prepays all accrued and unpaid interest and the outstanding principal balance of
the Notes allocable to such items or items of Collateral. Secured Party shall,
at Debtor’s sole cost and expense, execute such further documents and take such
further actions as may be reasonably necessary to effect the release
contemplated by this subsection 3(g), including duly executing and delivering
termination statements for filing in all relevant jurisdictions. Notwithstanding
anything contained herein to the contrary, Debtor may replace existing
Collateral with other Collateral upon providing Secured Party with a first
priority perfected security interest in such Collateral with an equal or greater
value than the existing Collateral; provided that, Debtor shall provide Secured
Party with evidence reasonably satisfactory to Secured Party of the value of
such Collateral and provide all documentation Secured Party reasonably deems
necessary to provide Secured Party with a first perfected security interest.

 

4. INSURANCE.

(a) Debtor shall at all times bear the entire risk of any loss, theft, damage
to, or destruction of, any of the Collateral from any cause whatsoever.

(b) Debtor agrees to keep the Collateral insured against loss or damage by fire
and extended coverage perils, theft, burglary, and for any or all Collateral
which are vehicles, for risk of loss by collision, and if requested by Secured
Party, against such other risks as Secured Party may reasonably require. The
insurance coverage shall be in an amount no less than the full replacement value
of the Collateral, and deductible amounts, insurers and policies shall be
reasonably acceptable to Secured Party. Debtor shall deliver to Secured Party
policies or certificates of insurance evidencing such coverage. Each policy
shall name Secured Party as a loss payee, shall provide for coverage to Secured
Party regardless of the breach by Debtor of any warranty or representation made
therein, shall not be subject to co-insurance, and shall provide that coverage
may not be canceled or altered by the insurer except upon thirty (30) days prior
written notice to Secured Party. Debtor appoints Secured Party as its
attorney-in-fact to make proof of loss, claim for insurance and adjustments with
insurers, and to receive payment of and execute or endorse all documents, checks
or drafts in connection with insurance payments. Secured Party shall not act as
Debtor’s attorney-in-fact unless there has occurred and is continuing an Event
of Default. Proceeds of insurance shall be applied, at the option of Secured
Party, to repair or replace the Collateral or to reduce any of the Indebtedness.

 

5. REPORTS.

(a) Debtor shall promptly notify Secured Party of (i) any change in the name of
Debtor, (ii) any change in the state of its incorporation or registration,
(iii) any relocation of its chief executive offices, (iv) any relocation of any
of the Collateral, (v) any of the Collateral being lost, stolen, missing,
destroyed, materially damaged or worn out, or (vi) any lien, claim or
encumbrance other than Permitted Liens attaching to or being made against any of
the Collateral.

(b) Debtor will deliver to Secured Party Debtor’s complete financial statements,
certified by a recognized firm of certified public accountants, within one
hundred twenty (120) days of the close of each fiscal year of Debtor. If Secured
Party requests, Debtor will deliver to Secured Party copies of Debtor’s
quarterly financial reports certified by Debtor’s chief financial officer,
within ninety (90) days after the close of each of Debtor’s fiscal quarter.
Debtor will deliver to Secured Party copies of all Forms 10-K. and 10-Q, if any,
within 30 days after the dates on which they are filed with the Securities and
Exchange Commission.

 

6. FURTHER ASSURANCES.

(a) Debtor shall, upon request of Secured Party, furnish to Secured Party such
further information, execute and deliver to Secured Party such documents and
instruments (including, without limitation, Uniform Commercial Code financing
statements) and shall do such other acts and things as Secured Party may at any
time reasonably request relating to the perfection or protection of the security
interest created by this Agreement or for the purpose of carrying out the intent
of this Agreement. Without limiting the foregoing, Debtor shall cooperate and do
all acts deemed reasonably necessary or advisable by Secured Party to continue
in Secured Party a perfected first security interest in the Collateral, and
shall obtain and furnish to Secured Party any subordinations, releases, landlord

 

   Page 3    Initial    /s/ Illegible



--------------------------------------------------------------------------------

Master Loan And Security Agreement

   No. 2081009

 

waivers, lessor waivers, mortgagee waivers, or control agreements, and similar
documents as may be from time to time reasonably requested by, and in form and
substance reasonably satisfactory to, Secured Party.

(b) Debtor authorizes Secured Party to file a financing statement and amendments
thereto describing the Collateral and containing any other information required
by the applicable Uniform Commercial Code. Debtor irrevocably grants to Secured
Party the power to sign Debtor’s name and generally to act on behalf of Debtor
to execute and file applications for title, transfers of title, financing
statements, notices of lien and other documents pertaining to any or all of the
Collateral; this power is coupled with Secured Party’s interest in the
Collateral. Debtor shall, if any certificate of title be required or permitted
by law for any of the Collateral, obtain and promptly deliver to Secured Party
such certificate showing the lien of this Agreement with respect to the
Collateral. Debtor ratifies its prior authorization for Secured Party to file
financing statements and amendments thereto describing the Collateral and
containing any other information required by the Uniform Commercial Code if
filed prior to the date hereof.

(c) Debtor shall indemnify and defend the Secured Party, its successors and
assigns, and their respective directors, officers and employees, from and
against all claims, actions and suits (including, without limitation, related
and reasonably attorneys’ fees) of any kind whatsoever arising, directly or
indirectly, in connection with any of the Collateral other than those resulting
from the gross negligence or willful misconduct of Secured Party.

 

7. DEFAULT AND REMEDIES.

(a) The following shall constitute an event of default (“Event of Default”)
under this Agreement and each of the other Debt Documents:

(i) Debtor breaches its obligation to pay when due any installment or other
amount due or coming due under any of the Debt Documents and such failure shall
continue for a period of ten (10) days following any oral, facsimile or written
notice from Secured Party to Debtor;

(ii) Debtor, without the prior written consent of Secured Party, attempts to or
does sell, rent, lease, license, mortgage, grant a security interest in, or
otherwise transfer or encumber (except for Permitted Liens) any of the
Collateral;

(iii) Debtor breaches any of its insurance obligations under Section 4;

(iv) Debtor breaches any of its other obligations under any of the Debt
Documents and fails to cure that breach within thirty (30) days after written
notice from Secured Party;

(v) Any warranty, representation or statement made by Debtor in any of the Debt
Documents or otherwise in connection with any of the Indebtedness shall be false
or misleading in any material respect when made;

(vi) Any material portion of the Collateral is subjected to attachment,
execution, levy, seizure or confiscation in any legal proceeding or otherwise,
or if any legal or administrative proceeding is commenced against Debtor or any
of the Collateral, which in the good faith judgment of Secured Party subjects
any of the Collateral to a material risk of attachment, execution, levy, seizure
or confiscation and no bond is posted or protective order obtained within three
(3) business days of Secured Party’s request to negate such risk;

(vii) Debtor breaches or is in default under any other agreement between Debtor
and Secured Party;

(viii) Debtor or any guarantor or other obligor for any of the Indebtedness
(collectively “Guarantor”) dissolves, terminates its existence, becomes
insolvent or ceases to do business as a going concern;

(ix) If Debtor or any Guarantor is a natural person, Debtor or any such
Guarantor dies or becomes incompetent;

(x) A receiver is appointed for all or of any part of the property of Debtor or
any Guarantor, or Debtor or any Guarantor makes any assignment for the benefit
of creditors;

(xi) Debtor or any Guarantor files a petition under any bankruptcy, insolvency
or similar law, or any such petition is filed against Debtor or any Guarantor
and is not dismissed within forty-five (45) days; or

(xii) Debtor’s improper filing of an amendment or termination statement relating
to a filed financing statement describing the Collateral.

 

   Page 4    Initial    /s/ Illegible



--------------------------------------------------------------------------------

Master Loan And Security Agreement

   No. 2081009

 

(xiii) Debtor shall, without the prior written consent of Secured Party,
(i) merge with or consolidate into any other entity (other than an acquisition
by Debtor of the capital stock or assets of another entity where (A) the
aggregate cash consideration paid or to be paid in connection with such
acquisition does not exceed $7,500,000 or (B) the consideration paid by Debtor
in such an acquisition shall be comprised solely of its equity securities), if
the resulting entity’s overall financial condition after the merger or
consolidation is worse than the overall financial condition of Debtor before the
merger or consolidation in Lender’s sole but good faith opinion, or (ii) sell
all or substantially all of its assets or (iii) in any manner terminate its
existence. In the event that Secured Party fails to consent to a proposed merger
or consolidation for which its consent is required, then Debtor may prepay the
Indebtedness, either prior to or simultaneously with the closing of the merger
or consolidation, upon payment of (i) all accrued and unpaid interest and the
outstanding principal balances of the Notes and (ii) an amount equal to three
(3%) of the outstanding principal balance of the Notes on the date of
prepayment; or

(xiv) if Debtor is a privately held corporation, there shall occur, without the
prior written consent of Secured Party, a change in its ownership of more than
50% of Debtor’s voting capital stock (other than by the sale in a public
offering or to venture capital investors); provided that, if such change in
ownership consists of an acquisition by an entity with a net worth of
$250,000,000 or greater, Secured Party’s consent to such change in ownership
shall not be required. In the event that Secured Party fails to consent to a
proposed change in ownership for which its consent is required, then Debtor may
prepay the Indebtedness, either prior to or simultaneously with the closing of
the change in ownership event, upon payment of (i) all accrued and unpaid
interest and the outstanding principal balance of the Notes and (ii) an amount
equal to three percent (3%) of the outstanding principal balance of the Notes on
the date of prepayment; or

(xv) if Debtor is a publicly held corporation, there shall be a change in the
ownership of Borrower’s stock such that Borrower is no longer subject to the
reporting requirements of the Securities Exchange Act of 1934 or no longer has a
class of equity securities registered under Section 12 of the Securities Act of
1933; or

(xvi) if Debtor defaults under any other financing arrangement between Debtor
and a third party and third party has accelerated the debt in accordance with
its terms (other than a default where the aggregate financing arrangement with a
third party amounts to less than $75k); or

(b) Upon an Event of Default, Secured Party, at its option, may declare any or
all of the Indebtedness to be immediately due and payable, without demand or
notice to Debtor or any Guarantor. The accelerated obligations and liabilities
shall bear interest (both before and after any judgment) until paid in full at
the lower of eighteen percent (18%) per annum or the maximum rate not prohibited
by applicable law.

(c) After default, Secured Party shall have all of the rights and remedies of a
Secured Party under the Uniform Commercial Code, and under any other applicable
law. Without limiting the foregoing, Secured Party shall have the right to
(i) notify any account debtor of Debtor or any obligor on any instrument which
constitutes part of the Collateral to make payment to the Secured Party,
(ii) with or without legal process, enter any premises where the Collateral may
be and take possession of and remove the Collateral from the premises or store
it on the premises, (iii) sell the Collateral at public or private sale, in
whole or in part, and have the right to bid and purchase at said sale, or
(iv) lease or otherwise dispose of all or part of the Collateral, applying
proceeds from such disposition to the obligations then in default. If requested
by Secured Party, Debtor shall promptly assemble the Collateral and make it
available to Secured Party at a place to be designated by Secured Party which is
reasonably convenient to both parties. Secured Party may also render any or all
of the Collateral unusable at the Debtor’s premises and may dispose of such
Collateral on such premises without liability for rent or costs. Any notice that
Secured Party is required to give to Debtor under the Uniform Commercial Code of
the time and place of any public sale or the time after which any private sale
or other intended disposition of the Collateral is to be made shall be deemed to
constitute reasonable notice if such notice is given to the last known address
of Debtor at least five (5) days prior to such action.

(d) Proceeds from any sale or lease or other disposition shall be applied:
first, to all costs of repossession, storage, and disposition including without
limitation reasonable attorneys’, appraisers’, and auctioneers’ fees; second, to
discharge the obligations then in default; third, to discharge any other
Indebtedness of Debtor to Secured Party, whether as obligor, endorser,
guarantor, surety or indemnitor; fourth, to expenses incurred in paying or
settling liens and claims against the Collateral; and lastly, to Debtor, if
there exists any surplus. Debtor shall remain fully liable for any deficiency.

(e) Debtor agrees to pay all reasonable attorneys’ fees and other costs incurred
by Secured Party in connection with the enforcement, assertion, defense or
preservation of Secured Party’s rights and remedies under this Agreement, or if
prohibited by law, such lesser sum as may be permitted. Debtor further agrees
that such fees and costs shall constitute Indebtedness.

(f) Secured Party’s rights and remedies under this Agreement or otherwise
arising are cumulative and may be exercised singularly or concurrently. Neither
the failure nor any delay on the part of the Secured Party to exercise any
right, power or privilege under this Agreement shall operate as a waiver, nor
shall any single or partial exercise of any right, power or privilege preclude
any other or further exercise of that or any other right, power or privilege.
SECURED PARTY SHALL NOT BE DEEMED TO HAVE WAIVED ANY OF ITS RIGHTS UNDER THIS
AGREEMENT OR UNDER ANY OTHER AGREEMENT, INSTRUMENT OR PAPER SIGNED BY DEBTOR
UNLESS SUCH WAIVER IS EXPRESSED IN WRITING AND SIGNED BY SECURED PARTY. A waiver
on any one occasion shall not be construed as a bar to or waiver of any right or
remedy on any future occasion.

 

   Page 5    Initial    /s/ Illegible



--------------------------------------------------------------------------------

Master Loan And Security Agreement

   No. 2081009

 

(g) DEBTOR AND SECURED PARTY UNCONDITIONALLY WAIVE THEIR RIGHTS TO A JURY TRIAL
OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, ANY
OF THE OTHER DEBT DOCUMENTS, ANY OF THE INDEBTEDNESS SECURED HEREBY, ANY
DEALINGS BETWEEN DEBTOR AND SECURED PARTY RELATING TO THE SUBJECT MATTER OF THIS
TRANSACTION OR ANY RELATED TRANSACTIONS, AND/OR THE RELATIONSHIP THAT IS BEING
ESTABLISHED BETWEEN DEBTOR AND SECURED PARTY. THE SCOPE OF THIS WAIVER IS
INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY
COURT. THIS WAIVER IS IRREVOCABLE. THIS WAIVER MAY NOT BE MODIFIED EITHER ORALLY
OR IN WRITING. THE WAIVER ALSO SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT, ANY OTHER DEBT
DOCUMENTS, OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THIS TRANSACTION
OR ANY RELATED TRANSACTION. THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO
A TRIAL BY THE COURT.

 

8. MISCELLANEOUS.

(a) This Agreement, any Note and/or any of the other Debt Documents may be
assigned, in whole or in part, by Secured Party without notice to Debtor, and
Debtor agrees not to assert against any such assignee, or assignee’s assigns,
any defense, set-off, recoupment claim or counterclaim which Debtor has or may
at any time have against Secured Party for any reason whatsoever. Debtor agrees
that if Debtor receives written notice of an assignment from Secured Party,
Debtor will pay all amounts payable under any assigned Debt Documents to such
assignee or as instructed by Secured Party. Debtor also agrees to confirm in
writing receipt of the notice of assignment as may be reasonably requested by
Secured Party or assignee.

(b) All notices to be given in connection with this Agreement shall be in
writing (with the exception of oral notice as provided for in Section 7(a)(i)),
shall be addressed to the parties at their respective addresses set forth in
this Agreement (unless and until a different address may be specified in a
written notice to the other party), and shall be deemed given (i) on the date of
receipt if delivered in hand or by facsimile transmission, (ii) on the next
business day after being sent by express mail, (iii) on the fourth business day
after being sent by regular, registered or certified mail, and (iv) on the date
the telephone call is made by Secured Party if delivered by oral notice in
connection with Section 7(a)(i). As used herein, the term “business day” shall
mean and include any day other than Saturdays, Sundays, or other days on which
commercial banks in New York, New York are required or authorized to be closed.

(c) Secured Party may correct patent errors and fill in all blanks in this
Agreement or in any Collateral Schedule consistent with the agreement of the
parties.

(d) Time is of the essence of this Agreement. This Agreement shall be binding,
jointly and severally, upon all parties described as the “Debtor” and their
respective heirs, executors, representatives, successors and assigns, and shall
inure to the benefit of Secured Party, its successors and assigns.

(e) This Agreement and its Collateral Schedules constitute the entire agreement
between the parties with respect to the subject matter of this Agreement and
supersede all prior understandings (whether written, verbal or implied) with
respect to such subject matter. THIS AGREEMENT AND ITS COLLATERAL SCHEDULES
SHALL NOT BE CHANGED OR TERMINATED ORALLY OR BY COURSE OF CONDUCT, BUT ONLY BY A
WRITING SIGNED BY BOTH PARTIES. Section headings contained in this Agreement
have been included for convenience only, and shall not affect the construction
or interpretation of this Agreement.

(f) This Agreement shall continue in full force and effect until all of the
Indebtedness has been indefeasibly paid in full to Secured Party or its
assignee. The surrender, upon payment or otherwise, of any Note or any of the
other documents evidencing any of the Indebtedness shall not affect the right of
Secured Party to retain the Collateral for such other Indebtedness as may then
exist or as it may be reasonably contemplated will exist in the future. This
Agreement shall automatically be reinstated if Secured Party is ever required to
return or restore the payment of all or any portion of the Indebtedness (all as
though such payment had never been made).

(g) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
IN ALL RESPECTS BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL
LAWS OF THE COMMONWEALTH OF VIRGINIA (WITHOUT REGARD TO THE CONFLICT OF LAWS
PRINCIPLES OF SUCH STATE), INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, REGARDLESS OF THE LOCATION OF THE EQUIPMENT.

 

   Page 6    Initial    /s/ Illegible



--------------------------------------------------------------------------------

Master Loan And Security Agreement

   No. 2081009

 

IN WITNESS WHEREOF, Debtor and Secured Party, intending to be legally bound
hereby, have duly executed this Agreement in one or more counterparts, each of
which shall be deemed to be an original, as of the day and year first aforesaid.

 

SECURED PARTY:

   

DEBTOR:

Oxford Finance Corporation     Infinity Pharmaceuticals, Inc. By:  

/s/ Michael J. Altenburger

   

By:

 

/s/ Steven H. Holtzman

Name:

 

M. J. Altenburger

   

Name:

 

Steven H. Holtzman

Title:

 

CFO

   

Title:

 

President & CEO

 

   Page 7    Initial    /s/ Illegible



--------------------------------------------------------------------------------

FIRST AMENDMENT TO MASTER LOAN AND SECURITY AGREEMENT NO. 2081009

Dated as of March 31,2006

THIS FIRST AMENDMENT TO MASTER LOAN AND SECURITY AGREEMENT NO. 2081009 (this
“Amendment”) is between Oxford Finance Corporation (together with its successors
and assigns, if any, “Secured Party”) and Infinity Pharmaceuticals, Inc.
(“Debtor”). Secured Party has an office at 133 N. Fairfax Street, Alexandria, VA
22314. Debtor is a corporation organized and existing under the laws of the
State of Delaware. Debtor’s mailing address and chief place of business is 780
Memorial Drive, Cambridge, MA 02139.

 

  1. TERMS OF EXISTING AGREEMENT.

The Secured Party and Debtor are parties to that certain Master Loan and
Security Agreement dated October 16, 2002 (the “Agreement”) and desire to amend
the terms and conditions of the Agreement in accordance with the terms and
conditions more specifically set forth herein. The terms used and defined in
this Amendment are used herein with the same meanings ascribed to them in the
Agreement except to the extent specifically provided herein. This Amendment is
not a novation and, except as specifically modified by this Amendment, all of
the terms and provisions of the Agreement and all previous amendments thereto
shall remain unchanged and in full force and effect. To the extent there is a
conflict between the provisions of the Agreement and all previous amendments
thereto and the provisions of this Amendment, this Amendment governs.

 

  2. REVISIONS TO EXISTING AGREEMENT.

 

  (a) Section 1 of the Agreement is revised to read as follows:

Debtor grants to Secured Party, its successors and assigns, a security interest
in and against the Collateral (as that term is defined herein). This security
interest is given to secure the payment and performance of all debts,
obligations and liabilities of any kind whatsoever of Debtor to Secured Party,
now existing or arising in the future, under the Debt Documents including but
not limited to the payment and performance of certain Promissory Notes from time
to time executed by Debtor (collectively “Notes” and each a “Note”) and any
renewals, extensions and modifications of such debts, obligations and
liabilities (such Notes, debts, obligations and liabilities are called the
“Indebtedness”).

If Debtor shall at any time acquire a commercial tort claim, as defined in the
Code, having a reasonable expected value in excess of $250,000 Debtor shall
immediately notify Secured Party in writing signed by Debtor of the brief
details thereof and, to the extent requested by the Secured Party, grant to
Secured Party in such writing a security interest therein and in the proceeds
thereof, all upon the terms of this Agreement, with such writing to be in form
and substance satisfactory to Secured Party.

Secured Party represents that, as long as the Scenario A conditions described in
the Term Sheet dated December 9, 2005 between the Secured Party and the Debtor
have been met, the Secured Party will make available to the Debtor an additional
Two Million Five Hundred Thousand Dollars ($2,500,000) to be drawn by the Debtor
anytime up to and including June 30, 2006.

Notwithstanding anything to the contrary contained herein or in any other Debt
Document, the Debtor may prepay in full, but not in part, its entire
Indebtedness under any Note by payment of the entire Indebtedness on such Note
plus an additional sum as a premium equal to the following percentages of the
remaining principal balance on such Note for the indicated period: (i) from the
date of the Note until the first annual anniversary date of such Note: four
percent (4%); (ii) from the first annual anniversary date of the Note until the
second annual anniversary date of such Note: three percent (3%); (iii) from the
second annual anniversary date of the Note until the third annual anniversary
date of such Note: two percent (2%); (iv) from the third annual anniversary date
of the Note until the Indebtedness is paid in full: no premium (0%).

 

  (b) Section 2(k) of the Agreement is hereby amended by deleting it in its
entirety and replacing it with the following:

 

  (k) Encumbrances. The Collateral is, and will remain, free and clear of all
liens, claims and encumbrances of any kind whatsoever, except for Permitted
Liens;

 

Page 1 of 16       Initial    /s/ Illegible



--------------------------------------------------------------------------------

  (c) The following new provisions shall be added at the end of Section 2 of the
Agreement to read as follows:

 

  (r) Debtor will protect, defend and maintain the validity and enforceability
of the Intellectual Property necessary for the operation of its business.

 

  (s) Transactions with Affiliates. Debtor shall not, without the prior written
consent of Secured Party, directly or indirectly enter into or permit to exist
any material transaction with any Affiliate of Debtor except for transactions
that are on fair and reasonable terms and no less favorable to Debtor than would
be obtained in an arm’s length transaction with a nonaffiliated Person.

 

  (t) Audits. Unless an Event of Default has occurred and is continuing. Debtor
shall allow Secured Party to audit Debtor’s Collateral no more often than every
six (6) months and shall reimburse Secured Party for up to Seven Thousand Five
Hundred Dollars ($7,500) a year in audit expenses. Upon the occurrence and
continuation of an Event of Default, the Secured Party will have the right to
audit Debtor’s Collateral at any time at Debtor’s expense.

 

  (d) The following new provisions shall be added at the end of Section 3 of the
Agreement to read as follows:

 

  (h) Receivables. As to each and every Receivable, the Debtor has full right
and power to grant the Secured Party a security interest therein and the
security interest granted in such Receivable to the Secured Party in this
Agreement, when perfected, will be a valid first security interest, subject to
Permitted Liens, which will inure to the benefit of the Secured Party without
further action. Upon the written request of Secured Party, deliver to the
Secured Party at the end of any fiscal quarter schedules of all outstanding
Receivables. Such schedules shall be in form reasonably satisfactory to the
Secured Party and shall show the age of such Receivables in intervals of not
more than thirty (30) days. The items to be provided under this Section are to
be prepared and delivered to the Secured Party from time to time solely for its
convenience in maintaining records of the Collateral and the Debtor’s failure to
give any of such items to the Secured Party shall not affect, terminate, modify
or otherwise limit the Secured Party’s security interest granted herein.

 

  (i) Change of Address. All of the Collateral is located in and will in the
future be in the possession of the Debtor at its address stated above or at such
other addresses as may be set forth on the attached Schedule A or of which
Debtor has notified Secured Party as provided herein. The Debtor has not at any
time within the past four (4) months either (a) maintained Inventory or
Equipment or (b) maintained its chief executive office or its records with
respect to the Receivables at any other location and shall not do so hereafter
except with the prior written consent of the Secured Party. The Secured Party
shall be entitled to rely upon the foregoing unless it receives 14 days’ advance
written notice of a change in the address of the Debtor’s executive offices or
location of the Collateral.

 

  (j) Fixtures. Not permit any item of the Equipment to become a fixture to real
estate or an accession to other property (other than existing fixtures and items
that are leasehold improvements) without the prior written consent of the
Secured Party, and except for any Equipment that is subject to a Permitted Lien
or which has become a fixture or accession to other property as of the
effectiveness of the Amendment (such equipment referred to as the “Excepted
Equipment”), the Equipment is now and shall at all times remain personal
property except with the Secured Party’s prior written consent. If any of the
Equipment (other than the Excepted Equipment) is or will be attached to real
estate in such a manner as to become a fixture under applicable state law and if
such real estate is encumbered, the Debtor will request from the holder of each
Lien or encumbrance a written consent and subordination to the security interest
hereby granted, or a written disclaimer of any interest in the Collateral, in a
form acceptable to the Secured Party.

 

  (k) Chattel Paper. Promptly, upon request by the Secured Party, deliver,
assign, and endorse to the Secured Party all chattel paper and all other
documents held by the Debtor in connection therewith.

 

  (1) Claims and Disputes. Immediately upon learning thereof, report to the
Secured Party any reclamation, return or repossession of goods, any claim or
dispute asserted by any Account Debtor or other obligor in amounts in excess of
$ 100,000, and any other matter affecting the value and enforceability or
collectability of any of the Collateral. In addition, the Debtor shall, at its
sole cost and expense (including attorneys’ fees), but subject to the exercise
of Debtor’s reasonable business judgment, litigate or settle any and all such
claims and disputes and indemnify and protect the Secured Party against any
liability, loss or expense arising therefrom or out of any such reclamation,
return or repossession of goods.

 

  (m) Filing and Perfection of Claims. At the request of the Secured Party, take
the necessary or appropriate steps to file and perfect, at the Debtor’s expense,
any lien, judgment, claim or lawsuit that may be available to the Debtor under
the laws of the applicable jurisdiction in the event that any Receivable is not
paid within sixty (60) days of its due date.

 

  (n)

Domain Name. The Debtor, in the exercise of its reasonable business judgment,
shall (i) maintain the trademark of the domain name by defending against any
infringement suits and by policing the trademark; (ii) renew the domain

 

Page 2 of 16

      Initial    /s/ Illegible



--------------------------------------------------------------------------------

 

name registration during the loan term; and (iii) make all payments to the
domain name registrar necessary to maintain the domain name

 

  (o) Distributions. Debtor shall not (i) pay any dividends or make any
distributions on its equity securities; (ii) purchase, redeem, retire, defease
or otherwise acquire for value any of its equity securities (other than
repurchases in an aggregate amount not to exceed Five Hundred Thousand Dollars
($500,000)); (iii) return any capital to any holder of its equity securities as
such; (iv) make any distribution of assets, equity securities, obligations or
securities to any holder of its equity securities as such; or (v) set apart any
sum for any such purpose; provided, however, Debtor may pay dividends or make
distributions on its equity securities payable solely in common stock.

 

  (p) Indebtedness Payments. Debtor shall not (i) prepay, redeem, purchase,
defease or otherwise satisfy in any manner prior to the scheduled repayment
thereof any Subordinated Indebtedness for borrowed money or lease obligations
without the consent of the Secured Party, such consent not to be unreasonably
withheld; (ii) prepay, redeem, purchase, defease or otherwise satisfy in any
manner prior to the scheduled repayment thereof any Additional Indebtedness
(exclusive of Subordinated Indebtedness which is governed by clause (i) above)
for borrowed money or lease obligations (each a “Prepayment” and together the
“Prepayments”) in an aggregate amount in excess of Ten Million Dollars
($10,000,000) within any six (6) month period without also prepaying a Ratable
Portion (as defined below) to the Secured Party; or (iii) amend, modify or
otherwise change the terms of any Additional Indebtedness for borrowed money or
lease obligations so as to accelerate the scheduled repayment thereof in
violation of clauses (i) and (ii) above. For the avoidance of doubt, Debtor
shall be permitted to make regularly scheduled or regularly required payment,
repayment or redemptions of Permitted Indebtedness.

For purposes of this Section 3(p), “Ratable Portion” means an amount equal to
the product of (A) the amount of Indebtedness owed to the Secured Party at the
time multiplied by (B) a fraction, the numerator of which is the dollar amount
of all Prepayments made within that six (6) month period in excess of Ten
Million Dollars ($10,000,000) and the denominator of which is the sum of (i) all
outstanding Additional Indebtedness (other than Subordinated Indebtedness) and
(ii) the Indebtedness owed to the Secured Party.

 

  (q) Additional Indebtedness. Debtor shall not create, incur, assume or permit
to exist any Additional Indebtedness except Permitted Indebtedness.

 

  (r) Negative Pledge Regarding Intellectual Property. Debtor shall not sell,
transfer, assign, mortgage, pledge, lease, grant a security interest in, or
encumber any of its Intellectual Property, or enter after the date of this
Amendment into any agreement, document, instrument or other arrangement (except
with or in favor of Secured Party or in connection with Additional Indebtedness
described in clauses (d) or (f) of Permitted Indebtedness) with any entity which
directly or indirectly prohibits or has the effect of prohibiting Debtor from
selling, transferring, assigning, mortgaging, pledging, leasing, granting a
security interest in or upon, or encumbering any of Debtor’s Intellectual
Property; provided, however, that Debtor may (a) grant licenses with respect to
its Intellectual Property in connection with joint ventures, corporate
collaborations, financing of intellectual Property projects or in the ordinary
course of business or (b) assign or otherwise transfer its Intellectual Property
pursuant to agreements that the Debtor reasonably believes are in, or are not
opposed to, the best interest of the Debtor, provided further that, Debtor may
request that this covenant be waived in light of compelling special
circumstances which require the pledge of any Intellectual Property to another
creditor and Secured Party shall not unreasonably withhold its consent to such
request.

 

  (s) Account Control Agreements. Debtor shall at all times after the first 60
days following the date of this Amendment maintain all Cash Equivalents owned by
Debtor on deposit in a Deposit Account or Accounts at a third party institution
(a “Third Party Institution”) covered by an account control agreement in favor
of Secured Party (the terms of which shall be reasonably acceptable to Secured
Party). At any time that the Cash Equivalents or any portion thereof are held in
an account or accounts in one or more Third Party Institutions, the related
account control agreement shall provide that Secured Party is to receive monthly
account statements, evidencing that the Cash Equivalents are maintained in the
related account. With respect to each such Deposit Account, Debtor, Secured
Party, and each Third Party Institution with which a Deposit Account is
maintained, shall enter into a written agreement, granting Secured party control
of the Deposit Account and providing that the Third Party Institution will
comply with instructions originated by the Secured Party directing disposition
of the funds in the Deposit Account without further consent by Debtor. Such
account control agreement may in accordance with the provisions thereof provide
terms under which Debtor may remove funds from the Deposit Account; provided all
funds in or transferred into the Deposit Account on or after the effectiveness
of this Agreement shall be subject to the security interest granted under this
Agreement.

 

Page 3 of 16

      Initial    /s/ Illegible



--------------------------------------------------------------------------------

  (t) Instructions for the primary operating account are as follows:

Silicon Valley Bank

3003 Tasman Drive

Santa Clara, CA 95054

ABA No.: 121140399

Account No.: 3300323007

Account Name: Operating Account

Debtor hereby agrees that Loans will be advanced to the account specified above
and regularly scheduled payments will be automatically debited from the same
account. In addition to the primary operating account identified hereinabove,
Debtor maintains the following other deposit and investment accounts:

 

  1. Silicon Valley Bank

3003 Tasman Drive

Santa Clara, CA 95054

ABA No.: 121140399

Account No.: 3300322942

Account Name: Accounts Payable

 

  2. Silicon Valley Bank

3003 Tasman Drive

Santa Clara, CA 95054

ABA No.: 121140399

Account No.: 3300339939

Account Name: Flex Spend

 

  3. Silicon Valley Bank

3003 Tasman Drive

Santa Clara, CA 95054

ABA No.: 121140399

Account No.: 486-01722-14 RR ZGQ

Account Name: Restricted Cash

 

  4. Silicon Valley Bank

3003 Tasman Drive

Santa Clara, CA 95054

ABA No.: 121140399

Account No.: 486-00901-19 RR ZGQ

Account Name: Investment Account

 

  5. State Street Bank and Trust Company

Fiduciary Investor Services

225 Franklin Street

Boston, MA 02110

ABA No.: 11000028

Account No.: DE1670

Account Name: Investment Account

 

  (u) Right to Invest. Debtor hereby grants to Secured Party a right (but not an
obligation) to invest up to $750,000.00 in Debtor’s Subsequent Financings on the
same economic terms conditions and pricing offered to other investors generally
in such financing. Debtor shall endeavor to give Secured Party at least thirty
(30) days prior written notice of such Subsequent Financing containing the
terms, conditions and pricing of such Subsequent Financing. As used herein,
“Subsequent Financing” shall mean the next round of private equity financing.

 

  (e) Section 4(b) of the Agreement is hereby amended by deleting it in its
entirety and replacing it with the following:

 

  (b)

Insurance Requirements. Debtor agrees to maintain general liability insurance
and to keep the Collateral insured against loss or damage by fire and extended
coverage perils, theft, burglary, risk of loss by collision (for any or all
Collateral which are vehicles) and such other risks as Secured Party may
reasonably require. The liability insurance coverage shall be in an amount
standard for companies similar to Debtor in Debtor’s industry in Debtor’s
geographic region. The property insurance coverage shall be in an amount no less
than the full replacement value of the Collateral. All insurance policies shall
be in a form, with companies and with deductible amounts, reasonably

 

Page 4 of 16

      Initial    /s/ Illegible



--------------------------------------------------------------------------------

 

acceptable to Secured Party. Debtor shall, upon request, deliver to Secured
Party copies of policies or certificates of insurance evidencing such coverage.
Each policy shall name Secured Party as a loss payee and an additional insured,
shall provide for coverage to Secured Party regardless of the breach by Debtor
of any warranty or representation made therein, shall not be subject to
co-insurance, and shall provide that coverage may not be canceled or altered by
the insurer except upon thirty (30) days prior written notice (10 days for
non-payment) to Secured Party (the insurance coverage set forth in the Insurance
Certificates provided by Debtor to Secured Party shall be deemed acceptable).
Debtor appoints Secured Party as its attomey-in-fact to make proof of loss,
claim for insurance and adjustments with insurers, and to receive payment of and
execute or endorse all documents, checks or drafts in connection with insurance
payments. Secured Party shall not act as Debtor’s attorney-in-fact unless an
Event of Default exists. Proceeds of insurance with a value in excess of Two
Million Five Hundred Thousand ($2,500,000) shall be applied, at the option of
the Secured Party, to repair or replace the Collateral or to reduce any of the
Indebtedness.

 

  (f) Section 5(b) of the Agreement is hereby amended by deleting it in its
entirety and replacing it with the following:

 

  (b) Debtor will deliver to Secured Party within ninety (120) days of the close
of each fiscal year of Debtor, Debtor’s complete financial statements including
a balance sheet, income statement, statement of shareholders’ equity and
statement of cash flows, each prepared in accordance with generally accepted
accounting principles consistently applied, certified by a recognized firm of
certified public accountants satisfactory to Secured Party. Debtor will deliver
to Secured Party copies of Debtor’s quarterly financial statements including a
balance sheet, income statement and statement of cash flows, each prepared by
Debtor in accordance with generally accepted accounting principles consistently
applied subject to year end audit adjustments and footnotes by Debtor and
certified by Debtor’s chief financial officer or controller, within ninety
(120) days after the close of each of Debtor’s fiscal quarter. Debtor will
deliver to Secured Party copies of Debtor’s monthly financial statements
including a company prepared balance sheet, income statement and cash flow
statement covering Borrower’s operations during such period, each prepared by
Debtor and certified by Debtor’s chief financial officer or controller, within
forty- five (45) days after the close of each month, subject to year end audit
adjustments and footnotes. Debtor will deliver to Secured Party copies of all
Forms 10-K and 10-Q, if any, within 30 days after the dates on which they are
filed with the Securities and Exchange Commission, unless they are publicly
available over the internet. Concurrently with delivery of the foregoing
information, and from time to time promptly upon request of Secured Party,
Debtor will deliver to Secured Party a Compliance Certificate substantially
consistent with the form of the document attached hereto as Schedule C. Debtor
will deliver to Secured Party within a reasonable time, in form satisfactory to
Secured Party, such other and additional information as Secured Party may
reasonably request from time to time.

 

  (g) Section 7(a)(xiv) of the Agreement is hereby amended by adding in the
second line after the word “investors” and before the following language “or
other than a merger, acquisition or other consolidation in which the
stockholders of the Debtor immediately prior to such transaction own,
immediately after the transaction, more than 50% of the voting capital stock of
the surviving or successor entity.”

 

  (h) Section 7(a)(xvi) of the Agreement is hereby amended by deleting “$75K” in
the second line thereof and replacing it with “Two Hundred Fifty Thousand
Dollars ($250,000).”

 

  (i) The following new provisions shall be added at the end of Section 7(a) of
the Agreement to read as follows:

 

  (xvii) There is a material adverse change in the Debtor’s financial condition
as determined by Secured Party in its reasonable judgment.

 

  (xviii) The Debtor is in breach of Section 3(s) of this Agreement.

 

  (j) The following new provisions shall be added at the end of Section 8 of the
Agreement to read as follows:

 

  (h) Limitation of Liability. The Secured Party shall not, under any
circumstances, be liable for any error or omission or delay of any kind
occurring in the settlement, collection or payment of any Receivables or any
instrument received in payment thereof or for any damage resulting therefrom,
unless such error, omission or delay is caused by its own negligence or
misconduct. Upon the occurrence during the continuation of an Event of Default,
the Secured Party is authorized to accept the return of the goods represented by
any of the Receivables, without notice to or consent by the Debtor.

 

  (i)

Notification to Account Debtors. Upon the occurrence and during the continuation
of an Event of Default, the Secured Party shall have the right at any time to
notify any Account Debtor of the Secured Party’s security interest in the
Receivables and to require payments to be made directly to the Secured Party.
Furthermore, in the event the Debtor’s Receivables have exceeded One Million
Dollars ($1,000,000) at the end of each month for the preceding

 

Page 5 of 16

      Initial    /s/ Illegible



--------------------------------------------------------------------------------

 

three (3) months, to facilitate direct collection, the Debtor hereby appoints
the Secured Party and any officer or employee of the Secured Party, as the
Secured Party may from time to time designate, as attomey-in-fact for the Debtor
to, while an Event of Default continues (a) if the Debtor maintains post office
boxes for the sole purpose of collecting Receivables, take over those post
office boxes, or make such other arrangements, in which the Debtor shall
cooperate, to receive the Debtor’s mail addressed to those post office boxes,
including notifying the post office authorities to change the address for
delivery of mail addressed to those post office boxes of the Debtor to such
address as the Secured Party shall designate; (b) receive, open and dispose of
any mail addressed to the Debtor and sent to such post office boxes and take
therefrom any payments on or proceeds of Receivables (c) endorse the name of the
Debtor in favor of the Secured Party upon any and all checks, drafts, money
orders, notes, acceptances or other evidences of payment or Collateral that may
come into the Secured Party’s possession; (d) sign and endorse the name of the
Debtor on any invoice or bill of lading relating to any of the Receivables, on
verifications of Receivables sent to any Account Debtor, to drafts against any
Account Debtor, to assignments of Receivables, and to notices to any Account
Debtor; and (e) do all acts and things necessary to carry out this Agreement and
the transactions contemplated hereby, including signing the name of the Debtor
on any instruments required by law in connection with the transactions
contemplated hereby and on financing statements as permitted by the Virginia
Uniform Commercial Code. This power, being coupled with an interest, is
irrevocable so long as the Loan remains unsatisfied, or any Loan Document
remains effective, as solely determined by the Secured Party.

 

  (j) Loss, Depreciation or Other Damage. The Secured Party shall not be liable
for or prejudiced by any loss, depreciation or other damage to Receivables or
other Collateral unless caused by the Secured Party’s willful and malicious act,
and the Secured Party shall have no duty to take any action to preserve or
collect any Receivable or other Collateral.

 

  (k) New Section 9 is added after Section 8 of the Agreement to read as
follows:

 

  9. DEFINITIONS.

As used herein, the following terms, when initial capital letters are used,
shall have the respective meanings set forth below. In addition, all terms
defined in the Virginia Uniform Commercial Code (including revised Article 9
thereof) shall have the meanings given therein unless otherwise defined herein.

Defined Terms. As used in this Agreement, the following terms shall have the
following meanings, unless the context otherwise requires:

“Account Debtor” shall mean the account debtor or any customer of the Debtor who
is obligated or indebted to the Debtor with respect to any of the Receivables
and/or the prospective purchaser with respect to any contract right, and/or any
party or organization who enters into or proposes to enter into any contract or
other arrangement with the Debtor pursuant to which the Debtor is to deliver any
personal property or perform any service.

“Additional Indebtedness” means, with respect to Debtor or any of its
subsidiaries, the aggregate amount of, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person to pay the deferred purchase price of property or services
(excluding trade payables aged less than one hundred eighty (180) days), (d) all
capital lease obligations of such Person, (e) all obligations or liabilities of
others secured by a Lien on any asset of such Person, whether or not such
obligation or liability is assumed, (f) all obligations or liabilities of others
guaranteed by such Person, and (g) any other obligations or liabilities which
are required by GAAP to be shown as debt on the balance sheet of such Person.
Unless otherwise indicated, the term “Additional Indebtedness” shall include all
Indebtedness of Debtor and all of its subsidiaries.

“Affiliate” of a Person is a Person that owns or controls directly or indirectly
the Person, any Person that controls or is controlled by or is under common
control with the Person, and each of that Person’s senior executive officers,
directors, partners and, for any Person that is a limited liability company,
that Person’s managers and members.

“Cash Equivalents” means the sum outstanding, at any one time, of (i) all cash
(in United States dollars) owned by Debtor at such time plus (ii) the fair
market value of all cash equivalents and short term investments (as those terms
are defined by GAAP) owned by Debtor at such time.

“Code” means the Virginia Uniform Commercial Code (including revised Article 9
thereof).

“Collateral” shall mean all personal property and fixtures of the Debtor,
including, but not limited to all of the Receivables, Payments, accounts, the
Deposit Account or Accounts, contract rights, instruments, documents, chattel
paper (including tangible and electronic chattel paper), payment intangibles,
commercial tort claims, health-care-insurance receivables, instruments,
investment property, supporting obligations and general intangibles now owned or
hereafter acquired by the Debtor and all

 

Page 6 of 16

      Initial    /s/ Illegible



--------------------------------------------------------------------------------

goods, equipment, general intangibles and property of the Debtor described below
which is now owned or hereafter acquired by the Debtor, wherever located; all
deposit accounts (including all signature cards, account agreements and other
documents relating to deposit accounts) and other obligations or indebtedness
owed to the Debtor from whatever source arising; letter of credit rights; all
rights of the Debtor to receive any payment in money or kind; all Inventory; all
Equipment; all of the Debtor’s rights as an unpaid seller, including stoppage in
transit, detinue and reclamation; all guarantees, or other agreements or
property securing or relating to any of the items referred to above, or acquired
for the purpose of securing and enforcing any of such items; all books of
account and documents related thereto; to the extent allowed by law, all
customer lists and other documents containing the names, addresses and other
information regarding the Debtor’s customers, subscribers or those to whom the
Debtor provides any services; computer tapes, programs, discs and other
material, media or documents relating to the recording, billing or analyzing of
any of the above; all computers, word processors, printers, switches,
interfaces, web servers, website service contracts, internet connection contract
or line lease, website hosting service contract, website license agreements,
contracts with website advertisers, scripts, codes or Active-X controls,
technology escrow agreements, website content development agreements, all parts,
accessories, additions, substitutions, or options together with all property or
equipment used in connection with any of the above or which are used to operate
or cause to operate any features, special applications, format controls, options
or software of any or all of the above-mentioned items; whether now owned or
existing or hereafter acquired or arising, contractual rights, all amounts
received as an award in or settlement of a suit in damages, proceeds of loans,
interests in joint ventures or general or limited partnerships, the sale by the
Debtor of any of the foregoing and all proceeds (cash and non-cash) of the
foregoing; proceeds of property received wholly or partly in trade or exchange
for the Collateral and all rents, revenues, issues, profits and proceeds in any
form, including cash, insurance proceeds, distributions on stock, negotiable
instruments and other evidences of indebtedness, chattel paper, security
agreements and other documents arising from the sale, lease, license,
encumbrance, collection of, or any other temporary or permanent disposition of,
the Collateral or any interest therein. Notwithstanding the foregoing, the term
Collateral shall not include (i) Intellectual Property, as hereinafter defined,
(ii) assets which are subject to liens described in clauses (d), (f), (g) and
(j) of the definition of Permitted Liens, (iii) any interests in joint ventures,
corporate collaborations, financings of Intellectual Property projects and
licenses granted in the ordinary course of business or (iv) contracts which by
their terms do not permit or would be violated by the grant of a lien or
security interest in them (the “Excluded Property”). The Debtor acknowledges and
agrees that, in applying the law of any jurisdiction that at any time enacts all
or substantially all of the uniform provisions of Revised Article 9 of the
Uniform Commercial Code (1999 Official Text), the foregoing collateral
description covers all assets of the Debtor, with the exception of Excluded
Property. The Secured Party may at any time and from time to time file, pursuant
to the provisions of this Agreement, financing and continuation statements and
amendments thereto reflecting the same.

“Debt Documents” has the meaning given such capitalized term in Section 2(b).

“Default Rate” is the lower of eighteen percent (18%) per annum or the maximum
rate not prohibited by applicable law.

“Deposit Account” means a demand, time, savings, passbook, or similar account
maintained with a bank.

“Equipment” shall mean (a) all goods and equipment of the Debtor of every type
and description, now owned and hereafter acquired and wherever located,
including, without limitation, all imbedded software, machinery, motor vehicles
and other rolling stock, furniture, furnishings, tools, dies, fittings,
accessories, all substitutions therefore, leasehold improvements, fixtures, and
materials and supplies relating to any of the foregoing; (b) all present and
future documents of title and trust receipts relating to any of the foregoing;
(c) all present and future rights, claims and causes of action of Debtor in
connection with purchases of (or contracts for the purchase of), or warranties
relating to, or damages to, goods held or to be held by the Debtor as equipment;
(d) all present and future warranties, manuals and other written materials (and
packaging thereof or relating thereto) relating to any of the foregoing; and
(e) all present and future general intangibles of the Debtor in any way relating
to any of the foregoing.

“Government Accounts” shall mean all accounts arising out of any Government
Contract.

“Government Contract” shall mean any contract between the Debtor and the United
States Government, any state or local government or any agency thereof, and all
amendments thereto.

“Indebtedness” has the meaning given such capitalized term in Section 1.

“Intellectual Property” shall mean (a) all of the Debtor’s right, title and
interest, whether now owned or existing or hereafter acquired or arising, in and
to all domestic and foreign copyrights, copyright registrations and copyright
applications, whether or not registered or filed with any governmental
authority, together with (i) all renewals thereof, (ii) all present and future
rights of the Debtor under all present and future license agreements relating
thereto, whether the Debtor is licensee or licensor thereunder, (iii) all
income, royalties, damages and payments now or hereafter due and/or payable to
the Debtor thereunder or with respect thereto, including, without limitation,
damages and payments for past, present or future infringements thereof, (iv) all
of the Debtor’s present and future claims, causes of action and rights to sue
for past, present or future infringements

 

Page 7 of 16

      Initial    /s/ Illegible



--------------------------------------------------------------------------------

thereof, and (v) all rights corresponding thereto throughout the world
(collectively “Copyright Rights”); (b) all of the Debtor’s right, title and
interest, whether now owned or existing or hereafter acquired or arising, in and
to all United States and foreign patents, and pending and abandoned United
States and foreign patent applications, including, without limitation, the
inventions and improvements described or claimed therein, together with (i) any
reissues, divisions, continuations, certificates of re-examination, extensions
and continuations-in-part thereof, (ii) all present and future rights of the
Debtor under all present and future license agreements relating thereto, whether
the Debtor is licensee or licensor thereunder, (iii) all income, royalties,
damages and payments now or hereafter due and/or payable to the Debtor
thereunder or with respect thereto, including, without limitation, damages and
payments for past, present or future infringements thereof, (iv) all of the
Debtor’s present and future claims, causes of action and rights to sue for past,
present or future infringements thereof, and (v) all rights corresponding
thereto throughout the world (collectively “Patent Rights”); (c) all of the
Debtor’s right, title and interest, whether now owned or existing or hereafter
acquired or arising, in and to all domestic and foreign trademarks, trademark
registrations, trademark applications and trade names, whether or not registered
or filed with any governmental authority, together with (i) all renewals
thereof, (ii) all present and future rights of the Debtor under all present and
future license agreements relating thereto, whether the Debtor is licensee or
licensor thereunder, (iii) all income, royalties, damages and payments now or
hereafter due and/or payable to the Debtor thereunder or with respect thereto,
including, without limitation, damages and payments for past, present or future
infringements thereof, (iv) all of the Debtor’s present and future claims,
causes of action and rights to sue for past, present or future infringements
thereof, and (v) all rights corresponding thereto throughout the world and all
goodwill related to the foregoing (collectively “Trademark Rights”); (d) all
present and future licenses and license agreements of the Debtor, and all rights
of the Debtor under or in connection therewith, whether the Debtor is licensee
or licensor thereunder, including, without limitation, any present or future
franchise agreements under which the Debtor is franchisee or franchisor,
together with (i) all renewals thereof, (ii) all income, royalties, damages and
payments now or hereafter due and/or payable to the Debtor thereunder or with
respect thereto, including, without limitation, damages and payments for past,
present or future infringements thereof, (iii) all claims, causes of action and
rights to sue for past, present or future infringements thereof, and (iv) all
rights corresponding thereto throughout the world (collectively “License
Rights”); (e) all present and future trade secrets of the Debtor; and (f) all
other present and future intellectual property of the Debtor.

“Inventory” shall mean and include (a) all goods now owned or hereafter acquired
by the Debtor, which are held for sale or lease by the Debtor or are furnished
or to be furnished by the Debtor under contracts of service, (b) all raw
materials, work in process, finished goods, packaging materials, and other
materials and supplies of every kind used or consumed in connection with the
manufacture, production, packing, shipping, advertising or sale of such goods,
(c) all proceeds and products from the sale or other disposition of such goods,
including all goods returned, repossessed, or acquired by the Debtor by way of
substitution or replacement, and all additions and accessions thereto, and all
documents and instruments (as those terms are defined in the Uniform Commercial
Code) covering such goods; (d) all the Debtor’s rights as an unpaid seller,
including stoppage in transit, detinue and reclamation; and (e) all of the above
owned by the Debtor or in which the Debtor now has or in which the Debtor may
hereafter acquire an interest, whether in transit or in the Debtor’s
constructive or actual possession or held by the Debtor or others for the
Debtor’s account (including any of the above held on consignment), including,
without limitation, all of the above which may be located on the Debtor’s
premises or upon the premises of any carriers, forwarding agents, truckers,
warehousemen, vendors, selling agents, finishers, converters or other third
parties who may have possession, temporary or otherwise, thereof.

“Lien(s)” shall mean any voluntary or involuntary mortgage, pledge, deed of
trust, assignment, security interest, encumbrance, hypothecation, lien, or
charge of any kind (including any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, and the filing of, or agreement to give, any financing
statement under the Uniform Commercial Code or comparable law of any
jurisdiction).

“Loan” means an advance of credit by Secured Party to Debtor. “Note” has the
meaning given such capitalized term in Section 1.

“Payment” or “Payments” shall mean any check, draft, cash or any other
remittance or credit in payment or on account of any or all of the Receivables
and the cash proceeds of any returned, rejected or repossessed goods, the sale
or lease of which gave rise to a Receivable.

“Permitted Indebtedness” means and includes:

 

  a) Indebtedness of Debtor to Secured Party;

 

  b) Additional Indebtedness arising from the endorsement of instruments in the
ordinary course of business;

 

  c)

Additional Indebtedness existing on the date hereof and set forth in Schedule B
and any refinancings, refundings, renewals or extensions thereof; provided that
the amount of such Additional Indebtedness is not increased at the time

 

Page 8 of 16

      Initial    /s/ Illegible



--------------------------------------------------------------------------------

 

of such refinancing, refunding, renewal or extension except by an amount equal
to a reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and the direct or any
contingent obligor with respect thereto is not changed, as a result of or in
connection with such refinancing, refunding, renewal or extension;

 

  d) Additional Indebtedness incurred pursuant to a secured loan arrangement to
be entered into between the Debtor and Horizon Technology Funding Company LLC
(or its designee) and any refinancings, refundings, renewals or extensions
thereof; provided that the amount of such Additional Indebtedness is not
increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder and the direct or any contingent obligor with respect thereto is not
changed, as a result of or in connection with such refinancing, refunding,
renewal or extension;

 

  e) Additional Indebtedness secured by Liens permitted under clause (j) of the
definition of Permitted Liens;

 

  f) Additional Indebtedness incurred in connection with any license, joint
venture, partnership, corporate collaboration or project financing in the
ordinary course of business involving the Debtor’s Intellectual Property;

 

  g) Additional Indebtedness with a maturity not to exceed six (6) months;

 

  h) Additional Indebtedness owed from the Company to any Subsidiary;

 

  i) Additional Indebtedness existing in the books of any entity acquired by the
Debtor in a transaction permitted under this Agreement together with any
Additional Indebtedness incurred for the purpose of refinancing such existing
Additional Indebtedness; provided that such Additional Indebtedness is in
existence on the date of such acquisition and is not created in anticipation
thereof;

 

  j) Additional Indebtedness consisting of trade debt incurred in the ordinary
course of business and guarantees by the Debtor of any Subsidiary indebtedness
not otherwise prohibited hereunder;

 

  k) Additional Indebtedness incurred in the ordinary course of business
consisting of obligations from any interest rate, interest rate cap or collar,
currency or currency swap or other agreements or arrangement designed to protect
the Debtor against fluctuations in interest rates or currency exchange rates;

 

  l) Subordinated Indebtedness;

 

  m) Other Additional Indebtedness aggregating not in excess of One Million
Dollars ($1,000,000).

“Permitted Liens” means:

 

  a) liens in favor of Secured Party;

 

  b) liens for taxes not yet due or for taxes being contested in good faith for
which adequate reserves have been established and which do not involve, any
imminent sale, forfeiture or loss of any of the Collateral;

 

  c) inchoate material men’s, mechanic’s, repairmen’s and similar liens arising
by operation of law in the normal course of business for amounts which are not
delinquent;

 

  d) Liens existing on the date hereof and set forth in Schedule C and any
refinancings, renewals or extensions thereof, provided that the property covered
thereby is not changed and the amount secured or benefited thereby is not
increased except by an amount equal to a reasonable premium or other reasonable
amount paid, and fees and expenses reasonably incurred, in connection with such
refinancing, renewals or extensions;

 

  e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Liens imposed by ERISA;

 

  f) Liens on assets of any entity acquired by the Debtor or any of its
Subsidiaries in a transaction permitted under this Agreement; provided that such
Liens are in existence on the date of such acquisition and are not created in
anticipation thereof;

 

Page 9 of 16

      Initial    /s/ Illegible



--------------------------------------------------------------------------------

  g) Liens securing Additional Indebtedness permitted under clauses (d), (f),
(g) and (k) of the definition of Permitted Indebtedness;

 

  h) any interest or title of a lessor under any lease entered into by the
Borrower or any other subsidiary in the ordinary course of its business and
covering only the assets so leased; and

 

  i) Liens consisting of statutory or contractual liens in favor of banks or
institutions holding, providing or issuing Borrower’s deposit accounts and
certificates of deposits, easements affecting real property, and Liens in the
nature of performance bonds or security deposits arising in the ordinary course
of business;

 

  j) Liens upon any Equipment and proceeds, leasehold improvements and soft
costs acquired by Debtor after the date hereof to secure (i) the purchase price
(including the refunding to the Debtor of the purchase price) of such equipment
or other personal property, or (ii) lease obligations or indebtedness incurred
solely for the purpose of financing such Equipment and proceeds, leasehold
improvements and soft costs; provided that (A) such Liens are confined solely to
the Equipment so financed, leasehold improvements, soft costs and proceeds
thereof and the amount secured does not exceed the price thereof, and (B) no
such Lien shall be created, incurred, assumed or suffered to exist in favor of
Debtor’s officers, directors or shareholders holding five percent (5%) or more
of Debtor’s equity securities.

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company association, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

“Prepayment” shall mean to prepay, redeem, purchase, defease or otherwise
satisfy in any manner prior to the scheduled repayment thereof any Additional
Indebtedness (exclusive of Subordinated Indebtedness) for borrowed money or
lease obligations.

“Ratable Portion” shall mean an amount equal to the product of (A) the amount of
Indebtedness owed to the Secured Party at the time multiplied by (B) a fraction,
the numerator of which is the dollar amount of all Prepayments made within that
six (6) month period in excess of Ten Million Dollars ($10,000,000) and the
denominator of which is the sum of (i) all outstanding Additional Indebtedness
(other than Subordinated Indebtedness) and (ii) the Indebtedness owed to the
Secured Party.

“Receivables” shall mean in addition to the definition of account as contained
in the Uniform Commercial Code (a) all of the Debtor’s present and future
accounts, contract rights, receivables, promissory notes and other instruments,
chattel paper (including tangible and electronic chattel paper), tax refunds,
general intangibles (excluding the Intellectual Property) and all rights to
receive the payment of money or other consideration under present or future
contracts including, without limitation, all of the Debtor’s rights under each
Government Contract and all related Government Accounts now owned or hereafter
acquired by the Debtor; (b) all present and future cash of the Debtor; (c) all
present and future judgments, orders, awards and decrees in favor of the Debtor
and causes of action in favor of the Debtor; (d) all present and future
contingent and noncontingent rights of the Debtor to the payment of money for
any reason whatsoever, whether arising in contract, tort or otherwise including,
without limitation, all rights to receive payments under presently existing or
hereafter acquired or created letters of credit; (e) all present and future
claims, rights of indemnification and other rights of the Debtor under or in
connection with any contracts or agreements to which the Debtor is or becomes a
party or third party beneficiary; (f) all goods previously or hereafter
returned, repossessed or stopped in transit, the sale, lease or other
disposition of which contributed to the creation of any account, instrument or
chattel paper of the Debtor; (g) all present and future rights of the Debtor as
an unpaid seller of goods, including rights of stoppage in transit, detinue and
reclamation; (h) all rights which the Debtor may now or at any time hereafter
have, by law or agreement, against any Account Debtor or other obligor of the
Debtor, and all rights, liens and security interests which the Debtor may now or
at any time hereafter have, by law or agreement, against any property of any
Account Debtor or other obligor of the Debtor; (i) all invoices and shipping
documents; and 0) all present and future interests and rights of the Debtor,
including rights to the payment of money, under or in connection with all
present and future leases and subleases of real or personal property to which
the Debtor is a party, as lessor, sublessor, lessee or sublessee.

“Secured Party’s Expenses” means all reasonable costs or expenses (including
reasonable attorneys’ fees and expenses) incurred in connection with the
preparation, negotiation, documentation, administration and funding of the Debt
Documents; and Secured Party’s reasonable attorneys’ fees, costs and expenses
incurred in amending, modifying, enforcing or defending the Debt Documents
(including fees and expenses of appeal or review), including the exercise of any
rights or remedies afforded hereunder or under applicable law, whether or not
suit is brought, whether before or after bankruptcy or insolvency, including
without limitation all reasonable fees and costs incurred by Secured Party in
connection with Secured Party’s enforcement of its rights in a bankruptcy or
insolvency proceeding filed by or against Debtor or its property.

“Subordinated Indebtedness” means Additional Indebtedness subordinated to the
Indebtedness of Debtor to Secured Party on terms and conditions acceptable to
Secured Party in its sole discretion.

 

Page 10 of 16

      Initial    /s/ Illegible



--------------------------------------------------------------------------------

“Subsequent Financing” has the meaning given such capitalized term in
Section 3(u).

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Debtor.

“Third Party Institution” has the meaning given such capitalized term in
Section 3(s).

All references in the Agreement to the term “Agreement” shall be deemed to refer
to the Agreement, as amended by this Amendment.

 

  3. REPRESENTATIONS, WARRANTIES AND COVENANTS OF DEBTOR.

Debtor represents, warrants and covenants as of the date of this Amendment that:

 

  (a) Due Organization. Debtor’s exact legal name is as set forth in the
preamble of this Amendment and Debtor is, and will remain (unless Debtor
notifies Secured Party in accordance with Section 5.(a) of the Agreement), duly
organized, existing and in good standing under the laws of the State set forth
in the preamble of this Amendment, has its chief executive offices at the
location specified in the preamble, and is, and will remain (unless Debtor
notifies Secured Party in accordance with Section 5.(a) of the Agreement), duly
qualified and licensed in every jurisdiction wherever failure to be so qualified
would have a material adverse effect on its business and operations;

 

  (b) Power and Capacity to Enter Into and Perform Obligations. Debtor has
adequate power and capacity to enter into, and to perform its obligations under
this Amendment, each Note and any other documents evidencing, or given in
connection with, any of the Indebtedness;

 

  (c) Due Authorization. This Amendment and the other Debt Documents have been
duly authorized, executed and delivered by Debtor and constitute legal, valid
and binding agreements enforceable in accordance with their terms, except to the
extent that the enforcement of remedies may be limited under applicable
bankruptcy and insolvency laws and other equitable remedies;

 

  (d) Approvals and Consents. No approval, consent or withholding of objections
is required from any governmental authority or instrumentality with respect to
the entry into, or performance by Debtor of any of the Debt Documents, except
any already obtained;

 

  (e) No Violations or Defaults. The entry into, and performance by, Debtor of
the Debt Documents will not, (i) violate any of the organizational documents of
Debtor, or any judgment, order, law or regulation applicable to Debtor, except
where such violation would not reasonably be expected to result in a material
adverse effect on the Debtor’s business and operations, or (ii) result in any
breach of or constitute a default under any material contract to which Debtor is
a party, or (iii) result in the creation of any lien, claim or encumbrance on
any of Debtor’s property (except for liens in favor of Secured Party) pursuant
to any indenture, mortgage, deed of trust, bank loan, credit agreement, or other
agreement or instrument to which Debtor is a party;

 

  (f) Litigation. There are no suits or proceedings pending in court or before
any commission, board or other administrative agency against or affecting Debtor
which could reasonably be expected to, in the aggregate, have a material adverse
effect on Debtor’s business or operations, or its ability to perform its
obligations under the Debt Documents, nor does Debtor have reason to believe
that any such suits or proceedings are threatened;

 

  (g) Financial Statements Prepared In Accordance with GAAP. All financial
statements delivered to Secured Party in connection with the Indebtedness have
been prepared in accordance with generally accepted accounting principles, and
since the date of the most recent financial statements delivered to Secured
Party, there has been no material adverse change in Debtors financial condition;

 

  (h) Uses of Collateral. The Collateral is not, and will not be, used by Debtor
for personal, family or household purposes;

 

  (i) Collateral in Good Condition and Repair. The Collateral is, and will
remain, in good condition and repair and Debtor will not be grossly negligent in
its care and use;

 

  (j) Location of Collateral. All of the tangible Collateral is located at the
locations set forth on each Collateral Schedule. Debtor shall give the Secured
Party 30 days prior written notice of any relocation of any Collateral;

 

Page 11 of 16

      Initial    /s/ Illegible



--------------------------------------------------------------------------------

  (k) Ownership of Collateral. Debtor is, and will remain, the sole and lawful
owner, and in possession of, the Collateral, and has the sole right and lawful
authority to grant the security interest described in this Agreement;

 

  (l) Taxes. All federal, state and local tax returns required to be filed by
Debtor have been filed with the appropriate governmental agencies and all taxes
due and payable by Debtor have been timely paid (other than taxes contested in
good faith and for which adequate reserves have been established); and

 

  (m) No Defaults. No event or condition exists under any material agreement,
instrument or document to which Debtor is a party which constitutes a default or
an event of default thereunder, or would, with the giving of notice, passage of
time, or both, constitute a default or event of default thereunder.

 

  4. MISCELLANEOUS.

 

  (a) Assignment. This Agreement, any Note and/or any of the other Debt
Documents may be assigned, in whole or in part, by Secured Party without notice
to Debtor (other than a competitor of Debtor), and Debtor agrees not to assert
against any such assignee, or assignee’s assigns, any defense, set-off,
recoupment claim or counterclaim which Debtor has or may at any time have
against Secured Party for any reason whatsoever. Debtor agrees that if Debtor
receives written notice of an assignment from Secured Party, Debtor will pay all
amounts payable under any assigned Debt Documents to such assignee or as
instructed by Secured Party. Debtor also agrees to confirm in writing receipt of
the notice of assignment as may be reasonably requested by Secured Party or
assignee.

 

  (b) Waiver. As part of the consideration to the Secured Party herein, the
Debtor hereby waives demand, protest, notice of protest, notice of default or
dishonor, notice of payment and non-payment, notice of any default, nonpayment
at maturity, release, compromise, settlement, extensions, or renewal of
accounts, documents, instruments, chattel paper, and guarantees at any time held
by Secured Party in which Debtor may in any way be liable, except for notices
expressly provided for herein or notices which are not permitted by law to be
waived.

 

  (c) Entire Agreement. The Agreement as amended by this Amendment constitutes
the entire agreement between the parties with respect to the subject matter of
the Agreement as amended by this Amendment and supersedes all prior
understandings (whether written, verbal or implied) with respect to such subject
matter. THIS AMENDMENT SHALL NOT BE CHANGED OR TERMINATED ORALLY OR BY COURSE OF
CONDUCT, BUT ONLY BY A WRITING SIGNED BY BOTH PARTIES. Section headings
contained in this Amendment have been included for convenience only, and shall
not affect the construction or interpretation of this Amendment.

 

  (d) Termination of Agreement. The Agreement as amended by this Amendment shall
continue in full force and effect until all of the Indebtedness has been paid in
full to Secured Party or its assignee. The surrender, upon payment or otherwise,
of any Note or any of the other documents evidencing any of the Indebtedness
shall not affect the right of Secured Party to retain the Collateral for such
other Indebtedness as may then exist or as it may be reasonably contemplated
will exist in the future. The Agreement as amended by this Amendment shall
automatically be reinstated if Secured Party is ever required to return or
restore the payment of all or any portion of the Indebtedness (all as though
such payment had never been made).

 

  (e) CHOICE OF LAW. DEBTOR AGREES THAT SECURED PARTY AND/OR ITS SUCCESSORS AND
ASSIGNS SHALL HAVE THE OPTION BY WHICH STATE LAWS THIS AMENDMENT SHALL BE
GOVERNED AND CONSTRUED: (A) THE LAWS OF THE COMMONWEALTH OF VIRGINIA; OR (B) IF
COLLATERAL HAS BEEN PLEDGED TO SECURE THE LIABILITIES, THEN BY THE LAWS OF THE
STATE OR STATES WHERE THE COLLATERAL IS LOCATED, AT SECURED PARTY’S OPTION. THIS
CHOICE OF STATE LAWS IS EXCLUSIVE TO THE SECURED PARTY. DEBTOR SHALL NOT HAVE
ANY OPTION TO CHOOSE THE LAWS BY WHICH THIS AMENDMENT SHALL BE GOVERNED. DEBTOR
ACKNOWLEDGES THAT THIS AMENDMENT IS BEING SIGNED BY THE SECURED PARTY IN PARTIAL
CONSIDERATION OF SECURED PARTY’S RIGHT TO ENFORCE IN THE JURISDICTION STATED
ABOVE. DEBTOR CONSENTS TO JURISDICTION IN COUNTY OF THE COMMONWEALTH OF VIRGINIA
OR THE STATE IN WHICH ANY COLLATERAL IS LOCATED AND VENUE IN ANY FEDERAL OR
STATE COURT IN THE COMMONWEALTH OF VIRGINIA OR THE STATE IN WHICH COLLATERAL IS
LOCATED FOR SUCH PURPOSES AND WAIVES ANY AND ALL RIGHTS TO CONTEST SAID
JURISDICTION AND VENUE AND ANY OBJECTION THAT SAID COUNTY IS NOT CONVENIENT.
DEBTOR WAIVES ANY RIGHTS TO COMMENCE ANY ACTION AGAINST SECURED PARTY IN ANY
JURISDICTION EXCEPT VIRGINIA, OR IF SECURED PARTY CHOOSES TO LITIGATE IN A STATE
WHERE COLLATERAL IS LOCATED THEN IN SUCH COUNTY AND STATE.

 

  (f) Fees and Costs. Debtor agrees to pay all reasonable attorneys’ fees and
other actual and reasonable costs incurred by Secured Party in connection with
the enforcement, assertion, defense or preservation of Secured Party’s rights
and remedies under this Amendment, or if prohibited by law, such lesser sum as
may be permitted. Debtor further agrees that such fees and costs shall
constitute Indebtedness

 

Page 12 of 16

      Initial    /s/ Illegible



--------------------------------------------------------------------------------

  (g) Remedies Cumulative. Secured Party’s rights and remedies under the
Agreement and this Amendment or otherwise arising are cumulative and may be
exercised singularly or concurrently. Neither the failure nor any delay on the
part of the Secured Party to exercise any right, power or privilege under this
Amendment shall operate as a waiver, nor shall any single or partial exercise of
any right, power or privilege preclude any other or further exercise of that or
any other right, power or privilege. SECURED PARTY SHALL NOT BE DEEMED TO HAVE
WAIVED ANY OF ITS RIGHTS UNDER THE AGREEMENT OR THIS AMENDMENT OR UNDER ANY
OTHER AGREEMENT, INSTRUMENT OR PAPER SIGNED BY DEBTOR UNLESS SUCH WAIVER IS
EXPRESSED IN WRITING AND SIGNED BY SECURED PARTY. A waiver on any one occasion
shall not be construed as a bar to or waiver of any right or remedy on any
future occasion.

 

  (h) WAIVER OF JURY TRIAL. DEBTOR AND SECURED PARTY UNCONDITIONALLY WAIVE THEIR
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AMENDMENT, ANY OF THE OTHER DEBT DOCUMENTS, ANY OF THE INDEBTEDNESS
SECURED HEREBY, ANY DEALINGS BETWEEN DEBTOR AND SECURED PARTY RELATING TO THE
SUBJECT MATTER OF THIS TRANSACTION OR ANY RELATED TRANSACTIONS, AND/OR THE
RELATIONSHIP THAT IS BEING ESTABLISHED BETWEEN DEBTOR AND SECURED PARTY. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT. THIS WAIVER IS IRREVOCABLE. THIS WAIVER MAY NOT
BE MODIFIED EITHER ORALLY OR IN WRITING. THE WAIVER ALSO SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THE AGREEMENT
AND THIS AMENDMENT, ANY OTHER DEBT DOCUMENTS, OR TO ANY OTHER DOCUMENTS OR
AGREEMENTS RELATING TO THIS TRANSACTION OR ANY RELATED TRANSACTION. THIS
AMENDMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

IN WITNESS WHEREOF, Debtor and Secured Party, intending to be legally bound
hereby, have duly executed this Amendment in one or more counterparts, each of
which shall be deemed to be an original, as of the day and year first aforesaid.

 

SECURED PARTY:    

DEBTOR:

Oxford Finance Corporation     Infinity Pharmaceuticals, Inc. By:   /s/ Michael
J. Altenburger    

By:

  /s/ Thomas Burke Name:   Michael J. Altenburger    

Name:

  Thomas Burke Title:   Chief Financial Officer     Title:   Treasurer

 

Page 13 of 16

      Initial    /s/ Illegible



--------------------------------------------------------------------------------

SCHEDULE A

(Collateral Locations)

The Debtor maintains all its Collateral consisting of equipment and/or inventory
at 780 Memorial Drive, Cambridge, MA 02139 or at 790 Memorial Drive, Cambridge,
MA 02139.

In the ordinary course of business, employees of the Debtor maintain laptops,
portable equipment and peripherals in their homes and during travel.

 

Page 14 of 16

      Initial    /s/ Illegible



--------------------------------------------------------------------------------

SCHEDULE B

(Permitted Indebtedness)

1. Debtor has in place an equipment loan with General Electric Capital
Corporation pursuant to a Master Security Agreement dated December 6, 2002
together with all amendments and riders thereto. Copies of the relevant
documents have been provided to Secured Party. As of February 28, 2006, the
Debtor had an outstanding balance under this loan of $3,774,683.

2. Debtor has in place an equipment loan with GATX Ventures, Inc., Silicon
Valley Bank and Third Coast Capital pursuant to an Equipment Loan and Security
Agreement dated December 13, 2001 together with all amendments, riders and
supplements thereto. Copies of the relevant documents have been provided to
Secured Party. As of February 28, 2006, the Debtor had an outstanding balance
under this loan of $128,390.

3. Debtor has a Letter of Credit with a face value of $1,500,000 with Silicon
Valley Bank. The expiry date is December 20, 2012. This Letter of Credit was
issued as a guarantee of the Debtor’s lease obligations with respect to 780
Memorial Drive, Cambridge, MA 02139.

4. As of February 28, 2006, the Debtor’s balance sheet showed $16,000,000 in
Deferred Revenue and $950,000 in Accrued Expenses both related to joint
ventures, partnerships or corporate collaboration involving the Debtor’s
Intellectual Property.

 

Page 15 of 16

      Initial    /s/ Illegible



--------------------------------------------------------------------------------

SCHEDULE C

(Permitted Liens)

Debtor has in place an equipment loan with General Electric Capital Corporation
in connection with which Debtor has granted to General Electric Corporation a
security interest in the collateral described in Exhibit A to Collateral
Schedule No. 017. Copies of the relevant documents have been provided to Secured
Party.

Debtor has in place an equipment loan with GATX Ventures, Inc., Silicon Valley
Bank and Third Coast Capital in connection with which Debtor has granted to
General Eclectic Corporation a security interest in the collateral described in
Section 4.1 of the Equipment Loan and Security Agreement, Loan Agreement
Supplement No. 1, dated December 28, 2001, Loan Agreement Supplement No. 2,
dated January 31, 2002, Loan Agreement Supplement No. 1, dated December 28,
2001, Loan Agreement Supplement No. 3, dated March 1, 2002, Loan Agreement
Supplement No. 4, dated April 1, 2002, Loan Agreement Supplement No. 5, dated
May 1, 2002. Copies of the relevant documents have been provided to Secured
Party.

Debtor has in place a lien securing the Silicon Valley Bank Letter of Credit
referred to in Schedule B above.

 

Page 16 of 16

      Initial    /s/ Illegible



--------------------------------------------------------------------------------

PROMISSORY NOTE

To Master Security Agreement No. 2081009

March 31, 2006

FOR VALUE RECEIVED, Infinity Pharmaceuticals, Inc., a Delaware corporation,
located at the address stated below (“Maker”) promises, jointly and severally if
more than one, to pay to the order of Oxford Finance Corporation or any
subsequent holder hereof (each, a “Payee”) at its office located at 133 N.
Fairfax Street, Alexandria, VA 22314 or at such other place as Payee or the
holder hereof may designate, the principal sum of Five Million Dollars
($5,000,000.00), with interest on the unpaid principal balance, from the date
hereof through and including the dates of payment, at a fixed interest rate of
eleven and twenty-six one hundredths of one percent (11.26%) per annum.

Beginning May 1, 2006, and on the first day of each consecutive month
thereafter, Maker shall make nine (9) monthly payments of interest only as
follows:

 

Periodic Installment

   Amount

1-9

   $ 46,916.67 each

Maker agrees to pay any initial partial month interest payment from the date of
this Note to the first day of the following month (“Interim Interest”).

Thereafter, commencing on February I, 2007, and on the first day of each
consecutive month thereafter. Maker shall make thirty (30) monthly payments of
principal and interest as follows:

 

Periodic Installment

   Amount

10-39

   $ 191,999.75 each

(each payment 1-39 a “Periodic Installment”) and a final installment which shall
be in the amount of the total outstanding principal and interest, if any. Such
installments have been calculated on the basis of a 360-day year of twelve
30-day months. Each payment may, at the option of the Payee, shall be calculated
and applied on an assumption that such payment would be made on its due date.

The acceptance by Payee of any payment which is less than payment in full of all
amounts due and owing at such time shall not constitute a waiver of Payee’s
right to receive payment in full at such time or at any prior or subsequent
time.

The Maker hereby expressly authorizes the Payee to insert the date value is
actually given in the blank space on the face hereof and on all related
documents pertaining hereto.

This Note is secured by a Master Loan and Security Agreement No. 2081009, dated
October 16, 2002, as amended from time to time (the “Security Agreement,” the
Security Agreement, this Note and any other document evidencing or securing this
Note is hereinafter called a “Debt Document”).

Time is of the essence hereof. If any installment or any other sum due under
this Note or the Security Agreement is not received within ten (10) days after
its due date, the Maker agrees to pay, in addition to the amount of each such
installment or other sum, a late payment charge of five percent (5%) of the
amount of said installment or other sum, but not exceeding any lawful maximum.
If (i) Maker fails to make payment of any amount due hereunder within ten
(10) days; or (ii) there has occurred and is continuing an Event of Default
under the Security Agreement, then the entire principal sum remaining unpaid,
together with all accrued interest thereon and any other sum payable under this
Note or the Security Agreement, at the election of Payee, shall immediately
become due and payable, with interest thereon at the lesser of eighteen percent
(18%) per annum or the highest rate not prohibited by applicable law from the
date of such accelerated maturity until paid (both before and after any
judgment).

Notwithstanding anything to the contrary contained herein, this Note may be
prepaid by Maker in the manner and under the terms set forth in the Security
Agreement.

 

Page 1 of 4



--------------------------------------------------------------------------------

The Maker and all sureties, endorsers, guarantors or any others (each such
person, other than the Maker, an “Obligor”) who may at any time become liable
for the payment hereof jointly and severally consent hereby to any and all
extensions of time, renewals, waivers or modifications of, and all substitutions
or releases of, security or of any party primarily or secondarily liable on this
Note or the Security Agreement or any term and provision of either, which may be
made, granted or consented to by Payee, and agree that suit may be brought and
maintained against any one or more of them, at the election of Payee without
joinder of any other as a party thereto, and that Payee shall not be required
first to foreclose, proceed against, or exhaust any security hereof in order to
enforce payment of this Note. The Maker and each Obligor hereby waives
presentment, demand for payment, notice of nonpayment, protest, notice of
protest, notice of dishonor, and all other notices in connection herewith, as
well as filing of suit (if permitted by law) and diligence in collecting this
Note or enforcing any of the security hereof, and agrees to pay (if and to the
extent permitted by law) all expenses incurred in collection, including Payee’s
actual attorneys’ fees.

Maker and Payee intend to strictly comply with all applicable federal and
Virginia laws, including applicable usury laws (or the usury laws of any
jurisdiction whose usury laws are deemed to apply to the Note or any other Debt
Document despite the intention and desire of the parties to apply the usury laws
of the Commonwealth of Virginia). Accordingly, the provisions of this paragraph
shall govern and control over every other provision of this Note or any other
Debt Document which conflicts or is inconsistent with this Section, even if such
provision declares that it controls. As used in this paragraph, the term
“interest” includes the aggregate of all charges, fees, benefits or other
compensation which constitute interest under applicable law, provided that, to
the maximum extent permitted by applicable law, (a) any non-principal payment
shall be characterized as an expense or as compensation for something other than
the use, forbearance or detention of money and not as interest, and (b) all
interest at any time contracted for, reserved, charged or received shall be
amortized, prorated, allocated and spread, in equal parts during the full term
of the obligations. In no event shall Maker or any other person be obligated to
pay, or Payee have any right or privilege to reserve, receive or retain, (a) any
interest in excess of the maximum amount of non-usurious interest permitted
under the laws of the Commonwealth of Virginia or the applicable laws (if any)
of the United States or of any other state, or (b) total interest in excess of
the amount which Payee could lawfully have contracted for, reserved, received,
retained or charged had the interest been calculated for the full term of the
obligations. On each day, if any, that the interest rate (the “Stated Rate”)
called for under this Note or any other Debt Document exceeds the maximum
non-usurious rate, the rate at which interest shall accrue shall automatically
be fixed by operation of this sentence at the maximum non-usurious rate for that
day. Thereafter, interest shall accrue at the Stated Rate unless and until the
Stated Rate again exceeds the maximum non-usurious rate, in which case, the
provisions of the immediately preceding sentence shall again automatically
operate to limit the interest accrual rate to the maximum non-usurious rate. The
daily interest rates to be used in calculating interest at the maximum
non-usurious rate shall be determined by dividing the applicable maximum
non-usurious rate by the number of days in the calendar year for which such
calculation is being made. None of the terms and provisions contained in this
Note or in any other Debt Document which directly or indirectly relate to
interest shall ever be construed without reference to this paragraph, or be
construed to create a contract to pay for the use, forbearance or detention of
money at an interest rate in excess of the maximum non-usurious rate. If the
term of any obligation is shortened by reason of acceleration of maturity as a
result of any Default or by any other cause, or by reason of any required or
permitted prepayment, and if for that (or any other) reason Payee at any time,
including but not limited to, the stated maturity, is owed or receives (and/or
has received) interest in excess of interest calculated at the maximum
non-usurious rate, then and in any such event all of any such excess interest
shall be canceled automatically as of the date of such acceleration, prepayment
or other event which produces the excess, and, if such excess interest has been
paid to Payee, it shall be credited pro tanto against the then-outstanding
principal balance of Maker’s obligations to Payee, effective as of the date or
dates when the event occurs which causes it to be excess interest, until such
excess is exhausted or all of such principal has been fully paid and satisfied,
whichever occurs first, and any remaining balance of such excess shall be
promptly refunded to its payor.

THE MAKER HEREBY UNCONDITIONALLY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM
OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF, DIRECTLY OR INDIRECTLY, THIS
NOTE, ANY OF THE RELATED DOCUMENTS, ANY DEALINGS BETWEEN MAKER AND PAYEE
RELATING TO THE SUBJECT MATTER OF THIS TRANSACTION OR ANY RELATED TRANSACTIONS,
AND/OR THE RELATIONSHIP THAT IS BEING ESTABLISHED BETWEEN MAKER AND PAYEE. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT (INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS.) THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING, AND THE

 

Page 2 of 4



--------------------------------------------------------------------------------

WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO THIS NOTE, ANY RELATED DOCUMENTS, OR TO ANY OTHER DOCUMENTS OR
AGREEMENTS RELATING TO THIS TRANSACTION OR ANY RELATED TRANSACTION. IN THE EVENT
OF LITIGATION, THIS NOTE MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

This Note and the Security Agreement constitute the entire agreement of the
Maker and Payee with respect to the subject matter hereof and supercedes all
prior understandings, agreements and representations, express or implied

No variation or modification of this Note, or any waiver of any of its
provisions or conditions, shall be valid unless in writing and signed by an
authorized representative of Maker and Payee. Any such waiver, consent,
modification or change shall be effective only in the specific instance and for
die specific purpose given.

Any provision in this Note or the Security Agreement which is in conflict with
any statute, law or applicable rule shall be deemed omitted, modified or altered
to conform thereto.

Upon receipt of an affidavit of an officer of Payee as to the loss, theft,
destruction or mutilation of this Note or any Debt Document which is not of
public record, and, in the case of any such loss, theft, destruction or
mutilation, upon surrender and cancellation of such Note or other Debt Document,
Maker will issue, in lieu thereof, a replacement Note or other Debt Document in
the same principal amount thereof and otherwise of like tenor.

It is understood and agreed that this Note and all of the Debt Documents were
negotiated and have been or will be delivered to Payee in the Commonwealth of
Virginia, which State the parties agree has a substantial relationship to the
parties and to the underlying transactions embodied by this Note and the Debt
Documents. Maker agrees to furnish to Payee at Payee’s office in Alexandria, VA,
all further instruments, certifications and documents to be furnished hereunder.
The parties also agree that if collateral is pledged to secure the debt
evidenced by this Note, that the state or states in which such collateral is
located each have a substantial relationship to the parties and to the
underlying transaction embodied by this Note and the Debt Documents.

MAKER AGREES THAT THE PAYEE OF THIS NOTE SHALL HAVE THE OPTION BY WHICH STATE
LAWS THIS NOTE SHALL BE GOVERNED AND CONSTRUED: (A) THE LAWS OF THE COMMONWEALTH
OF VIRGINIA; OR (B) IF COLLATERAL HAS BEEN PLEDGED TO SECURE THE DEBT EVIDENCED
BY THIS NOTE, THEN BY THE LAWS OF THE STATE OR STATES WHERE THE COLLATERAL IS
LOCATED, AT PAYEE’S OPTION. THIS CHOICE OF STATE LAWS IS EXCLUSIVE TO THE PAYEE
OF THIS NOTE. MAKER SHALL NOT HAVE ANY OPTION TO CHOOSE THE LAWS BY WHICH THIS
NOTE SHALL BE GOVERNED. MAKER AND GUARANTORS HEREBY CONSENT TO THE EXERCISE OF
JURISDICTION OVER IT BY ANY FEDERAL COURT SITTING IN VIRGINIA OR ANY VIRGINIA
COURT SELECTED BY PAYEE, FOR THE PURPOSES OF ANY AND ALL LEGAL PROCEEDINGS
ARISING OUT OF OR RELATING TO THE NOTE, THE SECURITY AGREEMENT AND ALL OTHER
DOCUMENTS. MAKER AND GUARANTORS IRREVOCABLY WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY SUCH PROCEEDING BROUGHT IN ANY SUCH COURT, ANY CLAIM BASED ON
THE CONSOLIDATION OF PROCEEDINGS IN SUCH COURTS IN WHICH PROPER VENUE MAY LIE IN
DIVERGENT JURISDICTIONS, AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

Page 3 of 4



--------------------------------------------------------------------------------

    Infinity Pharmaceuticals, Inc. /s/ Monique A. Allaire    

By:

  /s/ Thomas J. Burke (Witness)     Name:   Thomas J. Burke

Monique A. Allaire

    Title:   Treasurer (Print Name)     Federal Tax ID #: 04-3549480

780 Memorial Drive

Cambridge, MA 02139

    Address:  

780 Memorial Drive

Cambridge, MA 02139

(Address)    

 

Page 4 of 4



--------------------------------------------------------------------------------

APPLICATION OF LOAN PROCEEDS

June 30, 2006

Oxford Finance Corporation

133 North Fairfax Street

Alexandria, VA 22314

You are hereby irrevocably authorized and directed to wire the proceeds of the
loan evidenced by the Promissory Note dated June 30, 2006 issued by Infinity
Pharmaceuticals, Inc., and secured by that certain Master Loan and Security
Agreement No. 2081009, dated October 16, 2002, as amended, to the account set
forth below:

 

Schedule 15

  

Infinity Pharmaceuticals, Inc.

   $ 2,500,000.00

Total Loan Proceeds to Infinity Pharmaceuticals, Inc.

   $ 2,500,000.00

Please wire the above loan total to this account:

 

Bank Name:

   Silicon Valley Bank

Bank Address:

   3003 Tasman Drive Santa Clara, CA 95054

ABA Number:

   121140399

Account Name:

   Operating Account

Account Number:

   3300323007

 

Infinity Pharmaceuticals, Inc. By:  

/s/ Thomas Burke

Name:  

Thomas Burke

Title:  

Treasurer

 

Bank Wiring Authorization for Oxford Finance Corporation: By:  

/s/ Illegible

Name:   Date:  

6/30/06



--------------------------------------------------------------------------------

PROMISSORY NOTE

To Master Security Agreement No. 2081009

June 30, 2006

FOR VALUE RECEIVED, Infinity Pharmaceuticals, Inc., a Delaware corporation,
located at the address stated below (“Maker”) promises, jointly and severally if
more than one, to pay to the order of Oxford Finance Corporation or any
subsequent holder hereof (each, a “Payee”) at its office located at 133 N.
Fairfax Street, Alexandria, VA 22314 or at such other place as Payee or the
holder hereof may designate, the principal sum of Two Million Five Hundred
Thousand ($2,500,000.00), with interest on the unpaid principal balance, from
the date hereof through and including the dates of payment, at a fixed interest
rate of eleven and twenty-six one hundredths of one percent (11.75%) per annum.

Beginning August 1, 2006, and on the first day of each consecutive month
thereafter, Maker shall make nine (9) monthly payments of interest only as
follows:

 

Periodic

Installment

   Amount

1-9

   $ 24,479.17 each

Maker agrees to pay any initial partial month interest payment from the date of
this Note to the first day of the following month (“Interim Interest”).

Thereafter, commencing on May 1, 2007, and on the first day of each consecutive
month thereafter, Maker shall make thirty (30) monthly payments of principal and
interest as follows:

 

Periodic

Installment

   Amount

10-39

   $ 96,575.71 each

(each payment 1-39 a “Periodic Installment”) and a final installment which shall
be in the amount of the total outstanding principal and interest, if any. Such
installments have been calculated on the basis of a 360-day year of twelve
30-day months. Each payment may, at the option of the Payee, shall be calculated
and applied on an assumption that such payment would be made on its due date.

The acceptance by Payee of any payment which is less than payment in full of all
amounts due and owing at such time shall not constitute a waiver of Payee’s
right to receive payment in full at such time or at any prior or subsequent
time.

The Maker hereby expressly authorizes the Payee to insert the date value is
actually given in the blank space on the face hereof and on all related
documents pertaining hereto.

This Note is secured by a Master Loan and Security Agreement No. 2081009, dated
October 16, 2002, as amended from time to time (the “Security Agreement,” the
Security Agreement, this Note and any other document evidencing or securing this
Note is hereinafter called a “Debt Document”).

Time is of the essence hereof. If any installment or any other sum due under
this Note or the Security Agreement is not received within ten (10) days after
its due date, the Maker agrees to pay, in addition to the amount of each such
installment or other sum, a late payment charge of five percent (5%) of the
amount of said installment or other sum, but not exceeding any lawful maximum.
If (i) Maker fails to make payment of any amount due hereunder within ten
(10) days; or (ii) there has occurred and is continuing an Event of Default
under the Security Agreement, then the entire principal sum remaining unpaid,
together with all accrued interest thereon and any other sum payable under this
Note or the Security Agreement, at the election of Payee, shall immediately
become due and payable, with interest thereon at the lesser of eighteen percent
(18%) per annum or the highest rate not prohibited by applicable law from the
date of such accelerated maturity until paid (both before and after any
judgment).

Notwithstanding anything to the contrary contained herein, this Note may be
prepaid by Maker in the manner and under the terms set forth in the Security
Agreement.

 

Page 1 of 4



--------------------------------------------------------------------------------

The Maker and all sureties, endorsers, guarantors or any others (each such
person, other than the Maker, an “Obligor”) who may at any time become liable
for the payment hereof jointly and severally consent hereby to any and all
extensions of time, renewals, waivers or modifications of, and all substitutions
or releases of, security or of any party primarily or secondarily liable on this
Note or the Security Agreement or any term and provision of either, which may be
made, granted or consented to by Payee, and agree that suit may be brought and
maintained against any one or more of them, at the election of Payee without
joinder of any other as a party thereto, and that Payee shall not be required
first to foreclose, proceed against, or exhaust any security hereof in order to
enforce payment of this Note. The Maker and each Obligor hereby waives
presentment, demand for payment, notice of nonpayment, protest, notice of
protest, notice of dishonor, and all other notices in connection herewith, as
well as filing of suit (if permitted by law) and diligence in collecting this
Note or enforcing any of the security hereof, and agrees to pay (if and to the
extent permitted by law) all expenses incurred in collection, including Payee’s
actual attorneys’ fees.

Maker and Payee intend to strictly comply with all applicable federal and
Virginia laws, including applicable usury taws (or the usury laws of any
jurisdiction whose usury laws are deemed to apply to the Note or any other Debt
Document despite the intention and desire of the parties to apply the usury Saws
of the Commonwealth of Virginia). Accordingly, the provisions of this paragraph
shall govern and control over every other provision of this Note or any other
Debt Document which conflicts or is inconsistent with this Section, even if such
provision declares that it controls. As used in this paragraph, the term
“interest” includes the aggregate of all charges, fees, benefits or other
compensation which constitute interest under applicable law, provided that, to
the maximum extent permitted by applicable law, (a) any non-principal payment
shall be characterized as an expense or as compensation for something other than
the use, forbearance or detention of money and not as interest, and (b) all
interest at any time contracted for, reserved, charged or received shall be
amortized, prorated, allocated and spread, in equal parts during the full term
of the obligations. In no event shall Maker or any other person be obligated to
pay, or Payee have any right or privilege to reserve, receive or retain, (a) any
interest in excess of the maximum amount of non-usurious interest permitted
under the laws of the Commonwealth of Virginia or the applicable laws (if any)
of the United States or of any other state, or (b) total interest in excess of
the amount which Payee could lawfully have contracted for, reserved, received,
retained or charged had the interest been calculated for the full term of the
obligations. On each day, if any, that the interest rate (the “Stated Rate”)
called for under this Note or any other Debt Document exceeds the maximum
non-usurious rate, the rate at which interest shall accrue shall automatically
be fixed by operation of this sentence at the maximum non-usurious rate for that
day. Thereafter, interest shall accrue at the Stated Rate unless and until the
Stated Rate again exceeds the maximum non-usurious rate, in which case, the
provisions of the immediately preceding sentence shall again automatically
operate to limit the interest accrual rate to the maximum non-usurious rate. The
daily interest rates to be used in calculating interest at the maximum
non-usurious rate shall be determined by dividing the applicable maximum
non-usurious rate by the number of days in the calendar year for which such
calculation is being made. None of the terms and provisions contained in this
Note or in any other Debt Document which directly or indirectly relate to
interest shall ever be construed without reference to this paragraph, or be
construed to create a contract to pay for the use, forbearance or detention of
money at art interest rate in excess of the maximum non-usurious rate. If the
term of any obligation is shortened by reason of acceleration of maturity as
result of any Default or by any other cause, or by reason of any required or
permitted prepayment, and if for that (or any other) reason Payee at any time,
including but not limited to, the stated maturity, is owed or receives (and/or
has received) interest in excess of interest calculated at the maximum
non-usurious rate, then and in any such event all of any such excess interest
shall be canceled automatically as of the date of such acceleration, prepayment
or other event which produces the excess, and, if such excess interest has been
paid to Payee, it shall be credited pro tanto against the then-outstanding
principal balance of Maker’s obligations to Payee, effective as of the date or
dates when the event occurs which causes it to be excess interest, until such
excess is exhausted or all of such principal has been fully paid and satisfied,
whichever occurs first, and any remaining balance of such excess shall be
promptly refunded to its payor.

THE MAKER HEREBY UNCONDITIONALLY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM
OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF, DIRECTLY OR INDIRECTLY, THIS
NOTE, ANY OF THE RELATED DOCUMENTS, ANY DEALINGS BETWEEN MAKER AND PAYEE
RELATING TO THE SUBJECT MATTER OF THIS TRANSACTION OR ANY RELATED TRANSACTIONS,
AND/OR THE RELATIONSHIP THAT IS BEING ESTABLISHED BETWEEN MAKER AND PAYEE. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT (INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS.) THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING, AND THE

 

Page 2 of 4



--------------------------------------------------------------------------------

WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO THIS NOTE, ANY RELATED DOCUMENTS, OR TO ANY OTHER DOCUMENTS OR
AGREEMENTS RELATING TO THIS TRANSACTION OR ANY RELATED TRANSACTION. IN THE EVENT
OF LITIGATION, THIS NOTE MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

This Note and the Security Agreement constitute the entire agreement of the
Maker and Payee with respect to the subject matter hereof and supercedes all
prior understandings, agreements and representations, express or implied.

No variation or modification of this Note, or any waiver of any of its
provisions or conditions, shall be valid unless in writing and signed by an
authorized representative of Maker and Payee. Any such waiver, consent,
modification or change shall be effective only in the specific instance and for
the specific purpose given.

Any provision in this Note or the Security Agreement which is in conflict with
any statute, law or applicable rule shall be deemed omitted, modified or altered
to conform thereto.

Upon receipt of an affidavit of an officer of Payee as to the loss, theft,
destruction or mutilation of this Note or any Debt Document which is not of
public record, and, in the case of any such loss, theft, destruction or
mutilation, upon surrender and cancellation of such Note or other Debt Document,
Maker will issue, in lieu thereof, a replacement Note or other Debt Document in
the same principal amount thereof and otherwise of like tenor.

It is understood and agreed that this Note and all of the Debt Documents were
negotiated and have been or will be delivered to Payee in the Commonwealth of
Virginia, which State the parties agree has a substantial relationship to the
parties and to the underlying transactions embodied by this Note and the Debt
Documents. Maker agrees to furnish to Payee at Payee’s office in Alexandria, VA,
all further instruments, certifications and documents to be furnished hereunder.
The parties also agree that if collateral is pledged to secure the debt
evidenced by this Note, that the state or states in which such collateral is
located each have a substantial relationship to the parties and to the
underlying transaction embodied by this Note and the Debt Documents.

MAKER AGREES THAT THE PAYEE OF THIS NOTE SHALL HAVE THE OPTION BY WHICH STATE
LAWS THIS NOTE SHALL BE GOVERNED AND CONSTRUED: (A) THE LAWS OF THE COMMONWEALTH
OF VIRGINIA; OR (B) IF COLLATERAL HAS BEEN PLEDGED TO SECURE THE DEBT EVIDENCED
BY THIS NOTE, THEN BY THE LAWS OF THE STATE OR STATES WHERE THE COLLATERAL IS
LOCATED, AT PAYEE’S OPTION. THIS CHOICE OF STATE LAWS IS EXCLUSIVE TO THE PAYEE
OF THIS NOTE. MAKER SHALL NOT HAVE ANY OPTION TO CHOOSE THE LAWS BY WHICH THIS
NOTE SHALL BE GOVERNED. MAKER AND GUARANTORS HEREBY CONSENT TO THE EXERCISE OF
JURISDICTION OVER IT BY ANY FEDERAL COURT SITTING IN VIRGINIA OR ANY VIRGINIA
COURT SELECTED BY PAYEE, FOR THE PURPOSES OF ANY AND ALL LEGAL PROCEEDINGS
ARISING OUT OF OR RELATING TO THE NOTE, THE SECURITY AGREEMENT AND ALL OTHER
DOCUMENTS. MAKER AND GUARANTORS IRREVOCABLY WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY SUCH PROCEEDING BROUGHT IN ANY SUCH COURT, ANY CLAIM BASED ON
THE CONSOLIDATION OF PROCEEDINGS IN SUCH COURTS IN WHICH PROPER VENUE MAY LIE IN
DIVERGENT JURISDICTIONS, AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

Page 3 of 4



--------------------------------------------------------------------------------

    Infinity Pharmaceuticals, Inc. /s/ James Popek    

By:

  /s/ Thomas Burke (Witness)       James Popek     Name:   Thomas Burke (Print
name)       780, Memorial Dr. Cambridg, MA 02139     Title:   Treasuer (Address)
        Federal Tax ID #: 04-3549480       Address:   780 Memorial Drive        
Cambridge, MA 02139

 

Page 4 of 4



--------------------------------------------------------------------------------

Oxford Finance Corporation

Payment Calculator

Fill in shaded fields

 

Customer

     Infinity  

Schedule #

     15  

Loan Amount

   $ 2,500,000.00  

Term (P&l Months)

     30  

Payment Type

    
  Interest Only -
Payment in arrears  
 

Quoted payment factor on term sheet

     3.8021 %

Quoted T-bill index rate on term sheet

     3.88 %

Quoted spread

     657  

Quoted interest rate on term sheet

     10.45 %

Current T-bill index rate

     5.18 %

Rate adjustment

     1.30 %

Spread

     657           

Loan rate at funding

     11.75 %         

Loans with a balloon payment:

  

Balloon as a % of loan (paid with last payment)

     0.00 %

Balloon $

   $ —             

Effective Cash Rate including Balloon payment

     11.75 %         

 

     ADJUSTED      Principal and Interest      Payment
Factor    

Monthly

Payment

1 Payment in advance

   0.00000 %   $ —  

2 Payments in advance

   0.00000 %   $ —  

Payment in arrears (interest only loans)

   3.86303 %   $ 96,575.71

—Interest Only Amount preceiding P&l payments

     $ 24,479.17

Warrants

 

Coverage %

     7.0 %

Strike Price

   $ 3.75  

Strike Value

   $ 175,000.00  

# of Warrants

     46,667  



--------------------------------------------------------------------------------

PROMISSORY NOTE

To Master Loan and Security Agreement No. 2081009

December 3, 2002

(Date)

FOR VALUE RECEIVED, Infinity Pharmaceuticals, Inc. located at the address stated
below (“Maker”) promises, jointly and severally if more than one, to pay to the
order of Oxford Finance Corporation or any subsequent holder hereof (each, a
“Payee”) at its office located at 133 N. Fairfax Street, Alexandria, VA 22314 or
at such other place as Payee or the holder hereof may designate, the principal
sum of Six Hundred Thousand One Hundred Sixty Nine AND 46/100 Dollars
(5600,169.46), with interest on the unpaid principal balance, from the date
hereof through and including the dates of payment, at a fixed interest rate of
then and 26/100 percent (10.26%) per annum, to be paid in lawful money of the
United States, in forty-eight (48) consecutive monthly installments of principal
and interest as follows:

 

Periodic

Installment

   Amount

1-48

   $ 15,166.28       

each (“Periodic Installment”) and a final installment which shall be in the
amount of the total outstanding principal and interest. The first Periodic
Installment shall be due and payable on or about November 27, 2002 and the
following Periodic Installments and the final installment shall be due and
payable on the same day of each succeeding month beginning January 1, 2003
(each, a “Payment Date”). Such installments have been calculated on the basis of
a 360 day year of twelve 30-day months. Each payment may, at the option of the
Payee, be calculated and applied on an assumption that such payment would be
made on its due date.

The acceptance by Payee of any payment which is less than payment in full of all
amounts due and owing at such time shall not constitute a waiver of Payee’s
right to receive payment in full at such time or at any prior or subsequent
time.

This Note is secured by a Master Loan and Security Agreement, dated October 16,
2002 (hereinafter called the “Security Agreement”).

Time is of the essence hereof. If any installment or any other sum due under
this Note or any Security Agreement is not received within ten (10) days after
its due date, the Maker agrees to pay, in addition to the amount of each such
installment or other sum, a late payment charge of five percent (5%) of the
amount of said installment or other sum, but not exceeding any lawful maximum.
If (i) Maker fails to make payment of any amount due hereunder within ten
(10) days after oral, facsimile or written notice from Secured Party to Debtor
that the same has become due and payable; or (ii) there has occurred and is
continuing an Event of Default under the Security Agreement, then the entire
principal sum remaining unpaid, together with all accrued interest thereon and
any other sum payable under this Note or the Security Agreement, at the election
of Payee, shall immediately become due and payable, with interest thereon at the
lesser of eighteen percent (18%) per annum or the highest rate not prohibited by
applicable law from the date of such accelerated maturity until paid (both
before and after any judgment).

This Note may be prepaid by Maker in the manner and under the terms and
conditions set forth in the Security Agreement.

It is the intention of the parties hereto to comply with the applicable usury
laws; accordingly, it is agreed that, notwithstanding any provision to the
contrary in this Note or any Security Agreement, in no event shall this Note or
any Security Agreement require the payment or permit the collection of interest
in excess of the maximum amount permitted by applicable law. If any such excess
interest is contracted for, charged or received under this Note or any Security
Agreement, or if all of the principal balance shall be prepaid, so that under
any of such circumstances the amount of interest contracted for, charged or
received under this Note or any Security Agreement on the principal balance
shall exceed the maximum amount of interest permitted by applicable law, then in
such event (a) the provisions of this paragraph shall govern and control,
(b) neither Maker nor any other person or entity now or hereafter liable for the
payment hereof shall be



--------------------------------------------------------------------------------

obligated to pay the amount of such interest to the extent that it is in excess
of the maximum amount of interest permitted by applicable law, (c) any such
excess which may have been collected shall be either applied as a credit against
the then unpaid principal balance or refunded to Maker, at the option of the
Payee, and (d) the effective rate of interest shall be automatically reduced to
the maximum lawful contract rate allowed under applicable law as now or
hereafter construed by the courts having jurisdiction thereof. It is further
agreed that without limitation of the foregoing, all calculations of the rate of
interest contracted for, charged or received under this Note or any Security
Agreement which are made for the purpose of determining whether such rate
exceeds the maximum lawful contract rate, shall be made, to the extent permitted
by applicable law, by amortizing, prorating, allocating and spreading in equal
parts during the period of the full stated term of the indebtedness evidenced
hereby, all interest at any time contracted for, charged or received from Maker
or otherwise by Payee in connection with such indebtedness; provided, however,
that if any applicable state law is amended or the law of the United States of
America preempts any applicable state law, so that it becomes lawful for the
Payee to receive a greater interest per annum rate than is presently allowed,
the Maker agrees that, on the effective date of such amendment or preemption, as
the case may be, the lawful maximum hereunder shall be increased to the maximum
interest per annum rate allowed by the amended state law or the law of the
United States of America.

The Maker and all sureties, endorsers, guarantors or any others (each such
person, other than the Maker, an “Obligor”) who may at any time become liable
for the payment hereof jointly and severally consent hereby to any and all
extensions of time, renewals, waivers or modifications of, and all substitutions
or releases of, security or of any party primarily or secondarily liable on this
Note or any Security Agreement or any term and provision of either, which may be
made, granted or consented to by Payee, and agree that suit may be brought and
maintained against any one or more of them, at the election of Payee without
joinder of any other as a party thereto, and that Payee shall not be required
first to foreclose, proceed against, or exhaust any security hereof in order to
enforce payment of this Note. The Maker and each Obligor hereby waives
presentment, demand for payment, notice of nonpayment, protest, notice of
protest, notice of dishonor, and all other notices in connection herewith, as
well as filing of suit (if permitted by law) and diligence in collecting this
Note or enforcing any of the security hereof, and agrees to pay (if permitted by
law) all expenses incurred in collection, including Payee’s actual attorneys’
fees.

THE MAKER HEREBY UNCONDITIONALLY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM
OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF, DIRECTLY OR INDIRECTLY, THIS
NOTE, ANY OF THE RELATED DOCUMENTS, ANY DEALINGS BETWEEN MAKER AND PAYEE
RELATING TO THE SUBJECT MATTER OF THIS TRANSACTION OR ANY RELATED TRANSACTIONS,
AND/OR THE RELATIONSHIP THAT IS BEING ESTABLISHED BETWEEN MAKER AND PAYEE. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT (INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS.) THIS WAIVER IS IRREVOCABLE MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING, AND THE WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS NOTE, ANY RELATED DOCUMENTS, OR
TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THIS TRANSACTION OR ANY RELATED
TRANSACTION. IN THE EVENT OF LITIGATION, THIS NOTE MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

This Note and the Security Agreement constitute the entire agreement of the
Maker and Payee with respect to the subject matter hereof and supercedes all
prior understandings, agreements and representations, express or implied.

No variation or modification of this Note, or any waiver of any of its
provisions or conditions, shall be valid unless in writing and signed by an
authorized representative of Maker and Payee. Any such waiver, consent,
modification or change shall be effective only in the specific instance and for
the specific purpose given.

Any provision in this Note or the Security Agreement which is in conflict with
any statute, law or applicable rule shall be deemed omitted, modified or altered
to conform thereto.



--------------------------------------------------------------------------------

    Infinity Pharmaceuticals, Inc. /s/ Jennifer Zinkann    

By:

 

/s/ Thomas J Burke

(Witness)

      Jennifer Zinkann    

Name:

 

Thomas J Burke

(Print name)

         

Title:

 

Controller

(Address)

         

Federal Tax ID #: 04-3549480

   

Address: 650 Albany Street

     

    Boston, MA 02116



--------------------------------------------------------------------------------

PROMISSORY NOTE

To Master Loan and Security Agreement No. 2081009

December 3, 2002

(Date)

FOR VALUE RECEIVED, Infinity Pharmaceuticals, Inc. located at the address stated
below (“Maker”) promises, jointly and severally if more than one, to pay to the
order of Oxford Finance Corporation or any subsequent holder hereof (each, a
“Payee”) at its office located at 133 N. Fairfax Street, Alexandria, VA 22314 or
at such other place as Payee or the holder hereof may designate, the principal
sum of Ninety Four Thousand Two Hundred Eighty Eight AND 90/100 Dollars
($94,288.90), with interest on the unpaid principal balance, from the date
hereof through and including the dates of payment, at a fixed interest rate of
nine and 90/100 percent (9.90%) per annum, to be paid in lawful money of the
United States, in thirty-six (36) consecutive monthly installments of principal
and interest as follows:

 

Periodic
Installment

   Amount

1-36

   $ 3,013.47

each (“Periodic Installment”) and a final installment which shall be in the
amount of the total outstanding principal and interest. The first Periodic
Installment shall be due and payable on or about November 27, 2002 and the
following Periodic Installments and the final installment shall be due and
payable on the same day of each succeeding month beginning January 1, 2003
(each, a “Payment Date”). Such installments have been calculated on the basis of
a 360 day year of twelve 30-day months. Each payment may, at the option of the
Payee, be calculated and applied on an assumption that such payment would be
made on its due date.

The acceptance by Payee of any payment which is less than payment in full of all
amounts due and owing at such time shall not constitute a waiver of Payee’s
right to receive payment in full at such time or at any prior or subsequent
time.

This Note is secured by a Master Loan and Security Agreement, dated October 16,
2002 (hereinafter called the “Security Agreement”).

Time is of the essence hereof. If any installment or any other sum due under
this Note or any Security Agreement is not received within ten (10) days after
its due date, the Maker agrees to pay, in addition to the amount of each such
installment or other sum, a late payment charge of five percent (5%) of the
amount of said installment or other sum, but not exceeding any lawful maximum.
If (i) Maker fails to make payment of any amount due hereunder within ten (10)
days after oral, facsimile or written notice from Secured Party to Debtor that
the same has become due and payable; or (ii) there has occurred and is
continuing an Event of Default under the Security Agreement, then the entire
principal sum remaining unpaid, together with all accrued interest thereon and
any other sum payable under this Note or the Security Agreement, at the election
of Payee, shall immediately become due and payable, with interest thereon at the
lesser of eighteen percent (18%) per annum or the highest rate not prohibited by
applicable law from the date of such accelerated maturity until paid (both
before and after any judgment).

This Note may be prepaid by Maker in the manner and under the terms and
conditions set forth in the Security Agreement.

It is the intention of the parties hereto to comply with the applicable usury
laws; accordingly, it is agreed that, notwithstanding any provision to the
contrary in this Note or any Security Agreement, in no event shall this Note or
any Security Agreement require the payment or permit the collection of interest
in excess of the maximum amount permitted by applicable law. If any such excess
interest is contracted for, charged or received under this Note or any Security
Agreement, or if all of the principal balance shall be prepaid, so that under
any of such circumstances the amount of interest contracted for, charged or
received under this Note or any Security Agreement on the principal balance
shall exceed the maximum amount of interest permitted by applicable law, then in
such event (a) the provisions of this paragraph shall govern and control,
(b) neither Maker nor any other person or entity now or hereafter liable for the
payment hereof shall be



--------------------------------------------------------------------------------

obligated to pay the amount of such interest to the extent that it is in excess
of the maximum amount of interest permitted by applicable law, (c) any such
excess which may have been collected shall be either applied as a credit against
the then unpaid principal balance or refunded to Maker, at the option of the
Payee, and (d) the effective rate of interest shall be automatically reduced to
the maximum lawful contract rate allowed under applicable law as now or
hereafter construed by the courts having jurisdiction thereof. It is further
agreed that without limitation of the foregoing, all calculations of the rate of
interest contracted for, charged or received under this Note or any Security
Agreement which are made for the purpose of determining whether such rate
exceeds the maximum lawful contract rate, shall be made, to the extent permitted
by applicable law, by amortizing, prorating, allocating and spreading in equal
parts during the period of the full stated term of the indebtedness evidenced
hereby, all interest at any time contracted for, charged or received from Maker
or otherwise by Payee in connection with such indebtedness; provided, however,
that if any applicable state law is amended or the law of the United States of
America preempts any applicable state law, so that it becomes lawful for the
Payee to receive a greater interest per annum rate than is presently allowed,
the Maker agrees that, on the effective date of such amendment or preemption, as
the case may be, the lawful maximum hereunder shall be increased to the maximum
interest per annum rate allowed by the amended state law or the law of the
United States of America.

The Maker and all sureties, endorsers, guarantors or any others (each such
person, other than the Maker, an “Obligor”) who may at any time become liable
for the payment hereof jointly and severally consent hereby to any and all
extensions of time, renewals, waivers or modifications of, and all substitutions
or releases of, security or of any party primarily or secondarily liable on this
Note or any Security Agreement or any term and provision of either, which may be
made, granted or consented to by Payee, and agree that suit may be brought and
maintained against any one or more of them, at the election of Payee without
joinder of any other as a party thereto, and that Payee shall not be required
first to foreclose, proceed against, or exhaust any security hereof in order to
enforce payment of this Note. The Maker and each Obligor hereby waives
presentment, demand for payment, notice of nonpayment, protest, notice of
protest, notice of dishonor, and all other notices in connection herewith, as
well as filing of suit (if permitted by law) and diligence in collecting this
Note or enforcing any of the security hereof, and agrees to pay (if permitted by
law) all expenses incurred in collection, including Payee’s actual attorney’s
fees.

THE MAKER HEREBY UNCONDITIONALLY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM
OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF, DIRECTLY OR INDIRECTLY, THIS
NOTE, ANY OF THE RELATED DOCUMENTS, ANY DEALINGS BETWEEN MAKER AND PAYEE
RELATING TO THE SUBJECT MATTER OF THIS TRANSACTION OR ANY RELATED TRANSACTIONS,
AND/OR THE RELATIONSHIP THAT IS BEING ESTABLISHED BETWEEN MAKER AND PAYEE, THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT (INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS.) THIS WAIVER IS IRREVOCABLE MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING, AND THE WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS NOTE, ANY RELATED DOCUMENTS, OR
TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THIS TRANSACTION OR ANY RELATED
TRANSACTION. IN THE EVENT OF LITIGATION, THIS NOTE MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

This Note and the Security Agreement constitute the entire agreement of the
Maker and Payee with respect to the subject matter hereof and supercedes all
prior understandings, agreements and representations, express or implied.

No variation or modification of this Note, or any waiver of any of its
provisions or conditions, shall be valid unless in writing and signed by an
authorized representative of Maker and Payee. Any such waiver, consent,
modification or change shall be effective only in the specific instance and for
the specific purpose given.

Any provision in this Note or the Security Agreement which is in conflict with
any statute, law or applicable rule shall be deemed omitted, modified or altered
to conform thereto.



--------------------------------------------------------------------------------

    Infinity Pharmaceuticals, Inc.

/s/ Jennifer Zinkann

   

By:

 

/s/ Thoma J Burke

(Witness)

   

Name:

 

Thoma J Burke

Jennifer Zinkann

   

Title:

 

Controller

(Print name)

   

Federal Tax ID #: 04-3549480

   

Address:

 

650 Albany Street

(Address)

     

Boston, MA 02116



--------------------------------------------------------------------------------

PROMISSORY NOTE

To Master Loan and Security Agreement No. 2081009

December 30, 2002

(Date)

FOR VALUE RECEIVED, Infinity Pharmaceuticals, Inc. located at the address stated
below (“Maker”) promises, jointly and severally if more than one, to pay to the
order of Oxford Finance Corporation or any subsequent holder hereof (each, a
“Payee”) at its office located at 133 N. Fairfax Street, Alexandria, VA 22314 or
at such other place as Payee or the holder hereof may designate, the principal
sum of Two Hundred Twenty Seven Thousand Two Hundred Twenty Nine AND 02/100
Dollars ($227,229.02), with interest on the unpaid principal balance, from the
date hereof through and including the dates of payment, at a fixed interest rate
of ten and 26/100 percent (10.26%) per annum, to be paid in lawful money of the
United States, in forty-eight (48) consecutive monthly installments of principal
and interest as follows:

 

Periodic

Installment

   Amount

1-48

   $ 5,742.08       

each (“Periodic Installment”) and a final installment which shall be in the
amount of the total outstanding principal and interest. The first Periodic
installment shall be due and payable on or about December 30, 2002 and the
following Periodic Installments and the final installment shall be due and
payable on the same day of each succeeding month beginning February 1, 2003
(each, a “Payment Date”). Such installments have been calculated on the basis of
a 360 day year of twelve 30-day months. Each payment may, at the option of the
Payee, be calculated and applied on an assumption that such payment would be
made on its due date.

The acceptance by Payee of any payment which is less than payment in full of all
amounts due and owing at such time shall not constitute a waiver of Payee’s
right to receive payment in full at such time or at any prior or subsequent
time.

This Note is secured by a Master Loan and Security Agreement, dated October 16,
2002 (hereinafter called the “Security Agreement”).

Time is of the essence hereof. If any installment or any other sum due under
this Note or any Security Agreement is not received within ten (10) days after
its due date, the Maker agrees to pay, in addition to the amount of each such
installment or other sum, a late payment charge of five percent (5%) of the
amount of said installment or other sum, but not exceeding any lawful maximum.
If (i) Maker fails to make payment of any amount due hereunder within ten
(10) days after oral, facsimile or written notice from Secured Party to Debtor
that the same has become due and payable; or (ii) there has occurred and is
continuing an Event of Default under the Security Agreement, then the entire
principal sum remaining unpaid, together with all accrued interest thereon and
any other sum payable under this Note or the Security Agreement, at the election
of Payee, shall immediately become due and payable, with interest thereon at the
lesser of eighteen percent (18%) per annum or the highest rate not prohibited by
applicable law from the date of such accelerated maturity until paid (both
before and after any judgment).

This Note may be prepaid by Maker in the manner and under the terms and
conditions set forth in the Security Agreement.

It is the intention of the parties hereto to comply with the applicable usury
laws; accordingly, it is agreed that, notwithstanding any provision to the
contrary in this Note or any Security Agreement, in no event shall this Note or
any Security Agreement require the payment or permit the collection of interest
in excess of the maximum amount permitted by applicable law. If any such excess
interest is contracted for, charged or received under this Note or any Security
Agreement, ______ all of the principal balance shall be prepaid, so that under
any of such circumstances the amount of interest contracted for, charged or
received under this ______ or any Security Agreement on the principal balance
shall exceed the maximum amount of interest permitted by applicable law, then in
such event (a) the provisions of this paragraph shall govern and control,
(b) neither Maker nor any other person or entity now or hereafter liable for the
payment hereof shall be



--------------------------------------------------------------------------------

obligated to pay the amount of such interest to the extent that it is in excess
of the maximum amount of interest permitted by applicable law, (c) any such
excess which may have been collected shall be either applied as a credit against
the then unpaid principal balance or refunded to Maker, at the option of the
Payee, and (d) the effective rate of interest shall be automatically reduced to
the maximum lawful contract rate allowed under applicable law as now or
hereafter construed by the courts having jurisdiction thereof. It is further
agreed that without limitation of the foregoing, all calculations of the rate of
interest contracted for, charged or received under this Note or any Security
Agreement which are made for the purpose of determining whether such rate
exceeds the maximum lawful contract rate, shall be made, to the extent permitted
by applicable law, by amortizing, prorating, allocating and spreading in equal
parts during the period of the full stated term of the indebtedness evidenced
hereby, all interest at any time contracted for, charged or received from Maker
or otherwise by Payee in connection with such indebtedness; provided, however,
that if any applicable state law is amended or the law of the United States of
America preempts any applicable state law, so that it becomes lawful for the
Payee to receive a greater interest per annum rate than is presently allowed,
the Maker agrees that, on the effective date of such amendment or preemption, as
the case may be, the lawful maximum hereunder shall be increased to the maximum
interest per annum rate allowed by the amended state law or the law of the
United States of America.

The Maker and all sureties, endorsers, guarantors or any others (each such
person, other than the Maker, an “Obligor”) who may at any time become liable
for the payment hereof jointly and severally consent hereby to any and all
extensions of time, renewals, waivers or modifications of, and all substitutions
or releases of, security or of any party primarily or secondarily liable on this
Note or any Security Agreement or any term and provision of either, which may be
made, granted or consented to by Payee, and agree that suit may be brought and
maintained against any one or more of them, at the election of Payee without
joinder of any other as a party thereto, and that Payee shall not be required
first to foreclose, proceed against, or exhaust any security hereof in order to
enforce payment of this Note. The Maker and each Obligor hereby waives
presentment, demand for payment, notice of nonpayment, protest, notice of
protest, notice of dishonor, and all other notices in connection herewith, as
well as filing of suit (if permitted by law) and diligence in collecting this
Note or enforcing any of the security hereof, and agrees to pay (if permitted by
law) all expenses incurred in collection, including Payee’s actual attorneys’
fees.

THE MAKER HEREBY UNCONDITIONALLY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM
OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF, DIRECTLY OR INDIRECTLY, THIS
NOTE, ANY OF THE RELATED DOCUMENTS, ANY DEALINGS BETWEEN MAKER AND PAYEE
RELATING TO THE SUBJECT MATTER OF THIS TRANSACTION OR ANY RELATED TRANSACTIONS,
AND/OR THE RELATIONSHIP THAT IS BEING ESTABLISHED BETWEEN MAKER AND PAYEE. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT (INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS.) THIS WAIVER IS IRREVOCABLE MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING, AND THE WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS NOTE, ANY RELATED DOCUMENTS, OR
TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THIS TRANSACTION OR ANY RELATED
TRANSACTION. IN THE EVENT OF LITIGATION, THIS NOTE MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

This Note and the Security Agreement constitute the entire agreement of the
Maker and Payee with respect to the subject matter hereof and supercedes all
prior understandings, agreements and representations, express or implied

No variation or modification of this Note, or any waiver of any of its
provisions or conditions, shall be valid unless in writing and signed by an
authorized representative of Maker and Payee. Any such waiver, consent,
modification or change shall be effective only in the specific instance and for
the specific purpose given.

Any provision in this Note or the Security Agreement which is in conflict with
any statute, law or applicable rule shall be deemed omitted, modified or altered
to conform thereto.



--------------------------------------------------------------------------------

    Infinity Pharmaceuticals, Inc.

/s/ Melanie D Getchell

   

By:

 

/s/ Thomas Burke

(Witness)

      Melanie D Getchell    

Name:

 

Thomas Burke

(Print Name)

            

Title:

 

Controller

(Address)

         

Federal Tax ID #:04-3549480

   

Address:

 

650 Albany Street

     

 Boston, MA 02116



--------------------------------------------------------------------------------

PROMISSORY NOTE

To Master Loan and Security Agreement No. 2081009

December 30, 2002

(Date)

FOR VALUE RECEIVED, Infinity Pharmaceuticals, Inc. located at the address stated
below (“Maker”) promises, jointly and severally if more than one, to pay to the
order of Oxford Finance Corporation or any subsequent holder hereof (each, a
“Payee”) at its office located at 133 N. Fairfax Street, Alexandria, VA 22314 or
at such other place as Payee or the holder hereof may designate, the principal
sum of One Million Three Hundred Sixty Seven Thousand Four Hundred Ninety Seven
AND 41/100 Dollars ($l,367,497.41), with interest on the unpaid principal
balance, from the date hereof through and including the dates of payment, at a
fixed interest rate of nine and 90/100 percent (9.90%) per annum, to be paid in
lawful money of the United States, in thirty-six (36) consecutive monthly
installments of principal and interest as follows:

 

Periodic

Installment

   Amount

1-36

   $ 43,705.22       

each (“Periodic Installment”) and a final installment which shall be in the
amount of the total outstanding principal and interest. The first Periodic
Installment shall be due and payable on or about December 30, 2002 and the
following Periodic Installments and the final installment shall be due and
payable on the same day of each succeeding month beginning February 1, 2003
(each, a “Payment Date”). Such installments have been calculated on the basis of
a 360 day year of twelve 30-day months. Each payment may, at the option of the
Payee, be calculated and applied on an assumption that such payment would be
made on its due date.

The acceptance by Payee of any payment which is less than payment in full of all
amounts due and owing at such time shall not constitute a waiver of Payee’s
right to receive payment in full at such time or at any prior or subsequent
time.

This Note is secured by a Master Loan and Security Agreement, dated October 16,
2002 (hereinafter called the “Security Agreement”).

Time is of the essence hereof. If any installment or any other sum due under
this Note or any Security Agreement is not received within ten (10) days after
its due date, the Maker agrees to pay, in addition to the amount of each such
installment or other sum, a late payment charge of five percent (5%) of the
amount of said installment or other sum, but not exceeding any lawful maximum.
If (i) Maker fails to make payment of any amount due hereunder within ten
(10) days after oral, facsimile or written notice from Secured Party to Debtor
that the same has become due and payable; or (ii) there has occurred and is
continuing an Event of Default under the Security Agreement, then the entire
principal sum remaining unpaid, together with all accrued interest thereon and
any other sum payable under this Note or the Security Agreement, at the election
of Payee, shall immediately become due and payable, with interest thereon at the
lesser of eighteen percent (18%) per annum or the highest rate not prohibited by
applicable law from the date of such accelerated maturity until paid (both
before and after any judgment).

This Note may be prepaid by Maker in the manner and under the terms and
conditions set forth in the Security Agreement.

It is the intention of the parties hereto to comply with the applicable usury
laws; accordingly, it is agreed that, notwithstanding any provision to the
contrary in this Note or any Security Agreement, in no event shall this Note or
any Security Agreement require the payment or permit the collection of interest
in excess of the maximum amount permitted by applicable law. If any such excess
interest is contracted for, charged or received under this Note or any Security
Agreement, or if all of the principal balance shall be prepaid, so that under
any of such circumstances the amount of interest contracted for, charged or
received under this Note or any Security Agreement on the principal balance
shall exceed the maximum amount of interest permitted by applicable law, then in
such event (a) the provisions of this paragraph shall govern and control,
(b) neither Maker nor any other person or entity now or hereafter liable for the
payment hereof shall be



--------------------------------------------------------------------------------

obligated to pay the amount of such interest to the extent that it is in excess
of the maximum amount of interest permitted by applicable law, (c) any such
excess which may have been collected shall be either applied as a credit against
the then unpaid principal balance or refunded to Maker, at the option of the
Payee, and (d) the effective rate of interest shall be automatically reduced to
the maximum lawful contract rate allowed under applicable law as now or
hereafter construed by the courts having jurisdiction thereof. It is further
agreed that without limitation of the foregoing, all calculations of the rate of
interest contracted for, charged or received under this Note or any Security
Agreement which are made for the purpose of determining whether such rate
exceeds the maximum lawful contract rate, shall be made, to the extent permitted
by applicable law, by amortizing, prorating, allocating and spreading in equal
parts during the period of the full stated term of the indebtedness evidenced
hereby, all interest at any time contracted for, charged or received from Maker
or otherwise by Payee in connection with such indebtedness; provided, however,
that if any applicable state law is amended or the law of the United States of
America preempts any applicable state law, so that it becomes lawful for the
Payee to receive a greater interest per annum rate than is presently allowed,
the Maker agrees that, on the effective date of such amendment or preemption, as
the case may be, the lawful maximum hereunder shall be increased to the maximum
interest per annum rate allowed by the amended state law or the law of the
United States of America.

The Maker and all sureties, endorsers, guarantors or any others (each such
person, other than the Maker, an “Obligor”) who may at any time become liable
for the payment hereof jointly and severally consent hereby to any and all
extensions of time, renewals, waivers or modifications of, and all substitutions
or releases of, security or of any party primarily or secondarily liable on this
Note or any Security Agreement or any term and provision of either, which may be
made, granted or consented to by Payee, and agree that suit may be brought and
maintained against any one or more of them, at the election of Payee without
joinder of any other as a party thereto, and that Payee shall not be required
first to foreclose, proceed against, or exhaust any security hereof in order to
enforce payment of this Note. The Maker and each Obligor hereby waives
presentment, demand for payment, notice of nonpayment, protest, notice of
protest, notice of dishonor, and all other notices in connection herewith, as
well as filing of suit (if permitted by law) and diligence in collecting this
Note or enforcing any of the security hereof, and agrees to pay (if permitted by
law) all expenses incurred in collection, including Payee’s actual attorneys’
fees.

THE MAKER HEREBY UNCONDITIONALLY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM
OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF, DIRECTLY OR INDIRECTLY, THIS
NOTE, ANY OF THE RELATED DOCUMENTS, ANY DEALINGS BETWEEN MAKER AND PAYEE
RELATING TO THE SUBJECT MATTER OF THIS TRANSACTION OR ANY RELATED TRANSACTIONS,
AND/OR THE RELATIONSHIP THAT IS BEING ESTABLISHED BETWEEN MAKER AND PAYEE. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT (INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS; AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS.) THIS WAIVER IS IRREVOCABLE MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING, AND THE WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS NOTE, ANY RELATED DOCUMENTS, OR
TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THIS TRANSACTION OR ANY RELATED
TRANSACTION. IN THE EVENT OF LITIGATION, THIS NOTE MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

This Note and the Security Agreement constitute the entire agreement of the
Maker and Payee with respect to the subject matter hereof and supercedes all
prior understandings, agreements and representations, express or implied.

No variation or modification of this Note, or any waiver of any of its
provisions or conditions, shall be valid unless in writing and signed by an
authorized representative of Maker and Payee. Any such waiver, consent,
modification or change shall be effective only in the specific instance and for
the specific purpose given.

Any provision in this Note or the Security Agreement which is in conflict with
any statute, law or applicable rule shall be deemed omitted, modified or altered
to conform thereto.



--------------------------------------------------------------------------------

    Infinity Pharmaceuticals, Inc.

Melanie D. Getchell

   

By:

 

/s/ Thmos J Burke

(Witness)

   

Name:

 

Thmos J Burke

Melanie D. Getchell

   

Title:

 

Controller

(Print name)

   

Federal Tax ID #:04-3549480

      

Address:

 

650 Albany Street

(Address)

     

Boston, MA 02116



--------------------------------------------------------------------------------

PROMISSORY NOTE

To Master Loan and Security Agreement No. 2081009

March 3, 2003

(Date)

FOR VALUE RECEIVED, Infinity Pharmaceuticals, Inc. located at the address stated
below (“Maker”) promises, jointly and severally if more than one, to pay to the
order of Oxford Finance Corporation or any subsequent holder hereof (each, a
“Payee”) at its office located at 133 N. Fairfax Street, Alexandria, VA 22314 or
at such other place as Payee or the holder hereof may designate, the principal
sum of Two Hundred Ninety Nine Thousand Five Hundred Twenty One AND 62/100
Dollars ($299,521,62), with interest on the unpaid principal balance, from the
date hereof through and including the dates of payment, at a fixed interest rate
of nine and 90/100 percent (9.90%) per annum, to be paid in lawful money of the
United States, in thirty-six (36) consecutive monthly installments of principal
and interest as follows:

 

Periodic

Installment

   Amount

1-36

   $ 9,572,71       

each (“Periodic Installment”) and a final installment which shall be in the
amount of the total outstanding principal and interest. The first Periodic
Installment shall be due and payable on or about March 3, 2003 and the following
Periodic Installments and the final installment shall be due and payable on the
same day of each succeeding month beginning April 1, 2003 (each, a “Payment
Date”). Such installments have been calculated on the basis of a 360 day year of
twelve 30-day months. Each payment may, at the option of the Payee, be
calculated and applied on an assumption that such payment would be made on its
due date.

The acceptance by Payee of any payment which is less than payment in full of all
amounts due and owing at such time shall not constitute a waiver of Payee’s
right to receive payment in full at such time or at any prior or subsequent
time.

This Note is secured by a Master Loan and Security Agreement, dated October 16,
2002 (hereinafter called the “Security Agreement”).

Time is of the essence hereof. If any installment or any other sum due under
this Note or any Security Agreement is not received within ten (10) days after
its due date, the Maker agrees to pay, in addition to the amount of each such
installment or other sum, a late payment charge of five percent (5%) of the
amount of said installment or other sum, but not exceeding any lawful maximum.
If (i) Maker fails to make payment of any amount due hereunder within ten
(10) days after oral, facsimile or written notice from Secured Party to Debtor
that the same has become due and payable; or (ii) there has occurred and is
continuing an Event of Default under the Security Agreement, then the entire
principal sum remaining unpaid, together with all accrued interest thereon and
any other sum payable under this Note or the Security Agreement, at the election
of Payee, shall immediately become due and payable, with interest thereon at the
lesser of eighteen percent (18%) per annum or the highest rate not prohibited by
applicable law from the date of such accelerated maturity until paid (both
before and after any judgment).

This Note may be prepaid by Maker in the manner and under the terms and
conditions set forth in the Security Agreement.

It is the intention of the parties hereto to comply with the applicable usury
laws; accordingly, it is agreed that, notwithstanding any provision to the
contrary in this Note or any Security Agreement, in no event shall this Note or
any Security Agreement require the payment or permit the collection of interest
in excess of the maximum amount permitted by applicable law. If any such excess
interest is contracted for, charged or received under this Note or any Security
Agreement, or if all of the principal balance shall be prepaid, so that under
any of such circumstances the amount of interest contracted for, charged or
received under this Note or any Security Agreement on the principal balance
shall exceed the maximum amount of interest permitted by applicable law, then in
such event (a) the provisions of this paragraph shall govern and control,
(b) neither Maker nor any other person or entity now or hereafter liable for the
payment hereof shall be



--------------------------------------------------------------------------------

obligated to pay the amount of such interest to the extent that it is in excess
of the maximum amount of interest permitted by applicable law, (c) any such
excess which may have been collected shall be either applied as a credit against
the then unpaid principal balance or refunded to Maker, at the option of the
Payee, and (d) the effective rate of interest shall be automatically reduced to
the maximum lawful contract rate allowed under applicable law as now or
hereafter construed by the courts having jurisdiction thereof. It is further
agreed that without limitation of the foregoing, all calculations of the rate of
interest contracted for, charged or received under this Note or any Security
Agreement which are made for the purpose of determining whether such rate
exceeds the maximum lawful contract rate, shall be made, to the extent permitted
by applicable law, by amortizing, prorating, allocating and spreading in equal
parts during the period of the full stated term of the indebtedness evidenced
hereby, all interest at any time contracted for, charged or received from Maker
or otherwise by Payee in connection with such indebtedness; provided, however,
that if any applicable state law is amended or the law of the United States of
America preempts any applicable state law, so that it becomes lawful for the
Payee to receive a greater interest per annum rate than is presently allowed,
the Maker agrees that, on the effective date of such amendment or preemption, as
the case may be, the lawful maximum hereunder shall be increased to the maximum
interest per annum rate allowed by the amended state law or the law of the
United States of America.

The Maker and all sureties, endorsers, guarantors or any others (each such
person, other than the Maker, an “Obligor”) who may at any time become liable
for the payment hereof jointly and severally consent hereby to any and all
extensions of time, renewals, waivers or modifications of, and all substitutions
or releases of, security or of any party primarily or secondarily liable on this
Note or any Security Agreement or any term and provision of either, which may be
made, granted or consented to by Payee, and agree that suit may be brought and
maintained against any one or more of them, at the election of Payee without
joinder of any other as a party thereto, and that Payee shall not be required
first to foreclose, proceed against, or exhaust any security hereof in order to
enforce payment of this Note. The Maker and each Obligor hereby waives
presentment, demand for payment, notice of nonpayment, protest, notice of
protest, notice of dishonor, and all other notices in connection herewith, as
well as filing of suit (if permitted by law) and diligence in collecting this
Note or enforcing any of the security hereof, and agrees to pay (if permitted by
law) all expenses incurred in collection, including Payee’s actual attorneys’
fees.

THE MAKER HEREBY UNCONDITIONALLY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM
OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF, DIRECTLY OR INDIRECTLY, THIS
NOTE, ANY OF THE RELATED DOCUMENTS, ANY DEALINGS BETWEEN MAKER AND PAYEE
RELATING TO THE SUBJECT MATTER OF THIS TRANSACTION OR ANY RELATED TRANSACTIONS,
AND/OR THE RELATIONSHIP THAT IS BEING ESTABLISHED BETWEEN MAKER AND PAYEE. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT (INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS.) THIS WAIVER IS IRREVOCABLE MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING, AND THE WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS NOTE, ANY RELATED DOCUMENTS, OR
TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THIS TRANSACTION OR ANY RELATED
TRANSACTION. IN THE EVENT OF LITIGATION, THIS NOTE MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

This Note and the Security Agreement constitute the entire agreement of the
Maker and Payee with respect to the subject matter hereof and supercedes all
prior understandings, agreements and representations, express or implied.

No variation or modification of this Note, or any waiver of any of its
provisions or conditions, shall be valid unless in writing and signed by an
authorized representative of Maker and Payee. Any such waiver, consent,
modification or change shall be effective only in the specific instance and for
the specific purpose given.

Any provision in this Note or the Security Agreement which is in conflict with
any statute, law or applicable rule shall be deemed omitted, modified or altered
to conform thereto.



--------------------------------------------------------------------------------

    Infinity Pharmaceuticals, Inc.       

By:

 

/s/ Thomas J Burke

(Witness)

            

Name:

 

Thomas J Burke

(Print name)

            

Title:

 

Controller

(Address)

           

Federal Tax ID #: 04-3549480

     

Address:

 

650 Albany Street

       

Boston, MA 02116



--------------------------------------------------------------------------------

PROMISSORY NOTE

To Master Loan and Security Agreement No. 2081009

March 31, 2003

(Date)

FOR VALUE RECEIVED, Infinity Pharmaceuticals, Inc. located at the address stated
below (“Maker”) promises, jointly and severally if more than one, to pay to the
order of Oxford Finance Corporation or any subsequent holder hereof (each, a
“Payee”) at its office located at 133 N. Fairfax Street, Alexandria, VA 22314 or
at such other place as Payee or the holder hereof may designate, the principal
sum of Five Hundred Fifty Seven Thousand Five Hundred Thirty Seven AND 67/100
Dollars ($557,537.67), with interest on the unpaid principal balance, from the
date hereof through and including the dates of payment, at a fixed interest rate
of ten and 26/100 percent (10.26%) per annum, to be paid in lawful money of the
United States, in forty-eight (48) consecutive monthly installments of principal
and interest as follows:

 

Periodic
Installment

   Amount

1-48

   $ 14,088.98       

each (“Periodic Installment”) and a final installment which shall be in the
amount of the total outstanding principal and interest. The first Periodic
Installment shall be due and payable on or about April 1. 2003 and the following
Periodic Installments and the final installment shall be due and payable on the
same day of each succeeding month beginning May 1, 2003 (each, a “Payment
Date”). Such installments have been calculated on the basis of a 360 day year of
twelve 30-day months. Each payment may, at the option of the Payee, be
calculated and applied on an assumption that such payment would be made on its
due date.

The acceptance by Payee of any payment which is less than payment in Full of all
amounts due and owing at such time shall not constitute a waiver of payee’s
right to receive payment in full at such time or at any prior or subsequent
time.

This Note is secured by a Master Loan and Security Agreement, dated October 16,
2002 (hereinafter called the “Security Agreement”).

Time is of the essence hereof. If any installment or any other sum due under
this Note or any Security Agreement is not received within ten (10) days after
its due date, the Maker agrees to pay, in addition to the amount of each such
installment or other sum, a late payment charge of five percent (5%) of the
amount of said installment or other sum, but not exceeding any lawful maximum.
If (i) Maker fails to make payment of any amount due hereunder within ten
(10) days after oral, facsimile or written notice from Secured Party to Debtor
that the same has become due and payable; or (ii) there has occurred and is
continuing an Event of Default under the Security Agreement, then the entire
principal sum remaining unpaid, together with all accrued interest thereon and
any other sum payable under this Note or the Security Agreement, at the election
of Payee, shall immediately become due and payable, with interest thereon at the
lesser of eighteen percent (18%) per annum or the highest rate not prohibited by
applicable law from the date of such accelerated maturity until paid (both
before and after any judgment).

This Note may be prepaid by Maker in the manner and under the terms and
conditions set forth in the Security Agreement.

It is the intention of the parties hereto to comply with the applicable usury
laws; accordingly, it is agreed that, notwithstanding any provision to the
contrary in this Note or any Security Agreement, in no event shall this Note or
any Security Agreement require the payment or permit the collection of interest
in excess of the maximum amount permitted by applicable law. If any such excess
interest is contracted for charged or received under (his Note or any Security
Agreement, or if all of the principal balance shall be prepaid, so that under
any of such circumstances the amount of interest contracted for, charged or
received under this Note or any Security Agreement on the principal balance
shall exceed the maximum amount of interest permitted by applicable law, then in
such event (a) the provisions of this paragraph shall govern and control, (b)
neither Maker nor any other person or entity now or hereafter liable for the
payment hereof shall be obligated to pay the amount of such interest to the
extent that it is in excess of the maximum amount of interest permitted by
applicable law, (c) any such excess which may have been collected shall be
either applied as a credit against the then unpaid principal balance or refunded
to Maker, at the option of the Payee, and (d) the effective rate of interest
shall be automatically reduced to the maximum lawful contract rate allowed under
applicable law as now or hereafter construed __ the courts having jurisdiction
thereof. It is further agreed that without limitation of the foregoing, all
calculations of the rate of interest contracted for, charged or received under
this Note or any Security Agreement which are made for the purpose of
determining whether such rate exceeds the maximum lawful



--------------------------------------------------------------------------------

contract rate, shall be made, to the extent permitted by applicable law, by
amortizing, prorating, allocating and spreading in equal parts during the period
of the full stated term of the indebtedness evidenced hereby, all interest at
any time contracted for, charged or received from Maker or otherwise by Payee in
connection with such indebtedness; provided, however, that if any applicable
state law is amended or the law of the United States of America preempts any
applicable state law, so that it becomes lawful for the Payee to receive a
greater interest per annum rate than is presently allowed, the Maker agrees
that, on the effective date of such amendment or preemption, as the case may be,
the lawful maximum hereunder shall be increased to the maximum interest per
annum rate allowed by the amended state law or the law of the United States of
America.

The Maker and all sureties, endorsers, guarantors or any others (each such
person, other than the Maker, an “Obligor”) who may at any time become liable
for the payment hereof jointly and severally consent hereby to any and all
extensions of time, renewals, waivers or modifications of, and all substitutions
or releases of, security or of any party primarily or secondarily liable on this
Note or any Security Agreement or any term and provision of either, which may be
made, granted or consented to by Payee, and agree that suit may be brought and
maintained against any one or more of them, at the election of Payee without
joinder of any other as a party thereto, and that Payee shall not be required
first to foreclose, proceed against, or exhaust any security hereof in order to
enforce payment of this Note. The Maker and each Obligor hereby waives
presentment, demand for payment, notice of nonpayment, protest, notice of
protest, notice of dishonor, and all other notices in connection herewith, as
well as filing of suit (if permitted by law) and diligence in collecting this
Note or enforcing any of the security hereof, and agrees to pay (if permitted by
law) all expenses incurred in collection, including Payee’s actual attorneys’
fees.

THE MAKER HEREBY UNCONDITIONALLY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM
OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF, DIRECTLY OR INDIRECTLY, THIS
NOTE, ANY OF THE RELATED DOCUMENTS, ANY DEALINGS BETWEEN MAKER AND PAYEE
RELATING TO THE SUBJECT MATTER OF THIS TRANSACTION OR ANY RELATED TRANSACTIONS,
AND/OR THE RELATIONSHIP THAT IS BEING ESTABLISHED BETWEEN MAKER AND PAYEE. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT (INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS.) THIS WAIVER IS IRREVOCABLE MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING, AND THE WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS NOTE, ANY RELATED DOCUMENTS, OR
TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THIS TRANSACTION OR ANY RELATED
TRANSACTION. IN THE EVENT OF LITIGATION, THIS NOTE MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

This Note and the Security Agreement constitute the entire agreement of the
Maker and Payee with respect to the subject matter hereof and supercedes all
prior understandings, agreements and representations, express or implied.

No variation or modification of this Note, or any waiver of any of its
provisions or conditions, shall be valid unless in writing and signed by an
authorized representative of Maker and Payee. Any such waiver, consent,
modification or change shall be effective only in the specific instance and for
the specific purpose given.

Any provision in this Note or the Security Agreement which is in conflict with
any statute, law or applicable rule shall be deemed omitted, modified or altered
to conform thereto.

 

    Infinity Pharmaceuticals, Inc.

/s/ Dave Bruce

   

By:

 

/s/ Thomas J Burke

(Witness)

   

Name:

 

Thomas J Burke

 

Dave Bruce

   

Title:

 

Controller

(Print name)

   

 

Federal Tax ID #: 04-3549480

      

Address: 650 Albany Street

      Boston, MA 02116

(Address)

     



--------------------------------------------------------------------------------

PROMISSORY NOTE

To Master Loan and Security Agreement No. 2081009

March 31, 2003

(Date)

FOR VALUE RECEIVED, Infinity Pharmaceuticals, Inc. located at the address stated
below (“Maker”) promises, jointly and severally if more than one, to pay to the
order of Oxford Finance Corporation or any subsequent holder hereof (each, a
“Payee”) at its office located at 133 N. Fairfax Street, Alexandria, VA 22314 or
at such other place as Payee or the holder hereof may designate, the principal
sum of Thirty Eight Thousand Two Hundred Forty Three AND 99/100 Dollars
($38,243.99), with interest on the unpaid principal balance, from the date
hereof through and including the dates of payment, at a fixed interest rate of
nine and 90/100 percent (9.90%) per annum, to be paid in lawful money of the
United States, in thirty-six (36) consecutive monthly installments of principal
and interest as follows:

 

Periodic

Installment

   Amount

1-36

   $ 1,222.28

each (“Periodic Installment”) and a final installment which shall be in the
amount of the total outstanding principal and interest. The first Periodic
Installment shall be due and payable on or about April 1, 2003 and the following
Periodic Installments and the final installment shall be due and payable on the
same day of each succeeding month beginning May 1, 2003 (each, a “Payment
Date”). Such installments have been calculated on the basis of a 360 day year of
twelve 30-day months. Each payment may, at the option of the Payee, be
calculated and applied on an assumption that such payment would be made on its
due date.

The acceptance by Payee of any payment which is less than payment in full of all
amounts due and owing at such time shall not constitute a waiver of Payee’s
right to receive payment in full at such time or at any prior or subsequent
time.

This Note is secured by a Master Loan and Security Agreement, dated October 16,
2002 (hereinafter called the “Security Agreement”).

Time is of the essence hereof. If any installment or any other sum due under
this Note or any Security Agreement is not received within ten (10) days after
its due date, the Maker agrees to pay, in addition to the amount of each such
installment or other sum, a late payment charge of five percent (5%) of the
amount of said installment or other sum, but not exceeding any lawful maximum.
If (i) Maker fails to make payment of any amount due hereunder within ten
(10) days after oral, facsimile or written notice from Secured Party to Debtor
that the same has become due and payable; or (ii) there has occurred and is
continuing an Event of Default under the Security Agreement, then the entire
principal sum remaining unpaid, together with all accrued interest thereon and
any other sum payable under this Note or the Security Agreement, at the election
of Payee, shall immediately become due and payable, with interest thereon at the
lesser of eighteen percent (18%) per annum or the highest rate not prohibited by
applicable law from the date of such accelerated maturity until paid (both
before and after any judgment).

This Note may be prepaid by Maker in the manner and under the terms and
conditions set forth in the Security Agreement.

It is the intention of the parties hereto to comply with the applicable usury
laws; accordingly, it is agreed that, notwithstanding any provision to the
contrary in this Note or any Security Agreement, in no event shall this Note or
any Security Agreement require the payment or permit the collection of interest
in excess of the maximum amount permitted by applicable law. If any such excess
interest is contracted for, charged or received under this Note or any Security
Agreement, or if all of the principal balance shall be prepaid, so that under
any of such circumstances the amount of interest contracted for, charged or
received under this Note or any Security Agreement on the principal balance
shall exceed the maximum amount of interest permitted by applicable law, then in
such event (a) the provisions of this paragraph shall govern and control,
(b) neither Maker nor any other person or entity now or hereafter liable for the
payment hereof shall be obligated to pay the amount of such interest to the
extent that it is in excess of the maximum amount of interest permitted by
applicable law, (c) any such excess which may have been collected shall be
either applied as a credit against the then unpaid principal balance or refunded
to Maker, at the option of the Payee, and (d) the effective rate of interest
shall be automatically reduced to the maximum lawful contract rate allowed under
applicable law as now or hereafter construed by the courts having jurisdiction
thereof. It is further agreed that without limitation of the foregoing, all
calculations of the rate of interest contracted for, charged or received under
this Note or any Security Agreement which are made for the purpose of
determining whether such rate exceeds the maximum lawful



--------------------------------------------------------------------------------

contract rate, shall be made, to the extent permitted by applicable law, by
amortizing, prorating, allocating and spreading in equal parts during the period
of the full stated term of the indebtedness evidenced hereby, all interest at
any time contracted for, charged or received from Maker or otherwise by Payee in
connection with such indebtedness; provided, however, that if any applicable
state law is amended or the law of the United States of America preempts any
applicable state law, so that it becomes lawful for the Payee to receive a
greater interest per annum rate than is presently allowed, the Maker agrees
that, on the effective date of such amendment or preemption, as the case may be,
the lawful maximum hereunder shall be increased to the maximum interest per
annum rate allowed by the amended state law or the law of the United States of
America.

The Maker and all sureties, endorsers, guarantors or any others (each such
person, other than the Maker, an “Obligor”) who may at any time become liable
for the payment hereof jointly and severally consent hereby to any and all
extensions of time, renewals, waivers or modifications of, and all substitutions
or releases of, security or of any party primarily or secondarily liable on this
Note or any Security Agreement or any term and provision of either, which may be
made, granted or consented to by Payee, and agree that suit may be brought and
maintained against any one or more of them, at the election of Payee without
joinder of any other as a party thereto, and that Payee shall not be required
first to foreclose, proceed against, or exhaust any security hereof in order to
enforce payment of this Note. The Maker and each Obligor hereby waives
presentment, demand for payment, notice of nonpayment, protest, notice of
protest, notice of dishonor, and all other notices in connection herewith, as
well as filing of suit (if permitted by law) and diligence in collecting this
Note or enforcing any of the security hereof, and agrees to pay (if permitted by
law) all expenses incurred in collection, including Payee’s actual attorneys’
fees.

THE MAKER HEREBY UNCONDITIONALLY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM
OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF, DIRECTLY OR INDIRECTLY, THIS
NOTE, ANY OF THE RELATED DOCUMENTS, ANY DEALINGS BETWEEN MAKER AND PAYEE
RELATING TO THE SUBJECT MATTER OF THIS TRANSACTION OR ANY RELATED TRANSACTIONS,
AND/OR THE RELATIONSHIP THAT IS BEING ESTABLISHED BETWEEN MAKER AND PAYEE. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT (INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS.) THIS WAIVER IS IRREVOCABLE MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING, AND THE WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS NOTE, ANY RELATED DOCUMENTS, OR
TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THIS TRANSACTION OR ANY RELATED
TRANSACTION. IN THE EVENT OF LITIGATION, THIS NOTE MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

This Note and the Security Agreement constitute the entire agreement of the
Maker and Payee with respect to the subject matter hereof and supercedes all
prior understandings, agreements and representations, express or implied.

No variation or modification of this Note, or any waiver of any of its
provisions or conditions, shall be valid unless in writing and signed by an
authorized representative of Maker and Payee. Any such waiver, consent,
modification or change shall be effective only in the specific instance and for
the specific purpose given.

Any provision in this Note or the Security Agreement which is in conflict with
any statute, law or applicable rule shall be deemed omitted, modified or altered
to conform thereto.

 

    Infinity Pharmaceuticals, Inc. /s/ Dave Bruce    

By:

 

/s/ Thomas J. Burke

(Witness)

      Dave Bruce    

Name:

 

Thomas J. Burke

(Print name)

      780 Memorial Drive    

Title:

 

Controller

(Address)

         

Federal Tax ID #:04-3549480

   

Address: 650 Albany Street

                Boston, MA 02116



--------------------------------------------------------------------------------

SCHEDULE 08

PROMISSORY NOTE

To Master Loan and Security Agreement No. 2081009

April 30, 2003

(Date)

FOR VALUE RECEIVED, Infinity Pharmaceuticals, Inc. located at the address stated
below (“Maker”) promises, jointly and severally if more than one, to pay to the
order of Oxford Finance Corporation or any subsequent holder hereof (each, a
“Payee”) at its office located at 133 N. Fairfax Street, Alexandria, VA 22314 or
at such other place as Payee or the holder hereof may designate, the principal
sum of Eight Hundred Eighteen Thousand Thirty-Six AND 03/100 Dollars
($818,036.03). with interest on the unpaid principal balance, from the date
hereof through and including the dates of payment, at a fixed interest rate of
ten and 26/100 percent (10.26%) per annum, to be paid in lawful money of the
United States, in forty-eight (48) consecutive monthly installments of principal
and interest as follows:

 

Periodic

Installment

   Amount 1-48    $ 20,671.77

each (“Periodic Installment”) and a final installment which shall be in the
amount of the total outstanding principal and interest. The first Periodic
Installment shall be due and payable on or about May 1, 2003 and the following
Periodic Installments and the final installment shall be due and payable on the
same day of each succeeding month beginning June 1, 2003 (each, a “Payment
Date”). Such installments have been calculated on the basis of a 360 day year of
twelve 30-day months. Each payment may, at the option of the Payee, be
calculated and applied on an assumption that such payment would be made on its
due date.

The acceptance by Payee of any payment which is less than payment in full of all
amounts due and owing at such time shall not constitute a waiver of Payee’s
right to receive payment in full at such time or at any prior or subsequent
time.

This Note is secured by a Master Loan and Security Agreement, dated October 16,
2002 (hereinafter called the “Security Agreement”).

Time is of the essence hereof. If any installment or any other sum due under
this Note or any Security Agreement is not received within ten (10) days after
its due date, the Maker agrees to pay, in addition to the amount of each such
installment or other sum, a late payment charge of five percent (5%) of the
amount of said installment or other sum, but not exceeding any lawful maximum.
If (i) Maker fails to make payment of any amount due hereunder within ten (10)
days after oral, facsimile or written notice from Secured Party to Debtor that
the same has become due and payable; or (ii) there has occurred and is
continuing an Event of Default under the Security Agreement, then the entire
principal sum remaining unpaid, together with all accrued interest thereon and
any other sum payable under this Note or the Security Agreement, at the election
of Payee, shall immediately become due and payable, with interest thereon at the
lesser of eighteen percent (18%) per annum or the highest rate not prohibited by
applicable law from the date of such accelerated maturity until paid (both
before and after any judgment).

This Note may be prepaid by Maker in the manner and under the terms and
conditions set forth in the Security Agreement.

It is the intention of the parties hereto to comply with the applicable usury
laws; accordingly, it is agreed that, notwithstanding any provision to the
contrary in this Note or any Security Agreement, in no event shall this Note or
any Security Agreement require the payment or permit the collection of interest
in excess of the maximum amount permitted by applicable law. If any such excess
interest is contracted for, charged or received under this Note or any Security
Agreement, or if all of the principal balance shall be prepaid, so that under
any of such circumstances the amount of interest contracted for, charged or
received under this Note or any Security Agreement on the principal balance
shall exceed the maximum amount of interest permitted by applicable law, then in
such event (a) the provisions of this paragraph shall govern and control, (b)
neither Maker nor any other person or entity now or hereafter liable for the
payment hereof shall be obligated to pay the amount of such interest to the
extent that it is in excess of the maximum amount of interest permitted by
applicable law, (c) any such excess which may have been collected shall be
either applied as a credit against the then unpaid principal balance or refunded
to Maker, at the option of the Payee, and (d) the effective rate of interest
shall be automatically reduced to the maximum lawful contract rate allowed under
applicable law as now or hereafter construed by the courts having jurisdiction
thereof. It is further agreed that without limitation of the foregoing, all
calculations of the rate of interest contracted for, charged or received under
this Note or any Security Agreement which are made for the purpose of
determining whether such rate exceeds the maximum lawful contract rate, shall be
made, to the extent permitted by applicable law, by amortizing, prorating,
allocating and spreading in equal parts during the period of the full stated
term of the indebtedness evidenced hereby, all interest at any time contracted
for, charged or received from Maker or otherwise by Payee in



--------------------------------------------------------------------------------

SCHEDULE 08

connection with such indebtedness; provided, however, that if any applicable
state law is amended or the law of the United States of America preempts any
applicable state law, so that it becomes lawful for the Payee to receive a
greater interest per annum rate than is presently allowed, the Maker agrees
that, on the effective date of such amendment or preemption, as the case may be,
the lawful maximum hereunder shall be increased to the maximum interest per
annum rate allowed by the amended state law or the law of the United States of
America.

The Maker and all sureties, endorsers, guarantors or any others (each such
person, other than the Maker, an “Obligor”) who may at any time become liable
for the payment hereof jointly and severally consent hereby to any and all
extensions of time, renewals, waivers or modifications of, and all substitutions
or releases of, security or of any party primarily or secondarily liable on this
Note or any Security Agreement or any term and provision of either, which may be
made, granted or consented to by Payee, and agree that suit may be brought and
maintained against any one or more of them, at the election of Payee without
joinder of any other as a party thereto, and that Payee shall not be required
first to foreclose, proceed against, or exhaust any security hereof in order to
enforce payment of this Note. The Maker and each Obligor hereby waives
presentment, demand for payment, notice of nonpayment, protest, notice of
protest, notice of dishonor, and all other notices in connection herewith, as
well as filing of suit (if permitted by law) and diligence in collecting this
Note or enforcing any of the security hereof, and agrees to pay (if permitted by
law) all expenses incurred in collection, including Payee’s actual attorneys’
fees.

THE MAKER HEREBY UNCONDITIONALLY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM
OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF, DIRECTLY OR INDIRECTLY, THIS
NOTE, ANY OF THE RELATED DOCUMENTS, ANY DEALINGS BETWEEN MAKER AND PAYEE
RELATING TO THE SUBJECT MATTER OF THIS TRANSACTION OR ANY RELATED TRANSACTIONS,
AND/OR THE RELATIONSHIP THAT IS BEING ESTABLISHED BETWEEN MAKER AND PAYEE. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT (INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS.) THIS WAIVER IS IRREVOCABLE MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING, AND THE WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS NOTE, ANY RELATED DOCUMENTS, OR
TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THIS TRANSACTION OR ANY RELATED
TRANSACTION. IN THE EVENT OF LITIGATION, THIS NOTE MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

This Note and the Security Agreement constitute the entire agreement of the
Maker and Payee with respect to the subject matter hereof and supercedes all
prior understandings, agreements and representations, express or implied.

 

    Infinity Pharmaceuticals, Inc. /s/ Dave Bruce    

By:

  /s/ Thomas J. Burke (Witness)       Dave Bruce     Name:   Thomas J. Burke
(Print name)       780 Memorial Drive     Title:   Controller (Address)        
  Federal Tax ID #: 04-3549480     Address:   780 Memorial Drive       Boston,
MA 02139



--------------------------------------------------------------------------------

SCHEDULE 09

PROMISSORY NOTE

To Master Loan and Security Agreement No. 2081009

April 30, 2003

(Date)

FOR VALUE RECEIVED, Infinity Pharmaceuticals, Inc. located at the address stated
below (“Maker”) promises, jointly and severally if more than one, to pay to the
order of Oxford Finance Corporation or any subsequent holder hereof (each, a
“Payee”) at its office located at 133 N. Fairfax Street, Alexandria, VA 22314 or
at such other place as Payee or the holder hereof may designate, the principal
sum of Two Hundred Ninety-Six Thousand Thirty-Two AND 58/100 Dollars
($296,032.58), with interest on the unpaid principal balance, from the date
hereof through and including the dates of payment, at a fixed interest rate of
nine and 90/100 percent (9.90%) per annum, to be paid in lawful money of the
United States, in thirty-six (36) consecutive monthly installments of principal
and interest as follows:

 

Periodic

Installment

   Amount

1-36

   $ 9,461.20

each (“Periodic Installment”) and a final installment which shall be in the
amount of the total outstanding principal and interest. The first Periodic
Installment shall be due and payable on or about May 1, 2003 and the following
Periodic Installments and the final installment shall be due and payable on the
same day of each succeeding month beginning June 1, 2003 (each, a “Payment
Date”). Such installments have been calculated on the basis of a 360 day year of
twelve 30-day months. Each payment may, at the option of the Payee, be
calculated and applied on an assumption that such payment would be made on its
due date.

The acceptance by Payee of any payment which is less than payment in full of all
amounts due and owing at such time shall not constitute a waiver of Payee’s
right to receive payment in full at such time or at any prior or subsequent
time.

This Note is secured by a Master Loan and Security Agreement, dated October 16,
2002 (hereinafter called the “Security Agreement”).

Time is of the essence hereof. If any installment or any other sum due under
this Note or any Security Agreement is not received within ten (10) days after
its due date, the Maker agrees to pay, in addition to the amount of each such
installment or other sum, a late payment charge of five percent (5%) of the
amount of said installment or other sum, but not exceeding any lawful maximum.
If (i) Maker fails to make payment of any amount due hereunder within ten (10)
days after oral, facsimile or written notice from Secured Party to Debtor that
the same has become due and payable; or (ii) there has occurred and is
continuing an Event of Default under the Security Agreement, then the entire
principal sum remaining unpaid, together with all accrued interest thereon and
any other sum payable under this Note or the Security Agreement, at the election
of Payee, shall immediately become due and payable, with interest thereon at the
lesser of eighteen percent (18%) per annum or the highest rate not prohibited by
applicable law from the date of such accelerated maturity until paid (both
before and after any judgment).

This Note may be prepaid by Maker in the manner and under the terms and
conditions set forth in the Security Agreement.

It is the intention of the parties hereto to comply with the applicable usury
laws; accordingly, it is agreed that, notwithstanding any provision to the
contrary in this Note or any Security Agreement, in no event shall this Note or
any Security Agreement require the payment or permit the collection of interest
in excess of the maximum amount permitted by applicable law. If any such excess
interest is contracted for, charged or received under this Note or any Security
Agreement, or if all of the principal balance shall be prepaid, so that under
any of such circumstances the amount of interest contracted for, charged or
received under this Note or any Security Agreement on the principal balance
shall exceed the maximum amount of interest permitted by applicable law, then in
such event (a) the provisions of this paragraph shall govern and control, (b)
neither Maker nor any other person or entity now or hereafter liable for the
payment hereof shall be obligated to pay the amount of such interest to the
extent that it is in excess of the maximum amount of interest permitted by
applicable law, (c) any such excess which may have been collected shall be
either applied as a credit against the then unpaid principal balance or refunded
to Maker, at the option of the Payee, and (d) the effective rate of interest
shall be automatically reduced to the maximum lawful contract rate allowed under
applicable law as now or hereafter construed by the courts having jurisdiction
thereof. It is further agreed that without limitation of the foregoing, all
calculations of the rate of interest contracted for, charged or received under
this Note or any Security Agreement which are made for the purpose of
determining whether such rate exceeds the maximum lawful contract rate, shall be
made, to the extent permitted by applicable law, by amortizing, prorating,
allocating and spreading in equal parts during the period of the full stated
term of the indebtedness evidenced hereby, all interest at any time contracted
for, charged or received from Maker or otherwise by Payee in



--------------------------------------------------------------------------------

SCHEDULE 09

connection with such indebtedness; provided, however, that if any applicable
state law is amended or the law of the United States of America preempts any
applicable state law, so that it becomes lawful for the Payee to receive a
greater interest per annum rate than is presently allowed, the Maker agrees
that, on the effective date of such amendment or preemption, as the case may be,
the lawful maximum hereunder shall be increased to the maximum interest per
annum rate allowed by the amended state law or the law of the United States of
America.

The Maker and all sureties, endorsers, guarantors or any others (each such
person, other than the Maker, an “Obligor”) who may at any time become liable
for the payment hereof jointly and severally consent hereby to any and all
extensions of time, renewals, waivers or modifications of, and all substitutions
or releases of, security or of any party primarily or secondarily liable on this
Note or any Security Agreement or any term and provision of either, which may be
made, granted or consented to by Payee, and agree that suit may be brought and
maintained against any one or more of them, at the election of Payee without
joinder of any other as a party thereto, and that Payee shall not be required
first to foreclose, proceed against, or exhaust any security hereof in order to
enforce payment of this Note. The Maker and each Obligor hereby waives
presentment, demand for payment, notice of nonpayment, protest, notice of
protest, notice of dishonor, and all other notices in connection herewith, as
well as filing of suit (if permitted by law) and diligence in collecting this
Note or enforcing any of the security hereof, and agrees to pay (if permitted by
law) all expenses incurred in collection, including Payee’s actual attorneys’
fees.

THE MAKER HEREBY UNCONDITIONALLY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM
OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF, DIRECTLY OR INDIRECTLY, THIS
NOTE, ANY OF THE RELATED DOCUMENTS, ANY DEALINGS BETWEEN MAKER AND PAYEE
RELATING TO THE SUBJECT MATTER OF THIS TRANSACTION OR ANY RELATED TRANSACTIONS,
AND/OR THE RELATIONSHIP THAT IS BEING ESTABLISHED BETWEEN MAKER AND PAYEE. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT (INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS.) THIS WAIVER IS IRREVOCABLE MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING, AND THE WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS NOTE, ANY RELATED DOCUMENTS, OR
TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THIS TRANSACTION OR ANY RELATED
TRANSACTION. IN THE EVENT OF LITIGATION, THIS NOTE MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

This Note and the Security Agreement constitute the entire agreement of the
Maker and Payee with respect to the subject matter hereof and supercedes all
prior understandings, agreements and representations, express or implied.

No variation or modification of this Note, or any waiver of any of its
provisions or conditions, shall be valid unless in writing and signed by an
authorized representative of Maker and Payee. Any such waiver, consent,
modification or change shall be effective only in the specific instance and for
the specific purpose given.

Any provision in this Note or the Security Agreement which is in conflict with
any statute, law or applicable rule shall be deemed omitted, modified or altered
to conform thereto.

 

    Infinity Pharmaceuticals, Inc. /s/ Dave Bruce     By:   /s/ Thomas J. Burke
(Witness)       Dave Bruce     Name:   Thomas J. Burke (Print name)       780
Memorial Drive     Title:   Controller Address:    

 

Federal Tax ID #: 04-3549480

      Address:  

780 Memorial Drive

Boston, MA 02139



--------------------------------------------------------------------------------

PROMISSORY NOTE

To Master Loan and Security Agreement No. 2081009

May 30, 2003

(Date)

FOR VALUE RECEIVED, Infinity Pharmaceuticals, Inc. located at the address stated
below (“Maker”) promises, jointly and severally if more than one to pay to the
order of Oxford Finance Corporation or any subsequent holder hereof (each, a
“Payee”) at its office located at 133 N. Fairfax Street, Alexandria, VA 22314 or
at such other place as Payee or the holder hereof may designate, the principal
sum of Six Hundred Thirty Nine Thousand Four Hundred AND 62/100 Dollars
($639,400.62), with interest on the unpaid principal balance, from the date
hereof through and including the dates of payment, at a fixed interest rate of
ten and 26/100 percent (10.26%) per annum, to be paid in lawful money of the
United States, in forty-eight (48) consecutive monthly installments of principal
and interest as follows:

 

Periodic
Installment

   Amount

1-48

   $ 16,157.65       

each (“Periodic Installment”) and a final installment which shall be in the
amount of the total outstanding principal and interest. The first Periodic
Installment shall be due and payable on or about June 1, 2003 and the following
Periodic Installments and the final installment shall be due and payable on the
same day of each succeeding month beginning July 1, 2003 (each, a “Payment
Date”). Such installments have been calculated on the basis of a 360 day year of
twelve 30-day months. Each payment may, at the option of the Payee, be
calculated and applied on an assumption that such payment would be made on its
due date.

The acceptance by Payee of any payment which is less than payment in full of all
amounts due and owing at such time shall not constitute a waiver of Payee’s
right to receive payment in full at such time or at any prior or subsequent
time.

This Note is secured by a Master Loan and Security Agreement, dated October 16,
2002 (hereinafter called the “Security Agreement”).

Time is of the essence hereof. If any installment or any other sum due under
this Note or any Security Agreement is not received within ten (10) days after
its due date, the Maker agrees to pay, in addition to the amount of each such
installment or other sum, a late payment charge of five percent (5%) of the
amount of said installment or other sum, but not exceeding any lawful maximum.
If (i) Maker fails to make payment of any amount due hereunder within ten
(10) days after oral, facsimile or written notice from Secured Party to Debtor
that the same has become due and payable; or (ii) there has occurred and is
continuing an Event of Default under the Security Agreement, then the entire
principal sum remaining unpaid, together with all accrued interest thereon and
any other sum payable under this Note or the Security Agreement, at the election
of Payee, shall immediately become due and payable, with interest thereon at the
lesser of eighteen percent (18%) per annum or the highest rate not prohibited by
applicable law from the date of such accelerated maturity until paid (both
before and alter any judgment).

This Note may be prepaid by Maker in the manner and under the terms and
conditions set forth in the Security Agreement.

It is the intention of the parties hereto to comply with the applicable usury
laws; accordingly, it is agreed that, notwithstanding any provision to the
contrary in this Note or any Security Agreement, in no event shall this Note or
any Security Agreement require the payment or permit the collection of interest
in excess of the maximum amount permitted by applicable law. If any such excess
interest is contracted for, charged or received under this Note or any Security
Agreement, or if all of the principal balance shall be prepaid, so that under
any of such circumstances the amount of interest contracted for, charged or
received under this Note or any Security Agreement on the principal balance
shall exceed the maximum amount of interest permitted by applicable law, then in
such event (a) the provisions of this paragraph shall govern and control,
(b) neither Maker nor any other person or entity now or hereafter liable for the
payment hereof shall be obligated to pay the amount of such interest to the
extern that it is in excess of the maximum amount of interest permitted by
applicable law, (c) any such excess which may have been collected shall be
either applied as a credit against the then unpaid principal balance or refunded
to Maker, at the option of the Payee, and (d) the effective rate of interest
shall be automatically reduced to the maximum lawful contract rate allowed under
applicable law as now or hereafter construed by the courts having jurisdiction
thereof. It is further agreed that without limitation of the foregoing, all
calculations of the rate of interest contracted for, charged or received under
this Note or any Security Agreement which are made for the purpose of
determining whether such rate exceeds the maximum lawful



--------------------------------------------------------------------------------

contract rate, shall be made, to the extent permitted by applicable law, by
amortizing, prorating, allocating and spreading in equal parts during the period
of the full stated term of the indebtedness evidenced hereby, all interest at
any time contracted for, charged or received from Maker or otherwise by Payee in
connection with such indebtedness; provided, however, that if any applicable
state law is amended or the law of the United States of America preempts any
applicable state law, so that it becomes lawful for the Payee to receive a
greater interest per annum rate than is presently allowed, the Maker agrees
that, on the effective date of such amendment or preemption, as the case may be,
the lawful maximum hereunder shall be increased to the maximum interest per
annum rate allowed by the amended state law or the law of the United States of
America.

The Maker and all sureties, endorsers, guarantors or any others (each such
person, other than the Maker, an “Obligor”) who may at any time become liable
for the payment hereof jointly and severally consent hereby to any and all
extensions of time, renewals, waivers or modifications of, and all substitutions
or releases of, security or of any party primarily or secondarily liable on this
Note or any Security Agreement or any term and provision of either, which may be
made, granted or consented to by Payee, and agree that suit may be brought and
maintained against any one or more of them, at the election of Payee without
joinder of any other as a party thereto, and that Payee shall not be required
first to foreclose, proceed against, or exhaust any security hereof in order to
enforce payment of this Note. The Maker and each Obligor hereby waives
presentment, demand for payment, notice of nonpayment, protest, notice of
protest, notice of dishonor, and all other notices in connection herewith, as
well as filing of suit (if permitted by law) and diligence in collecting this
Note or enforcing any of the security hereof, and agrees to pay (if permitted by
law) all expenses incurred in collection, including Payee’s actual attorneys’
fees.

THE MAKER HEREBY UNCONDITIONALLY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM
OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF, DIRECTLY OR INDIRECTLY, THIS
NOTE, ANY OF THE RELATED DOCUMENTS, ANY DEALINGS BETWEEN MAKER AND PAYEE
RELATING TO THE SUBJECT MATTER OF THIS TRANSACTION OR ANY RELATED TRANSACTIONS,
AND/OR THE RELATIONSHIP THAT IS BEING ESTABLISHED BETWEEN MAKER AND PAYEE. THE
SCOPE OR THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT (INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS.) THIS WAIVER IS IRREVOCABLE MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING, AND THE WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS NOTE, ANY RELATED DOCUMENTS, OR
TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THIS TRANSACTION OR ANY RELATED
TRANSACTION. IN THE EVENT OF LITIGATION, THIS NOTE MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

This Note and the Security Agreement constitute the entire agreement of the
Maker and Payee with respect to the subject matter hereof and supercedes all
prior understandings, agreements and representations, express or implied.

No variation or modification of this Note, or any waiver of any of its
provisions or conditions, shall be valid unless in writing and signed by an
authorized representative of Maker and Payee. Any such waiver, consent,
modification or change shall be effective only in the specific instance and for
the specific purpose given.

Any provision in this Note or the Security Agreement which is in conflict with
any statute, law or applicable rule shall be deemed omitted, modified or altered
to conform thereto.

 

    Infinity Pharmaceuticals, Inc. /s/ Dave Bruce    

By:

  /s/ Thomas J. Burke (Witness)       Dave Bruce    

Name:

  Thomas J. Burke (Print name)       780 Memorial Drive     Title:   Controller
(Address)           Federal Tax ID #: 04-3549480    

Address:

 

780/790 Memorial Drive

     

Cambridge, MA 02139



--------------------------------------------------------------------------------

PROMISSORY NOTE

To Master Loan and Security Agreement No. 2081009

June 30, 2003

(Date)

FOR VALUE RECEIVED, Infinity Pharmaceuticals, Inc. located at the address stated
below (“Maker”) promises, jointly and severally if more than one, to pay to the
order of Oxford Finance Corporation or any subsequent holder hereof (each, a
“Payee”) at its office located at 133 N. Fairfax Street, Alexandria, VA 22314 or
at such other place as Payee or the holder hereof may designate, the principal
sum of Two Hundred Twenty Seven Thousand Four Hundred Twenty Four AND 71/100
Dollars ($227,424.71), with interest on the unpaid principal balance, from the
date hereof through and including the dates of payment, at a fixed interest rate
of ten and 26/100 percent (10.26%) per annum, to be paid in lawful money of the
United Slates, in forty-eight (48) consecutive monthly installments of principal
and interest as follows:

 

Periodic

Installment

   Amount

I-48

   $ 5,747.02       

each (“Periodic Installment”) and a final installment which shall be in the
amount of the total outstanding principal and interest. The first Periodic
Installment shall be due and payable on or about June 30, 2003 and the following
Periodic Installments and the final installment shall be due and payable on the
same day of each succeeding month beginning August 1, 2003 (each, a “Payment
Date”). Such installments have been calculated on the basis of a 360 day year of
twelve 30-day months. Each payment may, at the option of the Payee, be
calculated and applied on an assumption that such payment would be made on its
due date.

The acceptance by Payee of any payment which is less than payment in full of all
amounts due and owing at such time shall not constitute a waiver of Payee’s
right to receive payment in full at such time or at any prior or subsequent
time.

This Note is secured by a Master Loan and Security Agreement, dated October 16,
2002 (hereinafter called the “Security Agreement”).

Time is of the essence hereof. If any installment or any other sum due under
this Note or any Security Agreement is not received within ten (10) days after
its due date, the Maker agrees to pay, in addition to the amount of each such
installment or other sum, a late payment charge of five percent (5%) of the
amount of said installment or other sum, but not exceeding any lawful maximum.
If (i) Maker fails to make payment of any amount due hereunder within ten
(10) days after oral, facsimile or written notice from Secured Party to Debtor
that the same has become due and payable; or (ii) there has occurred and is
continuing an Event of Default under the Security Agreement, then the entire
principal sum remaining unpaid, together with all accrued interest thereon and
any other sum payable under this Note or the Security Agreement, at the election
of Payee, shall immediately become due and payable, with interest thereon at the
lesser of eighteen percent (18%) per annum or the highest rate not prohibited by
applicable law from the date of such accelerated maturity until paid (both
before and after any judgment).

This Note may be prepaid by Maker in the manner and under the terms and
conditions set forth in the Security Agreement.

It is the intention of the parties hereto to comply with the applicable usury
laws; accordingly, it is agreed that, notwithstanding any provision to the
contrary in this Note or any Security Agreement, in no event shall this Note or
any Security Agreement require the payment or permit the collection of interest
in excess of the maximum amount permitted by applicable law. If any such excess
interest is contracted for, charged or received under this Note or any Security
Agreement, or if all of the principal balance shall be prepaid, so that under
any of such circumstances the amount of interest contracted for, charged or
received under this Note or any Security Agreement on the principal balance
shall exceed the maximum amount of interest permitted by applicable law, then in
such event (a) the provisions of this paragraph shall govern and control,
(b) neither Maker nor any other person or entity now or hereafter liable for the
payment hereof shall be obligated to pay the amount of such interest to the
extern that it is in excess of the maximum amount of interest permitted by
applicable law, (c) any such excess which may have been collected shall be
either applied as a credit against the then unpaid principal balance or refunded
to Maker, at the option of the Payee, and (d) the effective rate of interest
shall be automatically reduced to the maximum lawful contract rate allowed under
applicable law as now or hereafter construed by the courts having jurisdiction
hereof. It is further agreed that without limitation of the foregoing, all
calculations of the rate of interest contracted for, charged or received under
this Note or any Security Agreement which are made or the purpose of determining
whether such rate exceeds the maximum lawful contract rate, shall be made, to
the extent permitted by applicable law, by amortizing, prorating, allocating and
spreading in equal pans during the period of the



--------------------------------------------------------------------------------

full stated term of the indebtedness evidenced hereby, all interest at any time
contracted for, charged or received from Maker or otherwise by Payee in
connection with such indebtedness: provided, however, that if any applicable
state law is amended or the law of the United States of America preempts any
applicable state law, so that it becomes lawful for the Payee to receive a
greater interest per annum rate than is presently allowed, the Maker agrees
that, on the effective date of such amendment or preemption, as the case may be,
the lawful maximum hereunder shall be increased to the maximum interest per
annum rate allowed by the amended state law or the law of the United States of
America.

The Maker and all sureties, endorsers, guarantors or any others (each such
person, other than the Maker, an “Obligor”) who may at any time become liable
for the payment hereof jointly and severally consent hereby to any and all
extensions of time, renewals, waivers or modifications of, and all substitutions
or releases of security or of any party primarily or secondarily liable on this
Note or any Security Agreement or any term and provision of either, which may be
made, granted or consented to by Payee, and agree that suit may be brought and
maintained against any one or more of them, at the election of Payee without
joinder of any other as a party thereto, and that Payee shall not be required
first to foreclose, proceed against, or exhaust any security hereof in order to
enforce payment of this Note. The Maker and each Obligor hereby waives
presentment, demand for payment, notice of nonpayment, protest, notice of
protest, notice of dishonor, and all other notices in connection herewith, as
well as filing of suit (if permitted by law) and diligence in collecting this
Note or enforcing any of the security hereof, and agrees to pay (if permitted by
law) all expenses incurred in collection, including Payee’s actual attorneys’
fees.

THE MAKER HEREBY UNCONDITIONALLY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM
OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF, DIRECTLY OR INDIRECTLY, THIS
NOTE, ANY OF THE RELATED DOCUMENTS, ANY DEALINGS BETWEEN MAKER AND PAYEE
RELATING TO THE SUBJECT MATTER OF THIS TRANSACTION OR ANY RELATED TRANSACTIONS,
AND/OR THE RELATIONSHIP THAT IS BEING ESTABLISHED BETWEEN MAKER AND PAYEE. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT (INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS.) THIS WAIVER IS IRREVOCABLE MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING, AND THE WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS NOTE, ANY RELATED DOCUMENTS, OR
TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THIS TRANSACTION OR ANY RELATED
TRANSACTION. IN THE EVENT OF LITIGATION, THIS NOTE MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

This Note and the Security Agreement constitute the entire agreement of the
Maker and Payee with respect to the subject matter hereof and supercedes all
prior understandings, agreements and representations, express or implied.

No variation or modification of this Note, or any waiver of any of its
provisions or conditions, shall be valid unless in writing and signed by an
authorized representative of Maker and Payee. Any such waiver, consent,
modification or change shall be effective only in the specific instance and for
the specific purpose given.

Any provision in this Note or the Security Agreement which is in conflict with
any statute, law or applicable rule shall be deemed omitted, modified or altered
to conform thereto.

 

    Infinity Pharmaceuticals, Inc.

/s/ Dave Bruce

   

By:

  /s/ Thomas J. Burke

(Witness)

     

Dave Bruce

   

Name:

  Thomas J. Burke

(Print name)

     

780 Memorial Drive

   

Title:

  Controller

Address:

     

   

Federal Tax ID #: 04-3549480

   

Address:

 

780 Memorial Drive

Cambridge, MA 02116



--------------------------------------------------------------------------------

PROMISSORY NOTE

To Master Loan and Security Agreement No. 2081009

June 30, 2003

(Date)

FOR VALUE RECEIVED, Infinity Pharmaceuticals, Inc. located at the address slated
below (“Maker”) promises, jointly and severally if more than one, to pay to the
order of Oxford Finance Corporation or any subsequent holder hereof (each, a
“Payee”) at its office located at 133 N. Fairfax Street, Alexandria, VA 22314 or
at such other place as Payee or the holder hereof may designate, the principal
sum of One Hundred Thirty Two Thousand Nine Hundred Forty AND 20/100 Dollars
($132,940.20), with interest on the unpaid principal balance, from the date
hereof through and including the dates of payment, at a fixed interest rate of
nine and 90/100 percent (9.90%) per annum, to be paid in lawful money of the
United States, in thirty-six (36) consecutive monthly installments of principal
and interest as follows:

 

Periodic
Installment

   Amount

1-36

   $ 4,248.77       

each (“Periodic installment”) and a final installment which shall be in the
amount of the total outstanding principal and interest. The first Periodic
installment shall be due and payable on or about June 30, 2003 and the following
Periodic Installments and the final installment shall be due and payable on the
same day of each succeeding month beginning August 1, 2003 (each, a “Payment
Date”). Such installments have been calculated on the basis of a 360 day year of
twelve 30-day months. Each payment may, at the option of the Payee, be
calculated and applied on an assumption that such payment would be made on its
due date.

The acceptance by Payee of any payment which is less than payment in full of all
amounts due and owing at such time shall not constitute a waiver of Payee’s
right to receive payment in full at such time or at any prior or subsequent
time.

This Note is secured by a Master Loan and Security Agreement, dated October 16,
2002 (hereinafter called the “Security Agreement”).

Time is of the essence hereof. If any installment or any other sum due under
this Note or any Security Agreement is not received within ten (10) days after
its due date, the Maker agrees to pay, in addition to the amount of each such
installment or other sum, a late payment charge of five percent (5%) of the
amount of said installment or other sum, but not exceeding any lawful maximum.
If (i) Maker fails to make payment of any amount due hereunder within ten
(10) days after oral, facsimile or written notice from Secured Party to Debtor
that the same has become due and payable; or (ii) there has occurred and is
continuing an Event of Default under the Security Agreement, then the entire
principal sum remaining unpaid, together with all accrued interest thereon and
any other sum payable under this Note or the Security Agreement, at the election
of Payee, shall immediately become due and payable, with interest thereon at the
lesser of eighteen percent (18%) per annum or the highest rate not prohibited by
applicable law from the date of such accelerated maturity until paid (both
before and after any judgment).

This Note may be prepaid by Maker in the manner and under the terms and
conditions set forth in the Security Agreement.

It is the intention of the parties hereto to comply with the applicable usury
laws; accordingly, it is agreed that, notwithstanding any provision to the
contrary in this Note or any Security Agreement, in no event shall this Note or
any Security Agreement require the payment or permit the collection of interest
in excess of the maximum amount permitted by applicable law. If any such excess
interest is contracted for, charged or received under this Note or any Security
Agreement, or if all of the principal balance shall be prepaid, so that under
any of such circumstances the amount of interest contracted for. charged or
received under this Note or any Security Agreement on the principal balance
shall exceed the maximum amount of interest permitted by applicable law, then in
such event (a) the provisions of this paragraph shall govern and control,
(b) neither Maker nor any other person or entity now or hereafter liable for the
payment hereof shall be obligated to pay the amount of such interest to the
extent that it is in excess of the maximum amount of interest permitted by
applicable law, (c) any such excess which may have been collected shall be
either applied as a credit against the then unpaid principal balance or refunded
to Maker, at the option of the Payee, and (d) the effective rate of interest
shall be automatically reduced to the maximum lawful contract rate allowed under
applicable law as now or hereafter construed by the courts having jurisdiction
thereof. It is further agreed that without limitation of the foregoing, all
calculations of the rate of interest contracted for, charged or received under
this Note or any Security Agreement which are mode for the purpose of
determining whether such rate exceeds the maximum lawful



--------------------------------------------------------------------------------

contract rate, shall be made, to the extent permitted by applicable law. by
amortizing, prorating, allocating and spreading in equal parts during the period
of the full stated term of the indebtedness evidenced hereby, all interest at
any time contracted for, charged or received from Maker or otherwise by Payee in
connection with such indebtedness; provided, however, that if any applicable
state law is amended or the law of the United States of America preempts any
applicable state law, so that it becomes lawful for the Payee to receive a
greater interest per annum rate than is presently allowed, the Maker agrees
that, on the effective date of such amendment or preemption, as the case may be,
the lawful maximum hereunder shall be increased to the maximum interest per
annum rate allowed by the amended state law or the law of the United States of
America.

The Maker and all sureties, endorsers, guarantors or any others (each such
person, other than the Maker, an “Obligor”) who may at any time become liable
for the payment hereof jointly and severally consent hereby to any and all
extensions of time, renewals, waivers or modifications of and all substitutions
or releases of, security or of any party primarily or secondarily liable on this
Note or any Security Agreement or any term and provision of either, which may be
made, granted or consented to by Payee, and agree that suit may be brought and
maintained against any one or more of them, at the election of Payee without
(Joinder of any other as a party thereto, and that Payee shall not be required
first to foreclose, proceed against, or exhaust any security hereof in order to
enforce payment of this Note. The Maker and each Obligor hereby waives
presentment, demand for payment, notice of nonpayment, protest, notice of
protest, notice of dishonor, and all other notices in connection herewith, as
well as filing of suit (if permitted by law) and diligence in collecting this
Note or enforcing any of the security hereof, and agrees to pay (if permitted by
law) all expenses incurred in collection, including Payee’s actual attorneys’
fees.

THE MAKER HEREBY UNCONDITIONALLY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM
OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF, DIRECTLY OR INDIRECTLY, THIS
NOTE, ANY OF THE RELATED DOCUMENTS, ANY DEALINGS BETWEEN MAKER AND PAYEE
RELATING TO THE SUBJECT MATTER OF THIS TRANSACTION OR ANY RELATED TRANSACTIONS,
AND/OR THE RELATIONSHIP THAT IS BEING ESTABLISHED BETWEEN MAKER AND PAYEE. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT (INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS.) THIS WAIVER IS IRREVOCABLE MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING, AND THE WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS NOTE, ANY RELATED DOCUMENTS, OR
TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THIS TRANSACTION OR ANY RELATED
TRANSACTION. IN THE EVENT OF LITIGATION, THIS NOTE MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

This Note and the Security Agreement constitute the entire agreement of the
Maker and Payee with respect to the subject matter hereof and supercedes all
prior understandings, agreements and representations, express or implied.

No variation or modification of this Note, or any waiver of any of its
provisions or conditions, shall be valid unless in writing and signed by an
authorized representative of Maker and Payee. Any such waiver, consent,
modification or change shall be effective only in the specific instance and for
the specific purpose given.

Any provision in this Note or the Security Agreement which is in conflict with
any statute, law or applicable rule shall be deemed omitted, modified or altered
to conform thereto.

 

    Infinity Pharmaceutical, Inc. /s/ Dave Bruce    

By:

  /s/ Thomas J. Burke (Witness)       Dave Bruce     Name:   Thomas J. Burke

(Print name)

      780 memorial Drive    

Title:

  Controller

(Address)

          Federal Tax ID #: 04-3549480     Address:  

780 Memorial Drive

     

Cambridge, MA 02139



--------------------------------------------------------------------------------

PROMISSORY NOTE

To Master Loan and Security Agreement No. 2081009

August 29, 2003

(Date)

FOR VALUE RECEIVED, Infinity Pharmaceuticals, Inc. located at the address stated
below (“Maker”) promises, jointly and severally if more than one, to pay to the
order of Oxford Finance Corporation or any subsequent holder hereof (each, a
“Payee”) at its office located at 133 N. Fairfax Street, Alexandria, VA 22314 or
at such other place as Payee or the holder hereof may designate, the principal
sum of Two Hundred Eleven Thousand Three Hundred Fifty Two AND 32/100 Dollars
($211,351.32), with interest on the unpaid principal balance, from the date
hereof through and including the dates of payment, at a fixed interest rate
often and 26/100 percent (10.26%) per annum, to be paid in lawful money of the
United States, in forty-eight (48) consecutive monthly installments of principal
and interest as follows:

 

Periodic

Installment

   Amount

1-48

   $ 5,340.85       

each (“Periodic Installment”) and a final installment which shall be in the
amount of the total outstanding principal and interest. The first Periodic
Installment shall be due and payable on or about August 29, 2003 and the
following Periodic Installments and the final installment shall be due and
payable on the same day of each succeeding month beginning October 1, 2003
(each, a “Payment Date”). Such installments have been calculated on the basis of
a 360 day year of twelve 30-day months. Each payment may, at the option of the
Payee, be calculated and applied on an assumption that such payment would be
made on its due date.

The acceptance by Payee of any payment which is less than payment in full of all
amounts due and owing at such time shall not constitute a waiver of Payee’s
right to receive payment in full at such time or at any prior or subsequent
time.

This Note is secured by a Master Loan and Security Agreement, dated October 16,
2002 (hereinafter called the “Security Agreement”).

Time is of the essence hereof. If any installment or any other sum due under
this Note or any Security Agreement is not received within ten (10) days after
its due date, the Maker agrees to pay, in addition to the amount of each such
installment or other sum, a late payment charge of five percent (5%) of the
amount of said installment or other sum, but not exceeding any lawful maximum.
If (i) Maker fails to make payment of any amount due hereunder within ten
(10) days after oral, facsimile or written notice from Secured Party to Debtor
that the same has become due and payable; or (ii) there has occurred and is
continuing an Event of Default under the Security Agreement, then the entire
principal sum remaining unpaid, together with all accrued interest thereon and
any other sum payable under this Note or the Security Agreement, at the election
of Payee, shall immediately become due and payable, with interest thereon at the
lesser of eighteen percent (18%) per annum or the highest rate not prohibited by
applicable law from the date of such accelerated maturity until paid (both
before and after any judgment).

This Note may be prepaid by Maker in the manner and under the terms and
conditions set forth in the Security Agreement.

It is the intention of the parties hereto to comply with the applicable usury
laws accordingly, it is agreed that, notwithstanding any provision to the
contrary in this Note or any Security Agreement, in no event shall this Note or
any Security Agreement require the payment or permit the collection of interest
in excess of the maximum amount permitted by applicable law. If any such excess
interest is contracted for, charged or received under this Note or any Security
Agreement, or if all of the principal balance shall be prepaid, so that under
any of such circumstances the amount of interest contracted for, charged or
received under this Note or any Security Agreement on the principal balance
shall exceed the maximum amount of interest permitted by applicable law, then in
such event (a) the provisions of this paragraph shall govern and control,
(b) neither Maker nor any other person or entity now or hereafter liable for the
payment hereof shall be obiligated to pay the amount of such interest to the
extent that it is in excess of the maximum amount of interest permitted by
applicable law, (c) any such excess which may have been collected shall be
either applied as a credit against the then unpaid principal balance or refunded
to Maker, at the option of the Payee, and (d) the effective rate of interest
shall be automatically reduced to the maximum lawful contract rate allowed under
applicable law as now or hereafter construed by the courts having jurisdiction
thereof. It is further agreed that without limitation of the foregoing, all
calculations of the rate of interest contracted for, charged or received under
this Note or any Security Agreement which are made for the purpose of
determining whether such rate exceeds the maximum lawful contract rate, shall be
made, to the extent permitted by applicable law, by amortizing, prorating,
allocating and spreading in equal parts during the period of the



--------------------------------------------------------------------------------

full stated term of the indebtedness evidenced hereby, all interest at any time
contracted for, charged or received from Maker or otherwise by Payee in
connection with such indebtedness; provided, however, that if any applicable
state law is amended or the law of the United States of America preempts any
applicable state law, so that it becomes lawful for the Payee to receive a
greater interest per annum rate than is presently allowed, the Maker agrees
that, on the effective date of such amendment or preemption, as the case may be,
the lawful maximum hereunder shall be increased to the maximum interest per
annum rate allowed by the amended state law or the law of the United States of
America.

The Maker and all sureties, endorsers, guarantors or any others (each such
person, other than the Maker, an “Obligor”) who may at any time become liable
for the payment hereof jointly and severally consent hereby to any and all
extensions of time, renewals, waivers or modifications of, and all substitutions
or releases of, security or of any party primarily or secondarily liable on this
Note or any Security Agreement or any term and provision of either, which may be
made, granted or consented to by Payee, and agree that suit may be brought and
maintained against any one or more of them, at the election of Payee without
joinder of any other as a party thereto, and that Payee shall not be required
first to foreclose, proceed against, or exhaust any security hereof in order to
enforce payment of this Note. The Maker and each Obligor hereby waives
presentment, demand for payment, notice of nonpayment, protest, notice of
protest, notice of dishonor, and all other notices in connection herewith, as
well as filing of suit (if permitted by law) and diligence in collecting this
Note or enforcing any of the security hereof, and agrees to pay (if permitted by
law) all expenses incurred in collection, including Payee’s actual attorneys’
fees.

THE MAKER HEREBY UNCONDITIONALLY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM
OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF, DIRECTLY OR INDIRECTLY, THIS
NOTE, ANY OF THE RELATED DOCUMENTS, ANY DEALINGS BETWEEN MAKER AND PAYEE
RELATING TO THE SUBJECT MATTER OF THIS TRANSACTION OR ANY RELATED TRANSACTIONS,
AND/OR THE RELATIONSHIP THAT IS BEING ESTABLISHED BETWEEN MAKER AND PAYEE. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT (INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS.) THIS WAIVER IS IRREVOCABLE MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING, AND THE WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS NOTE, ANY RELATED DOCUMENTS, OR
TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THIS TRANSACTION OR ANY RELATED
TRANSACTION, IN THE EVENT OF LITIGATION, THIS NOTE MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

This Note and the Security Agreement constitute the entire agreement of the
Maker and Payee with respect to the subject matter hereof and supercedes all
prior understandings, agreements and representations, express or implied.

No variation or modification of this Note, or any waiver of any of its
provisions or conditions, shall be valid unless in writing and signed by an
authorized representative of Maker and Payee. Any such waiver, consent,
modification or change shall be effective only in the specific instance and for
the specific purpose given.

Any provision in this Note or the Security Agreement which is in conflict with
any statute, law or applicable rule shall be deemed omitted, modified or altered
to conform thereto.

 

    Infinity Pharmaceuticals, Inc. /s/ Michael J. Altenburger    

By:

  /s/ Thomas J. Burke (Witness)       Michael J. Altenburger     Name:   Thomas
J. Burke (Print name)           Title:   Controller

(Address)

       

Federal Tax ID #:04-3549480

   

Address:

 

780 Memorial Drive

Cambridge, MA 02139